Exhibit 10.1

 

SECOND AMENDED AND RESTATED
TERM LOAN AGREEMENT

DATED AS OF AUGUST 21, 2012

AMONG

INLAND REAL ESTATE CORPORATION,
AS BORROWER

AND

KEYBANK NATIONAL ASSOCIATION
AS ADMINISTRATIVE AGENT

KEYBANC CAPITAL MARKETS
AS CO-LEAD ARRANGER

AND

WELLS FARGO BANK, NATIONAL ASSOCIATION
AS CO-SYNDICATION AGENT

AND

WELLS FARGO SECURITIES, LLC
(f/k/a/ Wachovia Capital Markets, LLC)
AS CO-LEAD ARRANGER

AND

BANK OF AMERICA, N.A.
AS CO-SYNDICATION AGENT

AND

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
AS CO-LEAD ARRANGER

AND

RBS CITIZENS, NATIONAL ASSOCIATION D/B/A CHARTER ONE,
AS CO-DOCUMENTATION AGENT

AND

BANK OF MONTREAL,
AS CO-DOCUMENTATION AGENT

AND

 

THE SEVERAL LENDERS
FROM TIME TO TIME PARTIES HERETO,
AS LENDERS

 

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT

 

 

This Second Amended and Restated Term Loan Agreement, dated as of August 21,
2012, is among Inland Real Estate Corporation, a corporation organized under the
laws of the State of Maryland (the “Borrower”), KeyBank National Association, a
national banking association, both individually as a “Lender” and as
“Administrative Agent”, Wells Fargo Bank, National Association, both
individually as a “Lender” and as a “Co-Syndication Agent,” Bank of America,
N.A., both individually as a “Lender” and as “Co-Syndication Agent” (the
Co-Syndication Agents will collectively be referred to as the “Syndication
Agent”), KeyBanc Capital Markets as a “Co-Lead Arranger,” Wells Fargo
Securities, LLC, as a “Co-Lead Arranger,” Merrill Lynch, Pierce, Fenner & Smith
Incorporated as a “Co-Lead Arranger” (the Co-Lead Arrangers will collectively be
referred to as “Lead Arrangers”), RBS Citizens, National Association d/b/a
Charter One, both individually as a “Lender” and as a “Co-Documentation Agent,”
Bank of Montreal, both individually as a “Lender” and as a “Co-Documentation
Agent” and the several banks, financial institutions and other entities which
may from time to time become parties to this Agreement as additional “Lenders”.

 

RECITALS

 

A.                                The Borrower is primarily engaged in the
business of purchasing, owning, operating, leasing and managing retail
properties.

 

B.                                 The Borrower is qualified as a real estate
investment trust under Section 856 of the Code.

 

C.                                 The Borrower and certain of the Lenders are
parties to that certain Amended and Restated Term Loan Agreement dated June 24,
2010 (as may have been further amended, the “Existing Agreement”).

 

D.                                The Borrower has requested that such Lenders
agree to amend and restate the Existing Agreement to modify the terms and
provisions thereof, including without limitation modifications to change the
pricing thereunder, to provide for future increases in the amount thereof and to
provide for an extension of the maturity thereof.  The Lenders have agreed to do
so.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

As used in this Agreement:

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or division thereof, whether through
purchase of assets, merger or otherwise or (ii) directly or

 

--------------------------------------------------------------------------------


 

indirectly acquires (in one transaction or as the most recent transaction in a
series of transactions) at least a majority (in number of votes) of the
securities of a corporation which have ordinary voting power for the election of
directors (other than securities having such power only by reason of the
happening of a contingency) or a majority (by percentage or voting power) of the
outstanding partnership interests of a partnership.

 

“Adjusted Annual EBITDA” means, as of any date, an annualized amount determined
by multiplying four (4) times the Consolidated Net Income for the most recent
fiscal quarter of Borrower for which financial results have been reported, as
adjusted by (i) adding or deducting for, as appropriate, any adjustment made
under GAAP for straight lining of rents, gains or losses from sales of assets,
extraordinary items, depreciation, amortization, interest expenses, the
Consolidated Group Pro Rata Share of interest, depreciation and amortization in
Investment Affiliates; and (ii) deducting from such annualized amount an annual
amount for capital expenditures equal to $0.15 per square foot times the
weighted daily average gross leaseable area of Projects owned by the
Consolidated Group or any Investment Affiliate (but only deducting the
applicable Consolidated Group Pro Rata Share of such amount with respect to such
Investment Affiliate) during such fiscal quarter.

 

“Adjusted Annual NOI” means, as of any date, with respect to any group of
Projects, an annualized amount determined by multiplying four (4) times the
aggregate Net Operating Income attributable to such Projects for the most recent
fiscal quarter of Borrower for which financial results have been reported, as
adjusted by an annual amount for capital expenditures equal to $0.15 per square
foot times the gross leaseable area of such Projects; adding or deducting for,
as appropriate, any adjustment made to under GAAP for straight lining of rents,
gains, or losses from sales of assets, extraordinary items, depreciation,
amortization, or interest expense; and (i) deducting therefrom any income
attributable to Excluded Tenants but only if and to the extent that the
aggregate amount of such income attributable to Excluded Tenants would be
greater than 5% of all other elements of aggregate Adjusted Annual NOI without
regard to such income and (ii) adding or deducting for, as appropriate, any
adjustment made to under GAAP for straight lining of rents, gains, or losses
from sales of assets, extraordinary items, depreciation, amortization or
interest expense.

 

“Adjusted Unencumbered NOI” means, as of any date, Unencumbered NOI for the most
recent fiscal quarter of the Borrower for which financial results have been
reported less an amount for capital expenditures equal to $0.0375 per gross
leasable square foot ($0.15 per annum divided by four quarters) times the
weighted average gross leasable area of Qualifying Unencumbered Properties owned
by the Borrower and the Subsidiary Guarantors during such fiscal quarter.

 

“Administrative Agent” means KeyBank National Association in its capacity as
agent for the Lenders pursuant to Article X, and not in its individual capacity
as a Lender, and any successor Administrative Agent appointed pursuant to
Article X.

 

“Advance” means the Loans of one or more Types made by one or more of the
Lenders to the Borrower as described in Section 2.6 hereof.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control

 

-2-

--------------------------------------------------------------------------------


 

another Person if the controlling Person owns 10% or more of any class of voting
securities (or other ownership interests) of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock, by contract or otherwise.  In no event shall Administrative Agent or any
Lender be deemed to be an affiliate of Borrower.

 

“Aggregate Commitment” means, as of any date, the aggregate of the then current
Commitments of all the Lenders, which is $175,000,000, as such amount may be
increased pursuant to Section 2.2 hereof.

 

“Agreement” means this Second Amended and Restated Term Loan Agreement, as it
may be amended or modified and in effect from time to time.

 

“Agreement Execution Date” means the date this Agreement has been fully executed
and delivered by all parties hereto.

 

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (i) the Prime Rate for such day, (ii) the sum of the LIBOR Base
Rate that would apply to a one month LIBOR Interest Period beginning on such day
plus 1.00% per annum, and (iii) the sum of Federal Funds Effective Rate for such
day plus 1/2% per annum.

 

“Anti-Terrorism Laws” is defined in Section 5.28.

 

“Applicable Margin” means the applicable margin set forth in the pricing
schedule contained in Schedule 8 attached hereto used in calculating the
interest rate applicable to the various Types of Advances, subject to the
conditions set forth in such Schedule 8 with respect to the effective date of
changes in such applicable margins.

 

“Approved Fund” means any mutual fund, investment fund or other fund that is
administered or managed by (i) a Lender, (ii) an Affiliate of a Lender, or
(iii) an entity or Affiliate of any entity that administers or manages a Lender.

 

“Article” means an article of this Agreement unless another document is
specifically referenced.

 

“Authorized Officer” means any of the President and Chief Executive Officer,
Executive Vice President and Chief Financial Officer or Senior Vice President
and General Counsel of the Borrower, acting singly.

 

“Bankruptcy Code” means the Bankruptcy Code of the United States of America, as
amended from time to time.

 

“Borrower” means Inland Real Estate Corporation, a corporation organized under
the laws of the State of Maryland, and its successors and assigns.

 

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of LIBOR Advances, a day (other than a Saturday or Sunday) on which
banks generally are open in Cleveland, Ohio and New York, New York for the
conduct of substantially all of their commercial lending activities and on which
dealings in United States dollars are carried on in the

 

-3-

--------------------------------------------------------------------------------


 

London interbank market and (ii) for all other purposes, a day (other than a
Saturday or Sunday) on which banks generally are open in Cleveland, Ohio and New
York, New York for the conduct of substantially all of their commercial lending
activities.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation and any
and all warrants or options to purchase any of the foregoing.

 

“Capitalization Rate” means .0775.

 

“Capitalized Lease” of a Person means any lease of Property imposing obligations
on such Person, as lessee thereunder, which are required in accordance with GAAP
to be capitalized on a balance sheet of such Person.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

 

“Cash Equivalents”  means, as of any date:

 

(i)                                  securities issued or directly and fully
guaranteed or insured by the United States Government or any agency or
instrumentality thereof having maturities of not more than one year from such
date;

 

(ii)                              mutual funds organized under the United States
Investment Company Act rated AAm or AAm-G by S&P and P-1 by Moody’s;

 

(iii)                          certificates of deposit or other interest-bearing
obligations of a bank or trust company which is a member in good standing of the
Federal Reserve System having a short term unsecured debt rating of not less
than A-1 by S&P and not less than P-1 by Moody’s (or in each case, if no bank or
trust company is so rated, the highest comparable rating then given to any bank
or trust company, but in such case only for funds invested overnight or over a
weekend) provided that such investments shall mature or be redeemable upon the
option of the holders thereof on or prior to a date one month from the date of
their purchase;

 

(iv)                          certificates of deposit or other interest-bearing
obligations of a bank or trust company which is a member in good standing of the
Federal Reserve System having a short term unsecured debt rating of not less
than A-1+ by S&P, and not less than P-1 by Moody’s and which has a long term
unsecured debt rating of not less than A1 by Moody’s (or in each case, if no
bank or trust company is so rated, the highest comparable rating then given to
any bank or trust company, but in such case only for funds invested overnight or
over a weekend) provided that such investments shall mature or be redeemable
upon the option of the holders thereof on or prior to a date three months from
the date of their purchase;

 

-4-

--------------------------------------------------------------------------------


 

(v)                              bonds or other obligations having a short term
unsecured debt rating of not less than A-1+ by S&P and P-1+ by Moody’s and
having a long term debt rating of not less than A1 by Moody’s issued by or by
authority of any state of the United States, any territory or possession of the
United States, including the Commonwealth of Puerto Rico and agencies thereof,
or any political subdivision of any of the foregoing;

 

(vi)                          repurchase agreements issued by an entity rated
not less than A-1+ by S&P, and not less than P-1 by Moody’s which are secured by
U.S. Government securities of the type described in clause (i) of this
definition maturing on or prior to a date one month from the date the repurchase
agreement is entered into;

 

(vii)                      short term promissory notes rated not less than A-1+
by S&P, and not less than P-1 by Moody’s maturing or to be redeemable upon the
option of the holders thereof on or prior to a date one month from the date of
their purchase; and

 

(viii)                  commercial paper (having original maturities of not more
than 365 days) rated at least A-1+ by S&P and P-1 by Moody’s and issued by a
foreign or domestic issuer who, at the time of the investment, has outstanding
long-term unsecured debt obligations rated at least A1 by Moody’s.

 

“Change of Control” means (i) any change in the ownership of the Borrower which
results in less than eighty percent (80%) of the Borrower’s Capital Stock being
held by Persons who were either shareholders on the Agreement Execution Date,
spouses, relatives or estates of such shareholders or trustees holding for the
benefit of such shareholders or their spouses, relatives or estates, or (ii) any
change in the membership of the Borrower’s Board of Directors which results in
the board members as of any date after the Agreement Execution Date constituting
less than 50% of the total board members at any time during the two (2) year
period following such date.

 

“Change in Management” means the failure of at least two (2) of Brett A. Brown,
D. Scott Carr or Mark E. Zalatoris to continue to be active on a daily basis in
the management of the Borrower provided that if any such individuals shall die
or become disabled the Borrower shall have sixty (60) days to retain a
replacement executive of comparable experience which is reasonably satisfactory
to the Administrative Agent.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
not exceeding the amount set forth opposite its signature below or as set forth
in any Notice of Assignment relating to any assignment that has become effective
pursuant to Section 12.3.2, as such amount may be modified from time to time
pursuant to the terms hereof.

 

“Consolidated Debt Service” means, for any period, without duplication,
(a) Consolidated Interest Expense for such period plus (b) the aggregate amount
of scheduled principal payments attributable to Consolidated Outstanding
Indebtedness (excluding optional

 

-5-

--------------------------------------------------------------------------------


 

prepayments and scheduled principal payments in respect of any such Indebtedness
which is not amortized through equal periodic installments of principal and
interest over the term of such Indebtedness) required to be made during such
period by any member of the Consolidated Group plus (c) a percentage of all such
scheduled principal payments required to be made during such period by any
Investment Affiliate on Indebtedness taken into account in calculating
Consolidated Interest Expense, equal to the greater of (x) the percentage of the
principal amount of such Indebtedness for which any member of the Consolidated
Group is liable and (y) the Consolidated Group Pro Rata Share of such Investment
Affiliate.

 

“Consolidated Group” means the Borrower and all Subsidiaries which are
consolidated with it for financial reporting purposes under GAAP.

 

“Consolidated Group Pro Rata Share” means, with respect to any Investment
Affiliate, the percentage of the total equity ownership interests held by the
Consolidated Group in the aggregate, in such Investment Affiliate determined by
calculating the greater of (i) the percentage of the issued and outstanding
stock, partnership interests or membership interests in such Investment
Affiliate held by the Consolidated Group in the aggregate and (ii) the
percentage of the total book value of such Investment Affiliate that would be
received by the Consolidated Group in the aggregate, upon liquidation of such
Investment Affiliate, after repayment in full of all Indebtedness of such
Investment Affiliate.

 

“Consolidated Interest Expense” means, for any period without duplication, the
sum of (a) the amount of interest expense, determined in accordance with GAAP,
of the Consolidated Group for such period attributable to Consolidated
Outstanding Indebtedness during such period plus (b) the Consolidated Group Pro
Rata Share of any interest expense, determined in accordance with GAAP, of any
Investment Affiliate, for such period, whether recourse or non-recourse.

 

“Consolidated Net Income” means, for any period, the sum of (i) consolidated net
income (or loss) of the Consolidated Group for such period determined on a
consolidated basis in accordance with GAAP plus (ii) without duplication, the
applicable Consolidated Group Pro Rata Share of the net income (or loss) of each
Investment Affiliate for such period determined in accordance with GAAP.

 

“Consolidated Net Worth” means, as of any date of determination, an amount equal
to (a) Total Asset Value minus (b) Consolidated Outstanding Indebtedness as of
such date.

 

“Consolidated Outstanding Indebtedness” means, as of any date of determination,
without duplication, the sum of (a) all Indebtedness of the Consolidated Group
outstanding at such date, determined on a consolidated basis in accordance with
GAAP, plus (b) the applicable Consolidated Group Pro Rata Share of any
Indebtedness of each Investment Affiliate other than Indebtedness of such
Investment Affiliate to a member of the Consolidated Group, less (c) with
respect to each consolidated Subsidiary of the Borrower in which the Borrower
does not directly or indirectly hold a 100% ownership interest, a percentage of
any Indebtedness of such consolidated Subsidiary which is not a Guarantee
Obligation of the Borrower equal to the percentage ownership interest in such
consolidated Subsidiary which is not held directly or indirectly by the
Borrower.

 

-6-

--------------------------------------------------------------------------------


 

“Construction in Progress” means, as of any date, the total construction cost
expended as of the applicable date to construct any Projects then under
development plus the book value of all land not then included in Unimproved
Land.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.

 

“Conversion/Continuation Notice” is defined in Section 2.7.

 

“Convertible Notes” means Inland Real Estate Corporation $29,215,000, 5.0%
Convertible Senior Notes Due 2029 which closed on August 10, 2010.

 

“Credit Rating” means, as of any date, with respect to any one of Moody’s, S&P
and Fitch, the most recent credit rating of Borrower issued by such rating
agency prior to such date.

 

“Default” means an event described in Article VII.

 

“Defaulting Lender” means any Lender which fails or refuses to perform its
obligations under this Agreement within the time period specified for
performance of such obligation, or, if no time frame is specified, if such
failure or refusal continues for a period of five Business Days after written
notice from the Administrative Agent; provided that if such Lender cures such
failure or refusal, such Lender shall cease to be a Defaulting Lender.

 

“Default Rate” means the interest rate which may apply during the continuance of
a Default pursuant to Section 2.9.

 

“Development Project” means a Project currently under development that has not
achieved an Occupancy Rate of at least 80%, or on which the improvements (other
than tenant improvements) related to the development have not been completed.  A
Development Project on which all improvements (other than tenant improvements)
related to the development of such Project have been completed for at least 12
months shall cease to constitute a Development Project notwithstanding the fact
that such Project has not achieved an Occupancy Rate of at least 80%.

 

“Eligible Assignee” means (a) another Lender, (b) with respect to any Lender,
any Affiliate of that Lender or Approved Fund related to such Lender, (c) any
commercial bank having a combined capital and surplus of $5,000,000,000 or more,
(d) the central bank of any country which is a member of the Organization for
Economic Cooperation and Development, (e) any savings bank, savings and loan
association or similar financial institution which (A) has a net worth of
$500,000,000 or more, (B) is engaged in the business of lending money and
extending credit under credit facilities substantially similar to those extended
under this Agreement and (C) is operationally and procedurally able to meet the
obligations of a Lender hereunder to the same degree as a commercial bank, and
(f) any other financial institution (including a mutual fund or other fund)
approved by the Administrative Agent and, unless a Default shall have occurred
and be continuing, Borrower (such approval not to be unreasonably withheld or
delayed) having total assets of $500,000,000 or more which meets the
requirements set forth in subclauses (B) and (C) of clause (e) above; provided
that each Eligible Assignee must

 

-7-

--------------------------------------------------------------------------------


 

either (a) be organized under the Laws of the United States of America, any
State thereof or the District of Columbia or (b) be organized under the Laws of
the Cayman Islands or any country which is a member of the Organization for
Economic Cooperation and Development, or a political subdivision of such a
country, and (i) act hereunder through a branch, agency or funding office
located in the United States of America and (ii) be exempt from withholding of
tax on interest.  Notwithstanding anything herein to the contrary, at no time
shall Borrower, its Affiliates, or any Subsidiary thereof, be considered an
“Eligible Assignee.”

 

“Environmental Laws” means any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect, in each case to the extent the
foregoing are applicable to the Borrower or any Subsidiary or any of their
respective assets or Projects.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by any jurisdiction with taxing
authority over the Lender.

 

“Excluded Tenants” means, as of any date, any tenant at one of the Projects that
either (i) is subject to a voluntary or involuntary petition for relief under
any federal or state bankruptcy codes or insolvency law or (ii) is not operating
its business in its demised premises at such Project, unless such tenant’s lease
obligations are guaranteed by an entity whose then current long-term, unsecured
debt obligations are rated BBB-- or above by S&P and Baa3 or above by Moody’s.

 

“Executive Order” is defined in Section 5.28.

 

“Existing Agreement” is defined in the Recitals.

 

“Facility Obligations” means all Obligations other than the Related Swap
Obligations.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Agreement
Execution Date and any regulations or official interpretations thereof.

 

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
(rounded upward to the nearest one one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Bank of Cleveland on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank in substantially the same manner as such Federal
Reserve Bank computes and announces the weighted average it refers to as the
“Federal Funds Effective Rate.”

 

“Fee Letter” is defined in Section 2.5.

 

-8-

--------------------------------------------------------------------------------


 

“Financeable Ground Lease” means, a ground lease reasonably satisfactory to the
Administrative Agent, which must provide customary protections for a potential
leasehold mortgagee (“Mortgagee”) which include, among other things (i) a
remaining term, including any optional extension terms exercisable unilaterally
by the tenant, of no less than 25 years, (ii) a provision that the ground lease
will not be terminated until the Mortgagee has received notice of a default, has
had a reasonable opportunity to cure or complete foreclosure, and has failed to
do so, (iii) provision for a new lease to the Mortgagee as tenant on the same
terms if the ground lease is terminated for any reason, (iv) transferability of
the tenant’s interest under the ground lease without any requirement for consent
of the ground lessor unless based on delivery of customary assignment and
assumption agreements from the transferor and transferee, (v) the ability of the
tenant to mortgage tenant’s interest under the ground lease without any
requirement  for consent of the ground lessor, and (vi) that the tenant under
the ground lease is entitled to all insurance proceeds and condemnation awards
(other than the amount attributable to landlord’s fee interest in the land if an
adjustment in rent is provided for in connection therewith).

 

“First Mortgage Receivable” means any Indebtedness owing to a member of the
Consolidated Group which is secured by a first-priority mortgage or deed of
trust on commercial real estate having a value in excess of the amount of such
Indebtedness and which has been designated by the Borrower as a “First Mortgage
Receivable” in its most recent compliance certificate.

 

“Fitch” means Fitch Ratings and its successors.

 

“Fixed Charges” shall mean, as of any date,  the sum of (i) Consolidated Debt
Service for the most recent fiscal quarter of Borrower for which financial
results have been reported times four (4) plus (ii) all dividends payable on
account of preferred stock or preferred operating partnership units of the
Borrower or any other Person in the Consolidated Group (including dividends to
Inland Ryan joint ventures) with respect to the four (4) immediately preceding
fiscal quarters of Borrower for which financial results have been reported.

 

“Fixed Rate” means the LIBOR Rate.

 

“Fixed Rate Loan” means a Loan which bears interest at a Fixed Rate.

 

“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii)  the Applicable Margin changing when and as the
Alternate Base Rate changes.

 

“Floating Rate Loan” means a Loan which bears interest at the Floating Rate.

 

“Forward Purchase Commitments” means those agreements for the acquisition of a
Project or Projects (or of ownership interests therein) for an agreed and
specified purchase price entered into by Borrower, another member of the
Consolidated Group or an Investment Affiliate which have become unconditional
due to the expiration of any due diligence period or other right of purchaser to
terminate such agreement, other than as a result of a default by the seller, a
casualty or condemnation or the failure of another customary closing condition.

 

“Funded Percentage” means, with respect to any Lender at any time, a percentage
equal to a fraction the numerator of which is the amount actually disbursed and
outstanding to

 

-9-

--------------------------------------------------------------------------------


 

Borrower by such Lender at such time and the denominator of which is the total
amount disbursed and outstanding to Borrower by all of the Lenders at such time.

 

“Funds From Operations” shall have the meaning determined from time to time by
the National Association of Real Estate Investment Trusts to be the meaning most
commonly used by its members.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, applied in a manner consistent with that
used in preparing the financial statements referred to in Section 6.1.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation (determined without duplication) of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any Letter of
Credit) to induce the creation of which the guaranteeing person has issued a
reimbursement, counter-indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the maximum stated amount of the primary obligation
relating to such Guarantee Obligation (or, if less, the maximum stated liability
set forth in the instrument embodying such Guarantee Obligation), provided, that
in the absence of any such stated amount or stated liability, the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

 

“Implied Debt Service” means, as of any date, an imputed annual amount of
principal and interest that would be due on a principal amount equal to all
Unsecured Indebtedness outstanding on such date (including without limitation
all reimbursement obligations on account of letters of credit then outstanding)
if such principal amount were a fully amortizing loan with equal monthly
payments of principal and interest over a period of thirty years at a per annum
interest rate equal to the greater of (a) 7.00% and (b) the sum of (i) the then
current yield on obligations of the United States Treasury having the closest
maturity date to the tenth (10th) anniversary of such date of calculation, and
(ii) 2.50%.

 

-10-

--------------------------------------------------------------------------------


 

“Indebtedness” of any Person at any date means without duplication, (a) all
indebtedness of such Person for borrowed money including without limitation any
repurchase obligation or liability of such Person with respect to securities,
accounts or notes receivable sold by such Person, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), to the extent such obligations
constitute indebtedness for the purposes of GAAP, (c) any other indebtedness of
such Person which is evidenced by a note, bond, debenture or similar instrument,
(d) the attributable Indebtedness of such Person with respect all Capitalized
Lease Obligations and Synthetic Lease Obligations, (e) all obligations of such
Person in respect of acceptances issued or created for the account of such
Person, (f) all Guarantee Obligations of such Person (excluding in any
calculation of consolidated Indebtedness of the Consolidated Group, Guarantee
Obligations of one member of the Consolidated Group in respect of primary
obligations of any other member of the Consolidated Group), (g) all
reimbursement obligations of such Person for letters of credit and other
contingent liabilities, (h) all net obligations of such Person under Swap
Contracts, and (i) all liabilities secured by any lien (other than liens for
taxes not yet due and payable) on any property owned by such Person even though
such Person has not assumed or otherwise become liable for the payment thereof. 
The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date.

 

“Intellectual Property” is defined in Section 5.20.

 

“Interest Period” means a LIBOR Interest Period.

 

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade), deposit account or
contribution of capital by such Person to any other Person or any investment in,
or purchase or other acquisition of, the stock, partnership interests, notes,
debentures or other securities of any other Person made by such Person.

 

“Investment Affiliate” means any Person in which the Consolidated Group,
directly or indirectly, holds an ownership interest whose financial results are
not consolidated under GAAP with the financial results of the Consolidated
Group, excluding those Persons in whom the Consolidated Group’s ownership
interest is evidenced only by Marketable Securities.

 

“Investment Grade Rating” means a Credit Rating of BBB-/BBB-/Baa3 or higher from
any of S&P, Fitch, or Moody’s, respectively.

 

“Lenders” means the lending institutions listed on the signature pages of this
Agreement, their respective successors and assigns, any other lending
institutions that subsequently become parties to this Agreement.

 

“Lending Installation” means, with respect to a Lender, any office, branch,
subsidiary or affiliate of such Lender.

 

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

 

-11-

--------------------------------------------------------------------------------


 

“Leverage Based Pricing Grid” is defined in Schedule 8.

 

“Leverage Ratio” means, as of any date, the ratio of Consolidated Outstanding
Indebtedness to Total Asset Value.

 

“LIBOR Advance” means an Advance that bears interest at the LIBOR Rate.

 

“LIBOR Base Rate” means, the average rate (rounded upwards to the nearest
1/16th) with respect to a LIBOR Advance for the relevant LIBOR Interest Period,
the applicable British Bankers’ Association LIBOR rate for deposits in U.S.
dollars as reported by any generally recognized financial information service as
of 11:00 a.m. (London time) two Business Days prior to the first day of such
LIBOR Interest Period, and having a maturity equal to such LIBOR Interest
Period, provided that, if no such British Bankers’ Association LIBOR rate is
available to the Administrative Agent, the applicable LIBOR Base Rate for the
relevant LIBOR Interest Period shall instead be the rate determined by the
Administrative Agent to be the rate at which KeyBank or one of its Affiliate
banks offers to place deposits in U.S. dollars with first class banks in the
London interbank market at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such LIBOR Interest Period, in the approximate
amount of KeyBank’s relevant LIBOR Loan and having a maturity equal to such
LIBOR Interest Period.

 

“LIBOR Interest Period” means, with respect to each amount bearing interest at a
LIBOR based rate, a period of one, two, three, or six months, to the extent
deposits with such maturities are available to the Administrative Agent,
commencing on a Business Day, as selected by Borrower; provided, however, that
(i) any LIBOR Interest Period which would otherwise end on a day which is not a
Business Day shall continue to and end on the next succeeding Business Day,
unless the result would be that such LIBOR Interest Period would be extended to
the next succeeding calendar month, in which case such LIBOR Interest Period
shall end on the next preceding Business Day and (ii) any LIBOR Interest Period
which begins on a day for which there is no numerically corresponding date in
the calendar month in which such LIBOR Interest Period would otherwise end shall
instead end on the last Business Day of such calendar month.

 

“LIBOR Loan” means a Loan which bears interest at a LIBOR Rate.

 

“LIBOR Rate” means, for any LIBOR Interest Period, the sum of (A) the LIBOR Base
Rate applicable thereto divided by one minus the then-current Reserve
Requirement and (B) the Applicable Margin.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

 

“Line of Credit Agreement” means that certain Fifth Amended and Restated Credit
Agreement dated of even date herewith, by and among Inland Real Estate
Corporation, Key Bank National Association, and certain other lenders, as it may
from time to time hereafter be further amended.

 

-12-

--------------------------------------------------------------------------------


 

“Loan” means, with respect to a Lender, any portion of the Aggregate Commitment
which has been advanced to the Borrower by such Lender and has not been repaid.

 

“Loan Documents” means this Agreement, the Notes, the Subsidiary Guaranty, and
any other document from time to time evidencing or securing indebtedness
incurred by the Borrower under this Agreement, as any of the foregoing may be
amended or modified from time to time.

 

“Marketable Securities” means Investments in Capital Stock or debt securities
issued by any Person (other than an Investment Affiliate) which are publicly
traded on a national exchange, excluding Cash Equivalents.

 

“Material Adverse Effect” means, in the Administrative Agent’s reasonable
discretion, a material adverse effect on (i) the business, Property or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole,
(ii) the ability of the Borrower to perform its obligations under the Loan
Documents, or (iii) the validity or enforceability of any of the Loan Documents.

 

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

 

“Maturity Date” means the first to occur of (i) August _, 2017, or (ii) such
earlier date on which the aggregate principal balance of the Advances becomes
due and payable.

 

“Maximum Commitment Increase” is defined in Section 2.2.

 

“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or in the Note or other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

 

-13-

--------------------------------------------------------------------------------


 

“Net Operating Income” means, with respect to any Project for any period,
“property rental and other income” (as determined by GAAP) attributable to such
Project accruing for such period minus the amount of all expenses (as determined
in accordance with GAAP) incurred in connection with and directly attributable
to the ownership and operation of such Project for such period, including,
without limitation, Management Fees and amounts accrued for the payment of real
estate taxes and insurance premiums, but excluding interest expense or other
debt service charges and any non-cash charges such as depreciation or
amortization of financing costs.  As used herein “Management Fees”, means, with
respect to each Project for any period, an amount equal to the greater of
(i) actual management fees payable with respect thereto and (ii) three percent
(3%) per annum on the aggregate base rent and percentage rent due and payable
under leases at such Project.

 

“Non-U.S. Lender” is defined in Section 3.5(iv).

 

“Note” means a promissory note, in substantially the form of Exhibit B hereto,
duly executed by the Borrower and payable to the order of a Lender in the amount
of its Commitment, including any amendment, modification, renewal or replacement
of such promissory note.

 

“Notice of Assignment” is defined in Section 12.3.2.

 

“Obligations” means the Advances, the Related Swap Obligations and all accrued
and unpaid fees and all other obligations of Borrower to the Administrative
Agent or the Lenders arising under this Agreement or any of the other Loan
Documents.

 

“Occupancy Rate” means with respect to a Project at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Project actually occupied by tenants that are not affiliated with the Borrower
and paying rent at rates not materially less than rates generally prevailing at
the time the applicable lease was entered into, pursuant to binding leases as to
which no monetary default has occurred and has continued unremedied for 60 or
more days to (b) the aggregate net rentable square footage of such Project.  For
purposes of the definition of “Occupancy Rate”, a tenant shall be deemed to
actually occupy a Project notwithstanding a temporary cessation of operations
for renovation, repairs or other temporary reason, or for the purpose of
completing tenant build-out or that is otherwise scheduled to be open for
business within 90 days of such date.

 

“Other Taxes” is defined in Section 3.5(ii).

 

“Outstanding Facility Amount” means, at any time, all then outstanding Advances.

 

“Participants” is defined in Section 12.2.1.

 

“Payment Date” means, with respect to the payment of interest accrued on the
Loans, the first day of each calendar month.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Percentage” means for each Lender the ratio that such Lender’s Commitment bears
to the Aggregate Commitment, expressed as a percentage.

 

-14-

--------------------------------------------------------------------------------


 

“Permitted Acquisitions” are defined in Section 6.15.

 

“Permitted Liens” are defined in Section 6.16.

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, association, enterprise, trust or other entity or organization, or
any government or political subdivision or any agency, department or
instrumentality thereof.

 

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.

 

“Prime Rate” means a rate per annum equal to the prime rate of interest publicly
announced from time to time by KeyBank or its parent as its prime rate (which is
not necessarily the lowest rate charged to any customer), changing when and as
said prime rate changes.  In the event that there is a successor to the
Administrative Agent by merger, or the Administrative Agent assigns its duties
and obligations to an Affiliate, then the term “Prime Rate” as used in this
Agreement shall mean the prime rate, base rate or other analogous rate of the
new Administrative Agent.

 

“Prohibited Person” is defined in Section 5.28.

 

“Project” means any real estate asset owned by Borrower or any of its
Subsidiaries or any Investment Affiliate, and operated or intended to be
operated as a retail property.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“Qualifying Unencumbered Property” means any Stabilized Retail Project which as
of any date of determination, (a) is wholly owned by a Subsidiary Guarantor, in
fee simple or under the terms of a Financeable Ground Lease, (b) is located in
the United States, (c) is not, nor is any interest of the Borrower or any
Subsidiary therein, subject to any lien other than Permitted Liens set forth in
Sections 6.16(i) through 6.16(v) or a Negative Pledge; (d) with respect to which
(i) none of the Borrower’s direct or indirect ownership interest in such
Subsidiary Guarantor is subject to any lien, or agreement  (including any
agreement governing Indebtedness incurred in order to finance or refinance the
acquisition of such Project) which prohibits or limits the ability of such
Subsidiary Guarantor to create, incur, assume or suffer to exist any Lien upon
any Projects or Capital Stock of such Subsidiary Guarantor or to a Negative
Pledge; and (ii) the Borrower directly, or indirectly through a Subsidiary, has
the right to take the following actions without the need to obtain the consent
of any Person:  (x) to sell, transfer or otherwise dispose of such Project and
(y) to create a Lien on such Project as security for Indebtedness of the
Borrower or such Subsidiary Guarantor, as applicable; (e) is not subject to any
agreement (including any agreement governing Indebtedness incurred in order to
finance or refinance the acquisition of such Project) which entitles any Person
to the benefit of any Lien (other than Permitted Liens set forth in
Sections 6.16(i) through 6.16(iv)) on any Project or Capital Stock of such
Subsidiary Guarantor or would entitle any Person to the benefit of any such Lien
upon the occurrence of any contingency (including, without limitation, pursuant
to an “equal and ratable” clause); (f) is free of all structural defects or
major architectural deficiencies, title defects, environmental conditions or
other adverse matters except for defects, deficiencies, conditions or other
matters individually

 

-15-

--------------------------------------------------------------------------------


 

or collectively which are not material to the profitable operation of such
Project as evidenced by a certification of the Borrower; and (g) when aggregated
with all other Qualifying Unencumbered Properties, results in the Qualifying
Unencumbered Properties as a whole having at least eighty percent (80%) of their
aggregate gross leasable area physically occupied.  No asset shall be deemed to
be unencumbered unless both such asset and all Capital Stock of the Subsidiary
Guarantor owning such asset is unencumbered and neither such Subsidiary
Guarantor nor any other intervening Subsidiary between the Borrower and such
Subsidiary Guarantor has any Indebtedness for borrowed money (other than
Indebtedness due to the Borrower).

 

“Ratings Based Pricing Grid” is defined in Schedule 8.

 

“Recourse Indebtedness” means any Indebtedness of Borrower or any other member
of the Consolidated Group with respect to which the liability of the obligor is
not limited to the obligor’s interest in specified assets securing such
Indebtedness, subject to customary limited exceptions for certain acts or types
of liability.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

 

“Related Swap Obligations” means, as of any date, all of the obligations of
Borrower arising under any then outstanding Swap Contracts entered into between
Borrower and any Lender or Affiliate of any Lender.

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.

 

“Required Lenders” means Lenders in the aggregate having at least 66 2/3% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 66 2/3% of the aggregate unpaid
principal amount of the outstanding Advances.  Notwithstanding the foregoing
(i) the Commitments of, and Advances made by, any Lender which is a Defaulting
Lender shall be excluded from the calculations of the Aggregate Commitment and
aggregate Advances for such purposes during the period that such Lender is a
Defaulting Lender, and (ii) at such times as there are two or more Lenders
hereunder, the “Required Lenders” must include at least two of such Lenders even
if one Lender holds more than 66 2/3% of the Aggregate Commitment or aggregate
Advances.

 

-16-

--------------------------------------------------------------------------------


 

“Reserve Requirement” means, with respect to a LIBOR Loan and LIBOR Interest
Period, that percentage (expressed as a decimal) which is in effect on such day,
as prescribed by the Federal Reserve Board or other governmental authority or
agency having jurisdiction with respect thereto for determining the maximum
reserves (including, without limitation, basic, supplemental, marginal and
emergency reserves) for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D) maintained by a member bank of the
Federal Reserve System.

 

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

“Secured Indebtedness” means any Indebtedness of the Borrower or any other
member of the Consolidated Group which is secured by a Lien on a Project, any
ownership interests in any Person or any other assets which had, in the
aggregate, a value in excess of the amount of such Indebtedness at the time such
Indebtedness was incurred.

 

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.

 

“S&P” means Standard & Poor’s Ratings Group and its successors.

 

“Stabilized Retail Projects” mean any neighborhood shopping centers, community
shopping centers, sale/leaseback with retail tenants, stand-alone, triple net
retail properties and any other stabilized Projects approved by the
Administrative Agent.

 

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, joint venture or similar business
organization more than 50% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled.  Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Borrower.

 

“Subsidiary Guarantor” means each Wholly-Owned Subsidiary of the Borrower which
is a party to the Subsidiary Guaranty as of the Agreement Execution Date or is
required hereafter to join in the Subsidiary Guaranty pursuant to Section 6.13.

 

“Subsidiary Guaranty” means the guaranty to be executed and delivered by those
Subsidiaries of the Borrower listed on Schedule 5 and such other Wholly-Owned
Subsidiaries as may hereafter be obligated to join in such guaranty as provided
in Section 6.13, substantially in the form of Exhibit F, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of then-current Total
Asset Value.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or

 

-17-

--------------------------------------------------------------------------------


 

bond index swaps or options or forward bond or forward bond price or forward
bond index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

 

“Total Asset Value” means, as of any date, (i) Adjusted Annual NOI attributable
to Projects owned by the Borrower or a member of the Consolidated Group
(excluding 100% of the Adjusted Annual NOI attributable to Projects not owned
for the entire fiscal quarter on which Adjusted Annual NOI is calculated and for
the five (5) immediately proceeding entire fiscal quarters and excluding all
lease termination fees and all interest and dividend income), divided by the
Capitalization Rate, plus (ii) 100% of the price paid for any such Projects
first acquired by the Borrower or a member of the Consolidated Group during such
period of six (6) consecutive entire fiscal quarters, plus (iii) Unrestricted
Cash, Cash Equivalents and Marketable Securities owned by the Consolidated Group
as of the end of the last such fiscal quarter, plus (iv) the Consolidated
Group’s Pro Rata Share of (A) Adjusted Annual NOI attributable to Projects owned
by Investment Affiliates (excluding Adjusted Annual NOI attributable to Projects
not owned for the entire fiscal quarter on which Adjusted Annual NOI is
calculated and for the five (5) entire immediately preceding fiscal quarters)
divided by (B) the Capitalization Rate, plus (v) the Consolidated Group Pro Rata
Share of the price paid for such Projects first acquired by an Investment
Affiliate during such period of six (6) consecutive entire fiscal quarters, plus
(vi) the Consolidated Group Pro Rata Share of Unrestricted Cash, Cash
Equivalents and Marketable Securities owned by Investment Affiliates as of the
end of the last such fiscal quarter, plus (vii) Construction in Progress and
First Mortgage Receivables of the Borrower or any other member of the
Consolidated Group (with each such asset valued at the lower of its acquisition
cost and its fair market value), plus (vii) Unimproved Land (with each such
asset valued at the lower of its acquisition cost and its fair market value). 
For purposes of this definition, to the extent that the aggregate amount
included in Total Asset Value on account of clause (ii) and

 

-18-

--------------------------------------------------------------------------------


 

clause (v) above would exceed fifteen percent (15%) of Total Asset Value, one or
more of the Projects eligible to be valued under such clauses shall be
designated by Borrower and eliminated from valuation under such clauses to the
extent necessary to cause the aggregate amount included in Total Asset Value
under clause (ii) and clause (v) to be less than fifteen percent (15%) of Total
Asset Value.  Such eliminated Projects shall instead be valued under clause
(i) or clause (iv) above, as applicable, notwithstanding the exclusions stated
therein.

 

“Transferee” is defined in Section 12.4.

 

“Type” means, with respect to any Loan, its nature as a Floating Rate Loan or
LIBOR Loan.

 

“Unencumbered Asset Value” means, as of any date, the sum of (a) (i) the
aggregate Adjusted Unencumbered NOI attributable to Qualifying Unencumbered
Properties then owned by Borrower or a Subsidiary Guarantor which have been
owned by Borrower or a Subsidiary Guarantor for the most recent full fiscal
quarter for which financial results of Borrower have been reported and for the
five (5) immediately preceding entire fiscal quarters multiplied by four and
divided by (ii) the Capitalization Rate plus (b) the aggregate acquisition cost
of all Qualifying Unencumbered Properties then owned by Borrower or a Subsidiary
Guarantor but not so owned for such period of six (6) consecutive entire fiscal
quarters, plus (c) the GAAP book value of Development Projects not subject to
any Lien (other than Permitted Liens set forth in Sections 6.16(i) through
6.16(v)) or any Negative Pledge, plus (d) all Unrestricted Cash, Cash
Equivalents, and Marketable Securities and all First Mortgage Receivables
(valued at the lower of its acquisition cost and its fair market value).  For
purposes of this definition, to the extent i) the aggregate amount included in
Unencumbered Asset Value under clause (d) above would exceed 10% of the
Unencumbered Asset Value, or ii) the aggregate amount included in Unencumbered
Asset Value attributable to Development Properties under clause (c) above would
exceed 15% of the Unencumbered Pool Asset  Value or the aggregate amount
included under clause (c) and (d) together would exceed 20% of Unencumbered
Asset Value, such excess shall be excluded.  To the extent Unencumbered Asset
Value attributable to Qualifying Unencumbered Properties which are occupied
pursuant to Financeable Ground Leases would exceed 10% of Unencumbered Asset
Value, such excess shall be excluded.

 

“Unencumbered Leverage Ratio” means, as of any date, the then-current
Unencumbered Asset Value divided by the then-current Unsecured Indebtedness.

 

“Unencumbered NOI” means, as of any date, the sum of (a) the aggregate Net
Operating Income for the most recent fiscal quarter for which financial results
have been reported attributable to all Qualifying Unencumbered Properties owned
for the entirety of such fiscal quarter as of the last day of such fiscal
quarter plus, (b) in the case of any Qualifying Unencumbered Property that was
owned as of the last day of such fiscal quarter by Borrower or a Subsidiary
Guarantor, but not so owned for the full fiscal quarter, the additional amount
of Net Operating Income that would have been earned if such Qualifying
Unencumbered Property had been so owned for the full fiscal quarter.

 

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested nonforfeitable benefits under all Single Employer Plans exceeds the
fair market value of

 

-19-

--------------------------------------------------------------------------------


 

all such Plan assets allocable to such benefits, all determined as of the then
most recent valuation date for such Plans.

 

“Unimproved Land” means, as of any date, any land which (i) is not appropriately
zoned for retail development, (ii) does not have access to all necessary
utilities or (iii) does not have access to publicly dedicated streets, unless
such land has been designated in writing by the Borrower in a certificate
delivered to the Administrative Agent as land that is reasonably expected to
satisfy all such criteria within twelve (12) months after such date.

 

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

“Unrestricted Cash, Cash Equivalents and Marketable Securities” means, in the
aggregate, all cash, Cash Equivalents and Marketable Securities which are not
pledged or otherwise restricted for the benefit of any creditor and which are
owned by the Borrower or another member of the Consolidated Group, to be valued
for purposes of this Agreement at 100% of its then-current book value, as
determined under GAAP.

 

“Unsecured Indebtedness” means all Consolidated Outstanding Indebtedness that is
not Secured Indebtedness, including without limitation the Convertible Notes.

 

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, association, joint venture or similar
business organization 100% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

ARTICLE II.

 

THE TERM LOAN

 

2.1       Generally.  All but one of the Lenders have previously made a loan to
the Borrower in the amount of $150,000,000 pursuant to the Existing Agreement.
The new Lender shall fund its Commitment on the Agreement Execution Date so that
the Outstanding Facility Amount shall equal the increased Aggregate Commitment. 
This is a term loan agreement, not a revolving credit facility.  The Loans made
hereunder shall not be available to be readvanced once repaid and the Lenders
shall have no commitment to so readvance all or any part of the Advances once
repaid.

 

2.2                            Increases.  The Borrower shall have the right
from time to time, provided no Default or Unmatured Default has occurred and is
then continuing, to increase the Aggregate Commitment up to a maximum of
(A) $275,000,000 or (B) if the outstanding amount of the Line of Credit
Agreement has been increased at any time to an amount in excess of $175,000,000,
an amount equal to $275,000,000 less the aggregate amount of all such increases
in the Line of Credit Agreement (the “Maximum Commitment Increase”). Such
increase may be effected by

 

-20-

--------------------------------------------------------------------------------


 

either adding new lenders as Lenders (subject to the Administrative Agent’s
prior written approval of the identity of such new lenders) or by obtaining the
agreement, which shall be at such Lender’s or Lenders’ sole discretion, of one
or more of the then current Lenders to increase its or their Commitments.  The
Administrative Agent shall use commercially reasonable efforts to arrange such
increased Commitments and the Borrower’s approval of any new lenders shall not
be unreasonably withheld or delayed.  On the effective date of any such
increase, the Borrower shall pay to the Administrative Agent and Co-Syndication
Agents any amounts due to them under the Fee Letter and to each lender providing
such additional Commitment the up-front fee agreed to by the Borrower.  Such
increases shall be evidenced by the execution and delivery of an amendment
regarding increase in the form of Exhibit A attached hereto by the Borrower, the
Administrative Agent and the new lender or existing Lender providing such
additional Commitment, a copy of which shall be forwarded to each Lender by the
Administrative Agent promptly after execution thereof.  On the effective date of
each such increase in the Aggregate Commitment, the Borrower and the
Administrative Agent shall cause the new or existing Lenders providing such
increase, by either funding more than its or their Percentage of new Advances
made on such date or purchasing shares of outstanding Loans held by the other
Lenders or a combination thereof, to hold its or their Percentage of all
Advances outstanding at the close of business on such day.  The Lenders agree to
cooperate in any required sale and purchase of outstanding Advances to achieve
such result.  In no event shall the Aggregate Commitment exceed $175,000,000
plus the Maximum Commitment Increase without the approval of all of the Lenders.

 

2.3                            Payment of Interest.  The Borrower promises to
pay to the Administrative Agent for the account of each Lender interest on the
unpaid principal amount of each Loan made by such Lender for the period from and
including the date of the making of such Loan to but excluding the date such
Loan shall be paid in full, at the following per annum rates:

 

(a)                               during such periods as such Loan is a Floating
Rate Loan, at the Floating Rate; and

 

(b)                              during such periods as such Loan is a Fixed
Rate Loan, at the Fixed Rate with respect to the LIBOR Interest Period
applicable to such Fixed Rate Loan.

 

2.4                            Principal Repayment.  The entire outstanding
principal amount of the Loan, and all accrued but unpaid interest on, shall be
paid in full by the Borrower on the Maturity Date.

 

2.5                            Other Fees.  The Borrower agrees to pay all fees
payable to the Administrative Agent, the Co-Syndication Agents and the Co-Lead
Arrangers pursuant to the Borrower’s letter agreement with the Administrative
Agent, the Co-Syndication Agents and the Co-Lead Arrangers (the “Fee Letter”).

 

2.6                            Interest Periods.  No Interest Period may end
after the Maturity Date and, unless the Lenders otherwise agree in writing, in
no event may there be more than seven (7) different Interest Periods for Fixed
Rate Loans outstanding at any one time.

 

2.7                            Conversion and Continuation of Outstanding
Loans.  Floating Rate Loans shall continue as Floating Rate Loans unless and
until such Floating Rate Loans are converted into

 

-21-

--------------------------------------------------------------------------------


 

Fixed Rate Loans.  Each Fixed Rate Loan shall continue as a Fixed Rate Loan
until the end of the then applicable Interest Period therefor, at which time
such Fixed Rate Loan shall be automatically converted into a Floating Rate Loan
unless the Borrower shall have given the Administrative Agent a
Conversion/Continuation Notice requesting that, at the end of such Interest
Period, such Fixed Rate Loan either continue as a Fixed Rate Loan for the same
or another Interest Period or be converted to a Loan of another Type.  The
Borrower may elect from time to time to convert all or any part of an Loan of
any Type into any other Type or Types of Loan; provided that any conversion of
any Fixed Rate Loan shall be made on, and only on, the last day of the Interest
Period applicable thereto.  The Borrower shall give the Administrative Agent
irrevocable notice (a “Conversion/Continuation Notice”) of each conversion of a
Loan to a Fixed Rate Loan or continuation of a Fixed Rate Loan not later than
10:00 a.m. (Cleveland time), at least three Business Days, in the case of a
conversion into or continuation of a LIBOR Loan, prior to the date of the
requested conversion or continuation, specifying:

 

(i)                                  the requested date which shall be a
Business Day, of such conversion or continuation;

 

(ii)                              the aggregate amount and Type of the Loan
which is to be converted or continued; and

 

(iii)                          the amount and Type(s) of Loan(s) into which such
Loan is to be converted or continued and, in the case of a conversion into or
continuation of a Fixed Rate Loan, the duration of the Interest Period
applicable thereto.

 

2.8                            Changes in Interest Rate, Etc.  Each Floating
Rate Loan shall bear interest on the outstanding principal amount thereof, for
each day from and including the date such Loan is made or is converted from a
Fixed Rate Loan into a Floating Rate Loan pursuant to Section 2.7 to but
excluding the date it becomes due or is converted into a Fixed Rate Loan
pursuant to Section 2.7 hereof, at a rate per annum equal to the Floating Rate
for such day.  Changes in the rate of interest on that portion of any Loan
maintained as a Floating Rate Loan will take effect simultaneously with each
change in the Alternate Base Rate.  Each Fixed Rate Loan shall bear interest
from and including the first day of the Interest Period applicable thereto to
(but not including) the last day of such Interest Period at the interest rate
determined as applicable to such Fixed Rate Loan.

 

2.9                            Rates Applicable After Default.  Notwithstanding
anything to the contrary contained in Section 2.6 or 2.7, during the continuance
of a Default or Unmatured Default the Required Lenders may, at their option, by
notice to the Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 8.2 requiring
unanimous consent of the Lenders to changes in interest rates), declare that no
Loan may be made as, converted into or continued as a Fixed Rate Loan.  During
the continuance of a Default the Required Lenders may, at their option, by
notice to the Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 8.2 requiring
unanimous consent of the Lenders to changes in interest rates), declare that
(i) each Fixed Rate Loan shall bear interest for the remainder of the applicable
Interest Period at the rate otherwise applicable to such Interest Period plus 2%
per annum and (ii) each Floating Rate Loan shall bear interest at a rate per
annum equal to the Floating Rate otherwise applicable to the Floating Rate Loan
plus 2% per annum; provided, however, that the Default Rate shall become

 

-22-

--------------------------------------------------------------------------------


 

applicable automatically if a Default occurs under Section 7.1 or 7.2, unless
waived by the Required Lenders.

 

2.10                    Method of Payment.  All payments of the Obligations
hereunder shall be made, without setoff, deduction, or counterclaim, in
immediately available funds to the Administrative Agent at the Administrative
Agent’s address specified pursuant to Article XIII, or at any other Lending
Installation of the Administrative Agent specified in writing by the
Administrative Agent to the Borrower, by noon (local time) on the date when due
and shall be applied ratably by the Administrative Agent among the Lenders.

 

(i)                                  As provided elsewhere herein, all Lenders’
interests in the Loans and the Loan Documents shall be ratable undivided
interests and none of such Lenders’ interests shall have priority over the
others.  Each payment delivered to the Administrative Agent for the account of
any Lender or amount to be applied or paid by the Administrative Agent to any
Lender shall be paid promptly (on the same day as received by the Administrative
Agent if received prior to noon (local time) on such day and otherwise on the
next Business Day) by the Administrative Agent to such Lender in the same type
of funds that the Administrative Agent received at its address specified
pursuant to Article XIII or at any Lending Installation specified in a notice
received by the Administrative Agent from such Lender.  Payments received by the
Administrative Agent but not timely funded to the Lenders shall bear interest
payable by the Administrative Agent at the Federal Funds Effective Rate from the
date due until the date paid.  The Administrative Agent is hereby authorized to
charge the account of the Borrower maintained with KeyBank for each payment of
principal, interest and fees as it becomes due hereunder.

 

2.11                    Notes; Telephonic Notices.  Each Lender is hereby
authorized to record the principal amount of each of its Loans and each
repayment on the schedule attached to its Note, provided, however, that the
failure to so record shall not affect the Borrower’s obligations under such
Note.  The Borrower hereby authorizes the Lenders and the Administrative Agent
to extend, convert or continue Loans, effect selections of Types of Loans and to
transfer funds based on telephonic notices made by any Authorized Officer.  The
Borrower agrees to deliver promptly to the Administrative Agent a written
confirmation, if such confirmation is requested by the Administrative Agent or
any Lender, of each telephonic notice signed by an Authorized Officer.  If the
written confirmation differs in any material respect from the action taken by
the Administrative Agent and the Lenders, the records of the Administrative
Agent and the Lenders shall govern absent manifest error.  The Administrative
Agent will at the request of the Borrower, from time to time, but not more often
than monthly, provide notice of the amount of the outstanding Aggregate
Commitment, the Type of Loan, and the applicable interest rate, if for a Fixed
Rate Loan.  Upon a Lender’s furnishing to Borrower an affidavit to such effect,
if a Note is mutilated, destroyed, lost or stolen, Borrower shall deliver to
such Lender, in substitution therefore, a new note containing the same terms and
conditions as such Note being replaced.

 

2.12                    Interest Payment Dates; Interest and Fee Basis. 
Interest accrued on each Loan shall be payable on each Payment Date, commencing
with the first such date to occur after the date hereof, at maturity, whether by
acceleration or otherwise.  Interest and all other fees shall be calculated for
actual days elapsed on the basis of a 360-day year.  Interest shall be payable
for the day a Loan is made but not for the day of any payment on the amount paid
if payment is

 

-23-

--------------------------------------------------------------------------------


 

received prior to noon (local time) at the place of payment.  If any payment of
principal of or interest on a Loan shall become due on a day which is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, in the case of a principal payment, such extension of time shall be
included in computing interest in connection with such payment.

 

2.13                    Notification of Loans, Interest Rates and Prepayments. 
The Administrative Agent will notify each Lender of the contents of each
Conversion/Continuation Notice, and repayment notice received by it hereunder
not later than the close of business on the Business Day such notice is received
by the Administrative Agent.  The Administrative Agent will notify each Lender
of the interest rate applicable to each Fixed Rate Loan promptly upon
determination of such interest rate and will give each Lender prompt notice of
each change in the Alternate Base Rate.

 

2.14                    Lending Installations.  Each Lender may book its Loans
at any Lending Installation selected by such Lender and may change its Lending
Installation from time to time.  All terms of this Agreement shall apply to any
such Lending Installation and the Notes shall be deemed held by each Lender for
the benefit of such Lending Installation.  Each Lender may, by written or telex
notice to the Administrative Agent and the Borrower, designate a Lending
Installation through which Loans will be made by it and for whose account Loan
payments are to be made.

 

2.15                    Non-Receipt of Funds by the Administrative Agent. 
Unless the Borrower or a Lender, as the case may be, notifies the Administrative
Agent prior to the time at which it is scheduled to make payment to the
Administrative Agent of (i) in the case of a Lender, the proceeds of a Loan or
(ii) in the case of the Borrower, a payment of principal, interest or fees to
the Administrative Agent for the account of the Lenders, that it does not intend
to make such payment, the Administrative Agent may assume that such payment has
been made.  The Administrative Agent may, but shall not be obligated to, make
the amount of such payment available to the intended recipient in reliance upon
such assumption.  If such Lender or the Borrower, as the case may be, has not in
fact made such payment to the Administrative Agent, the recipient of such
payment shall, on demand by the Administrative Agent, repay to the
Administrative Agent the amount so made available together with interest thereon
in respect of each day during the period commencing on the date such amount was
so made available by the Administrative Agent until the date the Administrative
Agent recovers such amount at a rate per annum equal to (i) in the case of
payment by a Lender, the Federal Funds Effective Rate for such day or (ii) in
the case of payment by the Borrower, the interest rate applicable to the
relevant Loan.  If such Lender so repays such amount and interest thereon to the
Administrative Agent within one Business Day after such demand, all interest
accruing on the Loan not funded by such Lender during such period shall be
payable to such Lender when received from the Borrower.

 

2.16                    Replacement of Lenders under Certain Circumstances.  The
Borrower shall be permitted to replace any Lender which (a) is not capable of
receiving payments without any deduction or withholding of United States federal
income tax pursuant to Section 3.5, or (b) cannot maintain its Fixed Rate Loans
at a suitable Lending Installation pursuant to Section 3.3, with a replacement
bank or other financial institution; provided that (i) such replacement does not
conflict with any applicable legal or regulatory requirements affecting the
Lenders, (ii) no Default or (after notice thereof to Borrower) no Unmatured
Default  shall have occurred and be continuing at the time of such replacement,
(iii) the Borrower shall repay (or the

 

-24-

--------------------------------------------------------------------------------


 

replacement bank or institution shall purchase, at par) all Loans and other
amounts owing to such replaced Lender prior to the date of replacement, (iv) the
Borrower shall be liable to such replaced Lender under Sections 3.4 and 3.6 if
any Fixed Rate Loan owing to such replaced Lender shall be prepaid (or
purchased) other than on the last day of the Interest Period relating thereto,
(v) the replacement bank or institution, if not already a Lender, and the terms
and conditions of such replacement, shall be reasonably satisfactory to the
Administrative Agent, (vi) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 12.3 (provided that the
Borrower shall be obligated to pay the processing fee referred to therein),
(vii) until such time as such replacement shall be consummated, the Borrower
shall pay all additional amounts (if any) required pursuant to Section 3.5 and
(viii) any such replacement shall not be deemed to be a waiver of any rights
which the Borrower, the Administrative Agent or any other Lender shall have
against the replaced Lender.

 

2.17                    Usury.  This Agreement and each Note are subject to the
express condition that at no time shall Borrower be obligated or required to pay
interest on the principal balance of the Loan at a rate which could subject any
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate.  If by the terms of this Agreement or the Loan
Documents, Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder at a rate in excess of the Maximum Legal Rate,
the interest rate or the Default Rate, as the case may be, shall be deemed to be
immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal and not on account of the interest due hereunder.  All
sums paid or agreed to be paid to Lender for the use, forbearance, or detention
of the sums due under the Loan, shall, to the extent permitted by applicable
law, be amortized, prorated, allocated, and spread throughout the full stated
term of the Loan until payment in full so that the rate or amount of interest on
account of the Loan does not exceed the Maximum Legal Rate of interest from time
to time in effect and applicable to the Loan for so long as the Loan is
outstanding.

 

ARTICLE III.

 

CHANGE IN CIRCUMSTANCES

 

3.1                            Yield Protection.  If, on or after the date of
this Agreement, the adoption of any law or any governmental or
quasi-governmental rule, regulation, policy, guideline or directive (whether or
not having the force of law), or any change in the interpretation or
administration thereof by any governmental or quasi-governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender or applicable Lending
Installation with any request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency:

 

(i)                                  subjects any Lender or any applicable
Lending Installation to any Taxes, or changes the basis of taxation of payments
(other than with respect to Excluded Taxes) to any Lender in respect of its
LIBOR Loans, or

 

(ii)                              imposes or increases or deems applicable any
reserve, assessment, insurance charge, special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Lender or any applicable Lending

 

-25-

--------------------------------------------------------------------------------


 

Installation (other than reserves and assessments taken into account in
determining the interest rate applicable to Fixed Rate Loans), or

 

(iii)                          imposes any other condition the result of which
is to increase the cost to any Lender or any applicable Lending Installation of
making, funding or maintaining its Fixed Rate Loans, or reduces any amount
receivable by any Lender or any applicable Lending Installation  in connection
with its Fixed Rate Loans, or requires any Lender or any applicable Lending
Installation to make any payment calculated by reference to the amount of Fixed
Rate Loans, by an amount deemed material by such Lender  as the case may be,

 

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation, as the case may be, of making or maintaining
its Fixed Rate Loans or Commitment or to reduce the return received by such
Lender or applicable Lending Installation in connection with such Fixed Rate
Loans or Commitment, then, within 15 days of demand by such Lender or the
Borrower shall pay such Lender such additional amount or amounts as will
compensate such Lender for such increased cost or reduction in amount received.

 

3.2                            Changes in Capital Adequacy Regulations.  If a
Lender in good faith determines the amount of capital required or expected to be
maintained by such Lender, any Lending Installation of such Lender or any
corporation controlling such Lender  is increased as a result of a Change (as
hereinafter defined), then, within 15 days of demand by such Lender, the
Borrower shall pay such Lender the amount necessary to compensate for any
shortfall in the rate of return on the portion of such increased capital which
such Lender in good faith determines is attributable to this Agreement, its
outstanding credit exposure hereunder or its obligation to make Loans hereunder
(after taking into account such Lender’s policies as to capital adequacy). 
“Change” means (i) any change after the date of this Agreement in the Risk-Based
Capital Guidelines (as hereinafter defined) or (ii) any adoption of or change in
any other law, governmental or quasi-governmental rule, regulation, policy,
guideline, interpretation, or directive (whether or not having the force of law)
after the date of this Agreement which affects the amount of capital required or
expected to be maintained by any Lender or any Lending Installation or any
corporation controlling any Lender.  “Risk-Based Capital Guidelines” means
(i) the risk-based capital guidelines in effect in the United States on the date
of this Agreement, including transition rules, and (ii) the corresponding
capital regulations promulgated by regulatory authorities outside the United
States implementing the June 2006 report of the Basel Committee on Banking
Regulation and Supervisory Practices Entitled “Basel II:  International
Convergence of Capital Measurements and Capital Standards:  A Revised
Framework,” including transition rules, and any amendments to such regulations
adopted prior to the Agreement Execution Date.  Notwithstanding anything in this
Agreement to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines and directives promulgated
thereunder shall be deemed to be a “Change”, regardless of the date enacted or
adopted.

 

3.3                            Availability of Types of Loans.  If any Lender in
good faith determines that maintenance of any of its Fixed Rate Loans at a
suitable Lending Installation would violate any applicable law, rule, regulation
or directive, whether or not having the force of law, the Administrative Agent
shall, with written notice to Borrower, suspend the availability of the affected
Type of Loan and require any Fixed Rate Loans of the affected Type to be repaid;
or if

 

-26-

--------------------------------------------------------------------------------


 

the Required Lenders in good faith determine that (i) deposits of a type or
maturity appropriate to match fund Fixed Rate Loans are not available, the
Administrative Agent shall, with written notice to Borrower, suspend the
availability of the affected Type of Loan with respect to any Fixed Rate Loans
made after the date of any such determination, or (ii) an interest rate
applicable to a Type of Loan does not accurately reflect the cost of making a
Fixed Rate Loan of such Type, then, if for any reason whatsoever the provisions
of Section 3.1 are inapplicable, the Administrative Agent shall, with written
notice to Borrower, suspend the availability of the affected Type of Loan with
respect to any Fixed Rate Loans made after the date of any such determination. 
If the Borrower is required to so repay a Fixed Rate Loan, the Borrower may
concurrently with such repayment borrow from the Lenders, in the amount of such
repayment, a Loan bearing interest at the Alternate Base Rate.

 

3.4                            Funding Indemnification.  If any payment of a
ratable Fixed Rate Loan occurs on a date which is not the last day of the
applicable Interest Period, whether because of acceleration, prepayment or
otherwise, or a ratable Fixed Rate Loan is not made on the date specified by the
Borrower for any reason other than default by the Lenders or as a result of
unavailability pursuant to Section 3.3, the Borrower will indemnify each Lender
for any loss or cost incurred by it resulting therefrom, including, without
limitation, any loss or cost (incurred or expected to be incurred) in
liquidating or employing deposits acquired to fund or maintain the ratable Fixed
Rate Loan and shall pay all such losses or costs within fifteen (15) days after
written demand therefor.

 

3.5                            Taxes.

 

(i)                                  All payments by the Borrower to or for the
account of any Lender or the Administrative Agent hereunder or under any Note
shall be made free and clear of and without deduction for any and all Taxes.  If
the Borrower shall be required by law to deduct any Taxes from or in respect of
any sum payable hereunder to any Lender or the Administrative Agent, (a) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.5) such Lender or the Administrative Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (b) the Borrower shall make such deductions, (c) the
Borrower shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) the Borrower shall furnish to the
Administrative Agent the original copy of a receipt evidencing payment thereof
within 30 days after such payment is made.

 

(ii)                              In addition, the Borrower hereby agrees to pay
any present or future stamp or documentary taxes and any other excise or
property taxes, charges or similar levies which arise from any payment made
hereunder or under any Note or from the execution or delivery of, or otherwise
with respect to, this Agreement or any Note (“Other Taxes”).

 

(iii)                          The Borrower hereby agrees to indemnify the
Administrative Agent and each Lender for the full amount of Taxes or Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed on amounts
payable under this Section 3.5) paid by the Administrative Agent or such Lender
and any liability (including penalties, interest and expenses) arising therefrom
or with respect thereto.  Payments due under this

 

-27-

--------------------------------------------------------------------------------


 

indemnification shall be made within 30 days of the date the Administrative
Agent or such Lender makes demand therefor pursuant to Section 3.6.

 

(iv)                          Each Lender that is not incorporated under the
laws of the United States of America or a state thereof (each a “Non-U.S.
Lender”) agrees that it will, not more than ten Business Days after the date of
this Agreement, (i) deliver to each of the Borrower and the Administrative Agent
two duly completed copies of United States Internal Revenue Service Form W-8BEN
or W-8ECI, certifying in either case that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes, and (ii) deliver to each of the Borrower and the
Administrative Agent a United States Internal Revenue Form W-8 or W-9, as the
case may be, and certify that it is entitled to an exemption from United States
backup withholding tax.  Each Non-U.S. Lender further undertakes to deliver to
each of the Borrower and the Administrative Agent (x) renewals or additional
copies of such form (or any successor form) on or before the date that such form
expires or becomes obsolete, and (y) after the occurrence of any event requiring
a change in the most recent forms so delivered by it, such additional forms or
amendments thereto as may be reasonably requested by the Borrower or the
Administrative Agent.  All forms or amendments described in the preceding
sentence shall certify that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, unless an event (including without limitation any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form or amendment with respect to it and such Lender advises the Borrower and
the Administrative Agent that it is not capable of receiving payments without
any deduction or withholding of United States federal income tax.

 

(v)                              For any period during which a Non-U.S. Lender
has failed to provide the Borrower with an appropriate form pursuant to clause
(iv), above (unless such failure is due to a change in treaty, law or
regulation, or any change in the interpretation or administration thereof by any
governmental authority, occurring subsequent to the date on which a form
originally was required to be provided), such Non-U.S. Lender shall not be
entitled to indemnification under this Section 3.5 with respect to Taxes imposed
by the United States.

 

(vi)                          Any Lender that is entitled to an exemption from
or reduction of withholding tax with respect to payments under this Agreement or
any Note pursuant to the law of any relevant jurisdiction or any treaty shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate following receipt of such
documentation.

 

(vii)                      If the U.S. Internal Revenue Service or any other
governmental authority of the United States or any other country or any
political subdivision thereof asserts a claim that the Administrative Agent did
not properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered or

 

-28-

--------------------------------------------------------------------------------


 

properly completed, because such Lender failed to notify the Administrative
Agent of a change in circumstances which rendered its exemption from withholding
ineffective, or for any other reason), such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax, withholding therefor, or otherwise, including
penalties and interest, and including taxes imposed by any jurisdiction on
amounts payable to the Administrative Agent under this subsection, together with
all costs and expenses related thereto (including attorneys fees and time
charges of attorneys for the Administrative Agent, which attorneys may be
employees of the Administrative Agent).  The obligations of the Lenders under
this Section 3.5(vii) shall survive the payment of the Obligations and
termination of this Agreement and any such Lender obligated to indemnify the
Administrative Agent shall not be entitled to indemnification from the Borrower
with respect to such amounts, whether pursuant to this Article or otherwise,
except to the extent the Borrower participated in the actions giving rise to
such liability.

 

(viii)                  If a payment made to a Lender under any Loan Document
would be subject to U.S. federal withholding tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Administrative Agent, at the time
or times prescribed by law and at such time or times reasonably requested by the
Administrative Agent, such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Administrative Agent as may be
necessary for the Administrative Agent to comply with its obligations under
FATCA, to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this Section 3.5(viii),
“FATCA” shall include any amendments made to FATCA after the Agreement Execution
Date.

 

3.6                            Lender Statements; Survival of Indemnity.  To the
extent reasonably possible, each Lender shall designate an alternate Lending
Installation with respect to its Fixed Rate Loans to reduce any liability of the
Borrower to such Lender under Sections 3.1, 3.2 and 3.5 or to avoid the
unavailability of Fixed Rate Loans under Section 3.3, so long as such
designation is not, in the reasonable judgment of such Lender, disadvantageous
to such Lender.  Each Lender shall deliver a written statement of such Lender to
the Borrower (with a copy to the Administrative Agent) as to the amount due, if
any, under Sections 3.1, 3.2, 3.4 or 3.5.  Such written statement shall set
forth in reasonable detail the calculations upon which such Lender determined
such amount and shall be final, conclusive and binding on the Borrower in the
absence of manifest error.  Determination of amounts payable under such Sections
in connection with a Fixed Rate Loan shall be calculated as though each Lender
funded its Fixed Rate Loan through the purchase of a deposit of the type and
maturity corresponding to the deposit used as a reference in determining the
Fixed Rate applicable to such Loan, whether in fact that is the case or not. 
Unless otherwise provided herein, the amount specified in the written statement
of any Lender shall be payable on demand after receipt by the Borrower of such
written statement.  The obligations of the Borrower under Sections 3.1, 3.2, 3.4
and 3.5 shall survive payment of the Obligations and termination of this
Agreement.

 

-29-

--------------------------------------------------------------------------------


 

ARTICLE IV.

 

CONDITIONS PRECEDENT

 

4.1       Effectiveness.  This Agreement shall not become effective unless
(a) the Borrower shall have paid all fees due and payable to the Lenders and the
Administrative Agent hereunder, and (b) the Borrower shall have furnished to the
Administrative Agent the following:

 

(i)         The duly executed originals of this Agreement and all other Loan
Documents including a Note payable to the order of each of the Lenders which has
requested a Note;

 

(ii)        (A) Certificates of good standing for the Borrower and each
Subsidiary Guarantor, from the State of Maryland for the Borrower and the states
of organization of each Subsidiary Guarantor, certified by the appropriate
governmental officer and dated not more than thirty (30) days prior to the
Agreement Execution Date, and (B) foreign qualification certificates for the
Borrower and each Subsidiary Guarantor, certified by the appropriate
governmental officer and dated not more than thirty (30) days prior to the
Agreement Execution Date, for each other jurisdiction where the failure of the
Borrower or such Subsidiary Guarantor to so qualify or be licensed (if required)
would have a Material Adverse Effect;

 

(iii)       Copies of the formation documents (including code of regulations, if
appropriate) of the Borrower and the Subsidiary Guarantors, certified by an
officer of the Borrower or such Subsidiary Guarantor, as appropriate, together
with all amendments thereto;

 

(iv)       Incumbency certificates, executed by officers of the Borrower and the
Subsidiary Guarantors, which shall identify by name and title and bear the
signature of the Persons authorized to sign the Loan Documents and to make
borrowings hereunder on behalf of the Borrower, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by the Borrower or any such Subsidiary Guarantor;

 

(v)        Copies, certified by a Secretary or an Assistant Secretary of the
Borrower and each Subsidiary Guarantor, of the Board of Directors’ resolutions
(and resolutions of other bodies, if any are reasonably deemed necessary by
counsel for any Lender) authorizing the Advances provided for herein, with
respect to the Borrower, and the execution, delivery and performance of the Loan
Documents to be executed and delivered by the Borrower and each Subsidiary
Guarantor hereunder;

 

(vi)       A written opinion of the Borrower’s and Subsidiary Guarantors’
counsel, addressed to the Lenders in substantially the form of Exhibit H hereto
or such other form as the Administrative Agent may reasonably approve;

 

(vii)      A certificate, signed by an officer of the Borrower, stating that on
the Agreement Execution Date (a) no Default or Unmatured Default has occurred
and is continuing, (b) all representations and warranties of the Borrower are
true and correct, (c) neither Borrower nor any Subsidiary Guarantor has suffered
any material adverse

 

-30-

--------------------------------------------------------------------------------


 

changes, and (d) no action, suit, investigation or proceeding, pending or
threatened, exists in any court or before any arbitrator or governmental
authority that purports to materially and adversely affect the Borrower, the
Subsidiary Guarantors or any transaction contemplated hereby, or that could have
a material adverse effect on the Borrower, the Subsidiary Guarantors or any
transaction contemplated hereby or on the ability of the Borrower or any of the
Subsidiary Guarantors to perform its obligations under the Loan Documents,
provided that such certificate is in fact true and correct;

 

(viii)     The most recent financial statements of the Borrower;

 

(ix)       UCC financing statement, judgment, and tax lien searches with respect
to the Borrower from its state of organization and principal place of business;

 

(x)        Written money transfer instructions, in substantially the form of
Exhibit E hereto, addressed to the Administrative Agent and signed by an
Authorized Officer, together with such other related money transfer
authorizations as the Administrative Agent may have reasonably requested;

 

(xi)       Evidence that all fees due to each of the Lenders under the terms of
their respective commitment letters have been paid;

 

(xii)      A compliance certificate pursuant to Section 6.1(v); and

 

(xiii)     Such other documents as any Lender or its counsel may have reasonably
requested, the form and substance of which documents shall be reasonably
acceptable to the parties and their respective counsel.

 

ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

5.1       Existence.  Borrower is a corporation duly organized and validly
existing under the laws of the State of Maryland, with its principal place of
business in Oak Brook, Illinois and is duly qualified as a foreign corporation,
properly licensed (if required), in good standing and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except where the failure to be so qualified, licensed and in good
standing and to have the requisite authority would not have a Material Adverse
Effect.  Each of Borrower’s Subsidiaries is duly incorporated, validly existing
and in good standing under the laws of its jurisdiction of incorporation and has
all requisite authority to conduct its business in each jurisdiction in which
its business is conducted.

 

5.2       Authorization and Validity.  The Borrower has the corporate power and
authority and legal right to execute and deliver the Loan Documents and to
perform its obligations thereunder.  The execution and delivery by the Borrower
of the Loan Documents and the performance of its obligations thereunder have
been duly authorized by proper corporate proceedings, and the Loan Documents
constitute legal, valid and binding obligations of the Borrower enforceable
against the Borrower in accordance with their terms, except as

 

-31-

--------------------------------------------------------------------------------


 

enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.

 

5.3       No Conflict; Government Consent.  Neither the execution and delivery
by the Borrower of the Loan Documents, nor the consummation of the transactions
therein contemplated, nor compliance with the provisions thereof will violate
any law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on the Borrower or any of its Subsidiaries or the Borrower’s or any
Subsidiary’s articles of incorporation or by-laws, or the provisions of any
indenture, instrument or agreement to which the Borrower or any of its
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, except where such
violation, conflict or default would not have a Material Adverse Effect, or
result in the creation or imposition of any Lien in, of or on the Property of
the Borrower or a Subsidiary pursuant to the terms of any such indenture,
instrument or agreement.  No order, consent, approval, license, authorization,
or validation of, or filing, recording or registration with, or exemption by,
any governmental or public body or authority, or any subdivision thereof, is
required to authorize, or is required in connection with the execution, delivery
and performance of, or the legality, validity, binding effect or enforceability
of, any of the Loan Documents other than the filing of a copy of this Agreement.

 

5.4       Financial Statements; Material Adverse Effect.  All consolidated
financial statements of the Borrower and its Subsidiaries heretofore or
hereafter delivered to the Lenders were prepared in accordance with GAAP in
effect on the preparation date of such statements and fairly present in all
material respects the consolidated financial condition and operations of the
Borrower and its Subsidiaries at such date and the consolidated results of their
operations for the period then ended, subject, in the case of interim financial
statements, to normal and customary year-end adjustments.  From the preparation
date of the most recent financial statements delivered to the Lenders through
the Agreement Execution Date, there was no change in the business, properties,
or condition (financial or otherwise) of the Borrower and its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect.

 

5.5       Taxes.  The Borrower and its Subsidiaries have filed all United States
federal tax returns and all other tax returns which are required to be filed and
have paid all taxes due pursuant to said returns or pursuant to any assessment
received by the Borrower or any of its Subsidiaries except such taxes, if any,
as are being contested in good faith and as to which adequate reserves have been
provided.  No tax liens have been filed and no claims are being asserted with
respect to such taxes.  The charges, accruals and reserves on the books of the
Borrower and its Subsidiaries in respect of any taxes or other governmental
charges are adequate.

 

5.6       Litigation and Guarantee Obligations.  Except as set forth on
Schedule 3 hereto or as set forth in written notice to the Administrative Agent
from time to time, there is no litigation, arbitration, governmental
investigation, proceeding or inquiry pending or, to the knowledge of any of
their officers, threatened against or affecting the Borrower or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect.  The Borrower has no material contingent obligations not provided for or
disclosed in the financial statements referred to in Section 6.1 or as set forth
in written notices to the Administrative Agent given from time to time after the
Agreement Execution Date on or about the date such material contingent
obligations are incurred.

 

-32-

--------------------------------------------------------------------------------


 

5.7       Subsidiaries; Investment Affiliates.  Schedule 1 hereto contains, an
accurate list of all Subsidiaries of the Borrower (which are not Subsidiary
Guarantors as of the Agreement Execution Date), setting forth their respective
jurisdictions of incorporation or formation and the percentage of their
respective capital stock or partnership or membership interest owned by the
Borrower or other Subsidiaries.  All of the issued and outstanding shares of
capital stock of all Subsidiaries that are corporations have been duly
authorized and issued and are fully paid and non-assessable.  There are no
outstanding subscriptions, options, warrants, commitments, preemptive rights or
agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional shares of capital stock
of any class, or partnership or other ownership interests of any type in, any
Subsidiary.  Schedule 6 hereto contains an accurate list of all Investment
Affiliates of Borrower, including the correct legal name of such Investment
Affiliate, the type of legal entity which each such Investment Affiliate is, and
the type and amount of all equity interests in such Investment Affiliate held
directly or indirectly by Borrower.

 

5.8       ERISA.  The Unfunded Liabilities of all Single Employer Plans do not
in the aggregate exceed $1,000,000.  Neither the Borrower nor any other member
of the Controlled Group has incurred, or is reasonably expected to incur, any
withdrawal liability to Multiemployer Plans in excess of $250,000 in the
aggregate.  Each Plan complies in all material respects with all applicable
requirements of law and regulations, no Reportable Event has occurred with
respect to any Plan, neither the Borrower nor any other members of the
Controlled Group has withdrawn from any Plan or initiated steps to do so, and no
steps have been taken to reorganize or terminate any Plan.

 

5.9       Accuracy of Information.  No information, exhibit or report furnished
by the Borrower or any of its Subsidiaries to the Administrative Agent or to any
Lender in connection with the negotiation of, or compliance with, the Loan
Documents contained any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein not
misleading.

 

5.10     Regulation U.  The Borrower has not used the proceeds of any Advance to
buy or carry any margin stock (as defined in Regulation U) in violation of the
terms of this Agreement.

 

5.11     Material Agreements.  Neither the Borrower nor any Subsidiary is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in (i) any agreement to which it is a party,
which default could have a Material Adverse Effect, or (ii) any agreement or
instrument evidencing or governing Indebtedness, which default would constitute
a Default hereunder.

 

5.12     Compliance With Laws.  The Borrower and its Subsidiaries have complied
with all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof, having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property, except for any non-compliance which would not have a
Material Adverse Effect.  Neither the Borrower nor any Subsidiary has received
any notice to the effect that its operations are not in material compliance with
any of the requirements of applicable federal, state and local environmental,
health and safety statutes and regulations or the subject of any federal or
state investigation evaluating

 

-33-

--------------------------------------------------------------------------------


 

whether any remedial action is needed to respond to a release of any toxic or
hazardous waste or substance into the environment, which non-compliance or
remedial action could have a Material Adverse Effect.

 

5.13     Ownership of Properties.  Except as set forth on Schedule 2 hereto, on
the date of this Agreement, the Borrower and its Subsidiaries will have good and
marketable title, free of all Liens other than those permitted by Section 6.16,
to all of the Property and assets reflected in the financial statements as owned
by it.

 

5.14     Investment Company Act.  Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

 

5.15     Affiliate Transactions.  Except as permitted by Section 6.17,  neither
the Borrower, nor any of its Subsidiaries is a party to or bound by any
agreement or arrangement (whether oral or written) to which any Affiliate of
Borrower or any of its Subsidiaries is a party.

 

5.16     Solvency.

 

(i)         Immediately after the Agreement Execution Date (a) the fair value of
the assets of the Borrower and its Subsidiaries on a consolidated basis, at a
fair valuation, will exceed the debts and liabilities, subordinated, contingent
or otherwise, of the Borrower and its Subsidiaries on a consolidated basis;
(b) the present fair saleable value of the Property of the Borrower and its
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of the Borrower and its Subsidiaries
on a consolidated basis on their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) the Borrower and its Subsidiaries on a consolidated basis will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (d) the Borrower
and its Subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.

 

(ii)        The Borrower does not intend to, or to permit any of its
Subsidiaries to, and does not believe that it or any of its Subsidiaries will,
incur debts beyond its ability to pay such debts as they mature, taking into
account the timing of and amounts of cash to be received by it or any such
Subsidiary and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Subsidiary.

 

5.17     Insurance  The Borrower and its Subsidiaries carry insurance on their
Projects with financially sound and reputable insurance companies, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar Projects
in localities where the Borrower and its Subsidiaries operate, including,
without limitation, in the case of all Qualifying Unencumbered Properties, the
coverage described in Exhibit I attached hereto and made a part hereof.

 

-34-

--------------------------------------------------------------------------------


 

5.18     REIT Status.  The Borrower is qualified as a real estate investment
trust under Section 856 of the Code and currently is in compliance in all
material respects with all provisions of the Code applicable to the
qualification of the Borrower as a real estate investment trust.

 

5.19     Environmental Matters.  Each of the following representations and
warranties is true and correct on and as of the Agreement Execution Date except
as disclosed on Schedule 4 attached hereto and to the extent that the facts and
circumstances giving rise to any such failure to be so true and correct, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect:

 

(a)        To the best knowledge of the Borrower, the Projects of the Borrower
and its Subsidiaries do not contain any Materials of Environmental Concern in
amounts or concentrations which constitute a violation of, or could reasonably
give rise to liability of the Borrower or any Subsidiary under, Environmental
Laws.

 

(b)        To the best knowledge of the Borrower, (i) the Projects of the
Borrower and its Subsidiaries and all operations at the Projects are in
compliance with all applicable Environmental Laws, and (ii) with respect to all
Projects owned by the Borrower and/or its Subsidiaries (x) for at least two
(2) years, have in the last two years, or (y) for less than two (2) years, have
for such period of ownership, been in compliance in all material respects with
all applicable Environmental Laws.

 

(c)        Neither the Borrower nor any of its Subsidiaries has received any
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Projects, nor does the Borrower have knowledge or
reason to believe that any such notice will be received or is being threatened.

 

(d)       To the best knowledge of the Borrower, Materials of Environmental
Concern have not been transported or disposed of from the Projects of the
Borrower and its Subsidiaries in violation of, or in a manner or to a location
which could reasonably give rise to liability of the Borrower or any Subsidiary
under, Environmental Laws, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Projects of
the Borrower and its Subsidiaries in violation of, or in a manner that could
give rise to liability of the Borrower or any Subsidiary under, any applicable
Environmental Laws.

 

(e)        No judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which the Borrower or any of its Subsidiaries is or, to the
Borrower’s knowledge, will be named as a party with respect to the Projects of
the Borrower and its Subsidiaries, nor are there any consent decrees or other
decrees, consent orders, administrative order or

 

-35-

--------------------------------------------------------------------------------


 

other orders, or other administrative of judicial requirements outstanding under
any Environmental Law with respect to the Projects of the Borrower and its
Subsidiaries.

 

(f)        To the best knowledge of the Borrower, there has been no release or
threat of release of Materials of Environmental Concern at or from the Projects
of the Borrower and its Subsidiaries, or arising from or related to the
operations of the Borrower and its Subsidiaries in connection with the Projects
in violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws.

 

5.20     Intellectual Property.

 

(i)         Borrower and each of its Subsidiaries owns or has the right to use,
under valid license agreements or otherwise, all material patents, licenses,
franchises, trademarks, trademark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) used in the
conduct of their respective businesses as now conducted and as contemplated by
the Loan Documents, without known conflict with any patent, license, franchise,
trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person.

 

(ii)        Borrower and each of its Subsidiaries have taken all such steps as
they deem reasonably necessary to protect their respective rights under and with
respect to such Intellectual Property.

 

(iii)       No claim has been asserted by any Person with respect to the use of
any Intellectual Property by Borrower or any of its Subsidiaries, or challenging
or questioning the validity or effectiveness of any Intellectual Property.

 

(iv)       The use of such Intellectual Property by Borrower and each of its
Subsidiaries does not infringe on the rights of any Person, subject to such
claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of the Borrower or any of its Subsidiaries that could be
reasonably expected to have a Material Adverse Effect.

 

5.21     Broker’s Fees.  No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby.  Except as provided in the Fee Letter, no other similar fees or
commissions will be payable by any Lender for any other services rendered to the
Borrower, any of the Subsidiaries of the Borrower or any other Person ancillary
to the transactions contemplated hereby.

 

5.22     Qualifying Unencumbered Properties.  As of the Agreement Execution
Date,  Schedule 7 is a correct and complete list of all Qualifying Unencumbered
Properties.  Each of the assets included by the Borrower in calculations of
Unencumbered Asset Value satisfies all of the requirements contained in this
Agreement for the same to be included therein.

 

5.23     No Bankruptcy Filing.  Neither Borrower nor any of its Subsidiaries is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or

 

-36-

--------------------------------------------------------------------------------


 

insolvency laws or the liquidation of its assets or property, and Borrower has
no knowledge of any Person contemplating the filing of any such petition against
any of such Persons.

 

5.24     No Fraudulent Intent.  Neither the execution and delivery of this
Agreement or any of the other Loan Documents nor the performance of any actions
required hereunder or thereunder is being undertaken by Borrower or the
Subsidiary Guarantors with or as a result of any actual intent by any of such
Persons to hinder, delay or defraud any entity to which any of such Persons is
now or will hereafter become indebted.

 

5.25     Transaction in Best Interests of Borrower and Subsidiary Guarantors;
Consideration.  The transaction evidenced by this Agreement and the other Loan
Documents is in the best interests of Borrower and the Subsidiary Guarantors and
their respective creditors.  The direct and indirect benefits to inure to
Borrower and the Subsidiary Guarantors pursuant to this Agreement and the other
Loan Documents constitute substantially more than “reasonably equivalent value”
(as such term is used in §548 of the Bankruptcy Code) and “valuable
consideration,” “fair value,” and “fair consideration” (as such terms are used
in any applicable state fraudulent conveyance law), in exchange for the benefits
to be provided by Borrower and the Subsidiary Guarantors pursuant to this
Agreement and the other Loan Documents, and but for the willingness of each
Subsidiary Guarantor to guaranty the Obligations, Borrower would be unable to
obtain the financing contemplated hereunder which financing will enable Borrower
and its subsidiaries to have available financing to conduct and expand their
business.  Borrower and its Subsidiaries constitute a single integrated
financial enterprise and receives a benefit from the availability of credit
under this Agreement.

 

5.26     Subordination.  Borrower is not a party to or bound by any agreement,
instrument or indenture that may require the subordination in right or time of
payment of any of the Obligations to any other indebtedness or obligation of any
such Persons.

 

5.27     Tax Shelter Representation.  Borrower does not intend to treat the
Loans, and/or related transactions as being a “reportable transaction” (within
the meaning of United States Treasury Regulation Section 1.6011-4).  In the
event Borrower determines to take any action inconsistent with such intention,
it will promptly notify the Administrative Agent thereof.  If Borrower so
notifies the Administrative Agent, Borrower acknowledges that one or more of the
Lenders may treat its Loans as part of a transaction that is subject to Treasury
Regulation Section 301.6112-1, and such Lender or Lenders, as applicable, will
maintain the lists and other records required by such Treasury Regulation.

 

5.28     Anti-Terrorism Laws.

 

(i)         None of the Borrower or any of its Affiliates is in violation of any
laws or regulations relating to terrorism or money laundering (“Anti-Terrorism
Laws”), including Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”) and the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Public Law 107-56.

 

-37-

--------------------------------------------------------------------------------


 

(ii)        None of the Borrower or any of its Affiliates, or any of its brokers
or other agents acting or benefiting from the Loan is a Prohibited Person.  A
“Prohibited Person” is any of the following:

 

(1)        a person or entity that is listed in the Annex to, or is otherwise
subject to the provisions of, the Executive Order;

 

(2)        a person or entity owned or controlled by, or acting for or on behalf
of, any person or entity that is listed in the Annex to, or is otherwise subject
to the provisions of, the Executive Order;

 

(3)        a person or entity with whom any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(4)        a person or entity who commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

 

(5)        a person or entity that is named as a “specially designated national
and blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Asset Control at its official website or any
replacement website or other replacement official publication of such list.

 

(iii)       None of the Borrower or any of its Affiliates or any of its brokers
or other agents acting in any capacity in connection with the Loan (1) conducts
any business or engages in making or receiving any contribution of funds, goods
or services to or for the benefit of any Prohibited Person, (2) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order, or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.

 

Borrower shall not (1) conduct any business or engage in making or receiving any
contribution of funds, goods or services to or for the benefit of any Prohibited
Person, (ii) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order or any
other Anti-Terrorism Law, or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism Law
(and Borrower shall deliver to Administrative Agent any certification or other
evidence requested from time to time by Administrative Agent in its reasonable
discretion, confirming Borrower’s compliance herewith).

 

Notwithstanding the foregoing, at any time that Borrower retains its status as a
publicly held company, the representations made in this Section 5.28 are limited
to the Borrower’s knowledge with respect to Affiliates who are Affiliates due to
ownership due to 10% or more of any class of voting securities.

 

5.29     Survival.  All statements contained in any certificate, financial
statement or other instrument delivered by or on behalf of Borrower or any of
its Subsidiaries to the Administrative Agent or any Lender pursuant to or in
connection with this Agreement or any of the other Loan

 

-38-

--------------------------------------------------------------------------------


 

Documents (including, but not limited to, any such statement made in or in
connection with any amendment thereto or any statement contained in any
certificate, financial statement or other instrument delivered by or on behalf
of the Borrower prior to the Agreement Execution Date and delivered to the
Administrative Agent or any Lender in connection with closing the transactions
contemplated hereby) shall constitute representations and warranties made by the
Borrower under this Agreement.  All such representations and warranties shall
survive the effectiveness of this Agreement, the execution and delivery of the
Loan Documents and the making of the Loans.

 

ARTICLE VI.

 

COVENANTS

 

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

 

6.1       Financial Reporting.  The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with GAAP, and furnish to the Lenders:

 

(i)         As soon as available, but in any event not later than 45 days after
the close of each fiscal quarter, for the Borrower and its Subsidiaries, an
unaudited consolidated balance sheet as of the close of each such period and the
related unaudited consolidated statements of income and retained earnings and of
cash flows of the Borrower and its Subsidiaries for such period and the portion
of the fiscal year through the end of such period, setting forth in each case in
comparative form the figures for the previous year, all certified by the
Borrower’s chief financial officer or chief accounting officer;

 

(ii)        As soon as available, but in any event not later than 45 days after
the close of each fiscal quarter, for the Borrower and its Subsidiaries, the
following reports in form and substance reasonably satisfactory to the
Administrative Agent, all certified by the entity’s chief financial officer or
chief accounting officer:  a statement of Funds From Operations, a statement of
cash flows for each individual Project, a statement detailing Consolidated
Outstanding Indebtedness and Adjusted Annual NOI, a listing of capital
expenditures, a report listing and describing all newly acquired Projects,
including their net operating income, cash flow, cost and secured or unsecured
Indebtedness assumed in connection with such acquisition, if any, summary
Project information to include square footage, occupancy, Net Operating Income
and such other information on all Projects as may be reasonably requested;

 

(iii)       As soon as available, but in any event not later than 90 days after
the close of each fiscal year, for the Borrower and its Subsidiaries, audited
financial statements, including a consolidated balance sheet as at the end of
such year and the related consolidated statements of income and retained
earnings and of cash flows for such year, setting forth in each case in
comparative form the figures for the previous year, without a “going concern” or
like qualification or exception, or qualification arising out of the scope of
the audit, prepared by independent certified public accountants of nationally
recognized standing reasonably acceptable to Administrative Agent;

 

-39-

--------------------------------------------------------------------------------


 

(iv)                          As soon as available, but in any event not later
than 90 days after the close of each fiscal year, for the Borrower and its
Subsidiaries, a statement detailing the contributions to Adjusted Annual NOI
from each individual Project for the prior fiscal year in form and substance
reasonably satisfactory to the Administrative Agent, certified by the entity’s
chief financial officer or chief accounting officer;

 

(v)                              Together with the quarterly and annual
financial statements required hereunder, a compliance certificate in
substantially the form of Exhibit C hereto signed by the Borrower’s chief
financial officer or chief accounting officer showing the calculations and
computations necessary to determine compliance with this Agreement and stating
that, to such officer’s knowledge, no Default or Unmatured Default exists, or
if, to such officer’s knowledge, any Default or Unmatured Default exists,
stating the nature and status thereof;

 

(vi)                          As soon as possible and in any event within 10
days after a responsible officer of the Borrower knows that any Reportable Event
has occurred with respect to any Plan, a statement, signed by the chief
financial officer of the Borrower, describing said Reportable Event and the
action which the Borrower proposes to take with respect thereto;

 

(vii)                      As soon as possible and in any event within 10 days
after receipt by a responsible officer of the Borrower, a copy of (a) any notice
or claim to the effect that the Borrower or any of its Subsidiaries is or may be
liable to any Person as a result of the release by the Borrower, any of its
Subsidiaries, or any other Person of any toxic or hazardous waste or substance
into the environment, and (b) any notice alleging any violation of any federal,
state or local environmental, health or safety law or regulation by the Borrower
or any of its Subsidiaries, which, in either case, could have a Material Adverse
Effect;

 

(viii)                  Promptly upon the furnishing thereof to the shareholders
of the Borrower, copies of all financial statements, reports and proxy
statements so furnished;

 

(ix)                          Promptly upon becoming aware of the same and to
the extent Borrower, or any of its Subsidiaries, are aware of the same, notice
of the commencement of any proceeding or investigation by or before any
Governmental Authority and any action or proceeding in any court or other
tribunal or before any arbitrator against or in any other way relating adversely
to, or adversely affecting, Borrower, any of its Subsidiaries or any of their
respective properties, assets or businesses which involve claims individually or
in the aggregate in excess of $5,000,000, and notice of the receipt of notice
that any United States income tax returns of Borrower or any of its Subsidiaries
are being audited;

 

(x)                              Promptly upon becoming available, a copy of any
amendment to a formation document of Borrower;

 

(xi)                     Promptly upon becoming aware of the same, notice of any
change in the senior management of Borrower, or any of its Subsidiaries, any
change in the business, assets, liabilities, financial condition, results of
operations or business prospects of Borrower,  or any of its Subsidiaries which
has had or could reasonably be expected to

 

-40-

--------------------------------------------------------------------------------


 

have a Material Adverse Effect, or any other event or circumstance which has had
or could reasonably be expected to have a Material Adverse Effect;

 

(xii)                      Promptly upon becoming aware of entry of the same,
notice of any order, judgment or decree in excess of $5,000,000 having been
entered against Borrower, or any of its Subsidiaries or any of their respective
properties or assets;

 

(xiii)                  Promptly upon receipt of the same, notice if Borrower,
or any of its Subsidiaries shall receive any notification from any Governmental
Authority alleging a violation of any Applicable Law or any inquiry which could
reasonably be expected to have a Material Adverse Effect; and

 

(xiv)                  Such other information (including, without limitation,
financial statements for the Borrower and non-financial information) as the
Administrative Agent or any Lender may from time to time reasonably request.

 

6.2                            Use of Proceeds.  The Borrower will use the
proceeds of the Advances solely (i) to finance the Borrower’s or its
Subsidiaries’ acquisition of Stabilized Retail Projects, and (ii) for working
capital and other general corporate purposes.  The Borrower will not, nor will
it permit any Subsidiary to, use any of the proceeds of the Advances (i) to
purchase or carry any “margin stock” (as defined in Regulation U) if such usage
could constitute a violation of Regulation U by any Lender, (ii) to fund any
purchase of, or offer for, any Capital Stock of any Person, unless such Person
has consented to such offer prior to any public announcements relating thereto,
or (iii) to make any Acquisition other than a Permitted Acquisition.

 

6.3                            Notice of Default.  The Borrower will give, and
will cause each of its Subsidiaries to give, prompt notice in writing to the
Administrative Agent and the Lenders of the occurrence of any Default or
Unmatured Default and of any other development, financial or otherwise, which
could reasonably be expected to have a Material Adverse Effect.

 

6.4                            Conduct of Business.  The Borrower will do, and
will cause each of its Subsidiaries to do, all things necessary to remain duly
incorporated or duly qualified, validly existing and in good standing as a real
estate investment trust, corporation, general partnership or limited
partnership, as the case may be, in its jurisdiction of incorporation/formation
(except with respect to mergers permitted pursuant to Section 6.12 and Permitted
Acquisitions) and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted, in each jurisdiction in
which any Qualifying Unencumbered Property owned (or leased pursuant to an
eligible ground lease) by it is located, and in each other jurisdiction in which
the character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect, and to
carry on and conduct their businesses in substantially the same manner as they
are presently conducted where the failure to do so could reasonably be expected
to have a Material Adverse Effect and, specifically, neither the Borrower nor
its Subsidiaries may undertake any business other than the acquisition,
development, ownership, management, operation and leasing of retail, office or
industrial properties, and ancillary businesses specifically related to such
types of properties.  Borrower shall, and shall cause each Subsidiary, to
develop and implement such programs, policies and procedures as are necessary to
comply with the USA Patriot Act and shall promptly advise the Administrative

 

-41-

--------------------------------------------------------------------------------


 

Agent in writing in the event that any of such Persons shall determine that any
investors in such Persons are in violation of such act.

 

6.5                            Taxes.  The Borrower will pay, and will cause
each of its Subsidiaries to pay, when due all taxes, assessments and
governmental charges and levies upon them of their income, profits or Projects,
except those which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been set aside.

 

6.6                            Insurance.  The Borrower will, and will cause
each of its Subsidiaries to, maintain insurance which is consistent with the
representation contained in Section 5.17 on all their Property and the Borrower
will furnish to any Lender upon reasonable request full information as to the
insurance carried.

 

6.7                            Compliance with Laws.  The Borrower will, and
will cause each of its Subsidiaries to, comply with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
they may be subject, the violation of which could reasonably be expected to have
a Material Adverse Effect.

 

6.8                            Maintenance of Properties.  The Borrower will,
and will cause each of its Subsidiaries to, do all things necessary to maintain,
preserve, protect and keep their respective Projects and Properties, reasonably
necessary for the continuous operation of the Projects, in good repair, working
order and condition, ordinary wear and tear excepted.

 

6.9                            Inspection.  The Borrower will, and will cause
each of its Subsidiaries to, permit the Lenders upon reasonable notice, by their
respective representatives and agents, to inspect any of the Projects, corporate
books and financial records of the Borrower and each of its Subsidiaries, to
examine and make copies of the books of accounts and other financial records of
the Borrower and each of its Subsidiaries, and to discuss the affairs, finances
and accounts of the Borrower and each of its Subsidiaries with officers thereof,
and to be advised as to the same by, their respective officers at such
reasonable times and intervals as the Lenders may designate.

 

6.10                    Maintenance of Status; Modification of Formation
Documents.  The Borrower shall at all times maintain its status as a real estate
investment trust in compliance with all applicable provisions of the Code
relating to such status.  The Borrower shall not and shall not permit any
Subsidiary of Borrower to without the prior written consent of the
Administrative Agent amend or modify any of their respective articles of
incorporation, limited liability company agreements, partnership agreements,
by-laws, or other formation documents, if such amendment or modification would
have a Material Adverse Effect.

 

6.11                    Dividends.  Provided there is no then-existing Default
or (after notice thereof to Borrower) Unmatured Default hereunder, the Borrower
and its Subsidiaries shall be permitted to declare and pay dividends on their
Capital Stock from time to time in amounts determined by Borrower, provided,
however, that in no event shall Borrower declare or pay dividends on its Capital
Stock or make distributions with respect thereto to (including dividends paid
and distributions actually made with respect to gains on property sales and any
preferred dividends or distributions as the Borrower may be contractually
required to make from time to time from the Inland-Ryan joint ventures) if such
dividends and distributions paid on account of the then-current fiscal quarter
and the three immediately preceding fiscal quarters, in the aggregate for

 

-42-

--------------------------------------------------------------------------------


 

such period, would exceed 95% of Funds From Operations (as adjusted to exclude
deductions or increases due to one-time items, including non-cash charges and
impairments) for such period plus (B) without duplication, all gains on property
sales for such period to the extent distributions were actually made with
respect thereto.  Notwithstanding the foregoing, the Borrower shall be permitted
at all times to distribute whatever amount of dividends is necessary to maintain
its tax status as a real estate investment trust.

 

6.12                    Merger; Sale of Assets.  The Borrower will not, nor will
it permit any of its Subsidiaries to, without prior notice to the Administrative
Agent and without providing a certification of compliance with the Loan
Documents enter into any merger (other than mergers in which such entity is the
survivor and mergers of Subsidiaries (but not the Borrower) as part of
transactions that are Permitted Acquisitions provided that following such merger
the target entity becomes a Wholly-Owned Subsidiary of Borrower), consolidation,
reorganization or liquidation or transfer or otherwise dispose of all or a
Substantial Portion of their Properties, except for (a) such transactions that
occur between Wholly-Owned Subsidiaries or between Borrower and a Wholly-Owned
Subsidiary and (b) mergers solely to change the jurisdiction of organization of
a Subsidiary Guarantor, provided that, in any event, approval in advance by the
Required Lenders shall be required for transfer or disposition in any quarter of
assets with an aggregate value greater than 10% of Total Asset Value, or any
merger resulting in an increase to the Total Asset Value of more than 35%.

 

6.13                    Delivery and Release of Subsidiary Guaranties.  Borrower
shall cause each of its existing Subsidiaries (other than a Subsidiary which is
a single-purpose entity which owns only Projects subject to Secured Indebtedness
and which has restrictions on the creation of additional Indebtedness and other
safeguards typically imposed on such single-purpose entities in secured
financings) to be a party to the Subsidiary Guaranty.  Within 10 days after the
later of the date Borrower forms or acquires any Subsidiary or the date such
Subsidiary first owns a Project, Borrower shall cause such Subsidiary (other
than Subsidiaries excluded under the parenthetical in the preceding sentence) to
execute and deliver to the Administrative Agent a joinder in the Subsidiary
Guaranty, together with supporting organizational and authority documents and
opinions similar to those provided with respect to the Borrower under
Section 4.1 hereof.  If a Subsidiary that is initially not required to be a
party to the Subsidiary Guaranty as of the Agreement Execution Date under the
parenthetical in the first sentence is later not precluded from doing so, then
Borrower shall cause such Subsidiary to deliver a Joinder to Guaranty (in the
form attached as Exhibit A to the form of Subsidiary Guaranty attached hereto as
Exhibit F) and such supporting documents and opinions at that time.  If a
Subsidiary Guarantor has sold its Projects and has liquidated all of its other
assets and applied all of the proceeds of such liquidation in accordance with
the terms of the Loan Documents and its organizational documents, such
Subsidiary Guarantor shall be released from the Subsidiary Guaranty or from any
other liability it may have undertaken with respect to the Obligations.

 

6.14                    Sale and Leaseback.  The Borrower will not, nor will it
permit any of its Subsidiaries to, sell or transfer a Substantial Portion of its
Property in order to concurrently or subsequently lease such Property as lessee.

 

6.15                    Acquisitions and Investments.  The Borrower will not,
nor will it permit any Subsidiary to, make or suffer to exist any Investments
(including without limitation, loans and advances to, and other Investments in,
Subsidiaries), or commitments therefor, or become or

 

-43-

--------------------------------------------------------------------------------


 

remain a partner in any partnership or joint venture, or to make any Acquisition
of any Person, except:

 

(i)                                  Cash Equivalents and Marketable Securities;

 

(ii)                              Investments in existing
Subsidiaries, Investments in Subsidiaries formed for the purpose of developing
or acquiring Properties, Investments in joint ventures and partnerships engaged
solely in the business of purchasing, developing, owning, operating, leasing and
managing retail properties, and Investments in existence on the date hereof and
described in Schedule 1 hereto;

 

(iii)                          transactions permitted pursuant to Section 6.12;
and

 

(iv)                          transactions permitted pursuant to Section 6.23;
and

 

(v)                              Acquisitions of Persons whose primary
operations consist of the ownership, development, operation and management of
retail properties;

 

provided that, after giving effect to such Acquisitions and Investments,
Borrower continues to comply with all its covenants herein.  Acquisitions
permitted pursuant to this Section 6.15 shall be deemed to be “Permitted
Acquisitions”.

 

6.16                    Liens.  The Borrower will not, nor will it permit any of
its Subsidiaries to, create, incur, or suffer to exist any Lien in, of or on the
Property of the Borrower or any of its Subsidiaries, except:

 

(i)                                  Liens for taxes, assessments or
governmental charges or levies on its Property if the same shall not at the time
be delinquent or thereafter can be paid without penalty, or are being contested
in good faith and by appropriate proceedings and for which adequate reserves
shall have been set aside on its books;

 

(ii)                              Liens imposed by law, such as carriers’,
warehousemen’s and mechanics’ liens and other similar liens arising in the
ordinary course of business which secure payment of obligations not more than 60
days past due or which are being contested in good faith by appropriate
proceedings and for which adequate reserves shall have been set aside on its
books;

 

(iii)                        Liens arising out of pledges or deposits under
workers’ compensation laws, unemployment insurance, old age pensions, or other
social security or retirement benefits, or similar legislation;

 

(iv)                          Easements, restrictions and such other
encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character and which do not in
any material way affect the marketability of the same or interfere with the use
thereof in the business of the Borrower or its Subsidiaries;

 

(v)                              Liens on Projects existing on the date hereof
which secure Indebtedness as described in Schedule 2 hereto; and

 

-44-

--------------------------------------------------------------------------------


 

(vi)                         Liens other than Liens described in subsections
(i) through (iv) above arising in connection with any Indebtedness permitted
hereunder to the extent such Liens will not result in a Default in any of
Borrower’s covenants herein.

 

Liens permitted pursuant to this Section 6.16 shall be deemed to be “Permitted
Liens”.

 

6.17                    Affiliates.  The Borrower will not, nor will it permit
any of its Subsidiaries to, enter into any transaction (including, without
limitation, the purchase or sale of any Property or service) with, or make any
payment or transfer to, any Affiliate except in the ordinary course of business
and pursuant to the reasonable requirements of the Borrower’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Borrower or such Subsidiary than the Borrower or such Subsidiary would
obtain in a comparable arms-length transaction.

 

6.18                    Swap Contracts.  The Borrower will not enter into or
remain liable upon, nor will it permit any Subsidiary to enter into or remain
liable upon, any Swap Contract, except to the extent required to protect the
Borrower and its Subsidiaries against increases in interest payable by them
under variable interest Indebtedness.

 

6.19                    Variable Interest Indebtedness.  The Borrower and its
Subsidiaries shall not at any time permit the outstanding principal balance of
Indebtedness which bears interest at an interest rate that is not fixed through
the maturity date of such Indebtedness to exceed twenty-five percent (25%) of
Total Asset Value, unless all of such Indebtedness in excess of such amount is
subject to a Swap Contract approved by the Administrative Agent that effectively
converts the interest rate on such excess to a fixed rate.”

 

6.20                    Consolidated Net Worth.  The Borrower shall maintain a
Consolidated Net Worth of not less than $650,000,000 plus eighty percent (80%)
of the equity contributions or sales of treasury stock received by the Borrower
after the Agreement Execution Date.

 

6.21                    Indebtedness and Cash Flow Covenants.  The Borrower on a
consolidated basis with its Subsidiaries shall not permit, at any time:

 

(i)                                  Consolidated Outstanding Indebtedness to be
more than 0.60 times Total Asset Value;

 

(ii)                              Adjusted Annual EBITDA to be less than 1.50
times Fixed Charges;

 

(iii)                          any Guarantee Obligations of any member of the
Consolidated Group which guarantee Secured Indebtedness, or any Secured
Indebtedness of any member of the Consolidated Group which is also Recourse
Indebtedness, to exist which exceed, in the aggregate, 10% of Total Asset Value;

 

(iv)                          the Unencumbered Leverage Ratio to be less than
1.60;

 

(v)                              the Unencumbered Asset Value to be less than
$400,000,000;

 

(vi)                          Adjusted Unencumbered NOI to be less than 1.50
times Implied Debt Service; or

 

-45-

--------------------------------------------------------------------------------


 

(vii)                      Secured Indebtedness to be more than 0.45 times Total
Asset Value.

 

6.22                    Environmental Matters.  Borrower and its Subsidiaries
shall:

 

(a)                               Comply with, and use all reasonable efforts to
ensure compliance by all tenants and subtenants, if any, with, all applicable
Environmental Laws and obtain and comply with and maintain, and use all
reasonable efforts to ensure that all tenants and subtenants obtain and comply
with and maintain, any and all licenses, approvals, notifications, registrations
or permits required by applicable Environmental Laws, except to the extent that
failure to do so could not be reasonably expected to have a Material Adverse
Effect; provided that in no event shall the Borrower or its Subsidiaries be
required to modify the terms of leases, or renewals thereof, with existing
tenants (i) at Projects owned by the Borrower or its Subsidiaries as of the date
hereof, or (ii) at Projects hereafter acquired by the Borrower or its
Subsidiaries as of the date of such acquisition, to add provisions to such
effect.

 

(b)                              Conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws and promptly comply in all material respects
with all lawful orders and directives of all Governmental Authorities regarding
Environmental Laws, except to the extent that (i) the same are being contested
in good faith by appropriate proceedings and the pendency of such proceedings
could not be reasonably expected to have a Material Adverse Effect, or (ii) the
Borrower has determined in good faith that contesting the same is not in the
best interests of the Borrower and its Subsidiaries and the failure to contest
the same could not be reasonably expected to have a Material Adverse Effect.

 

(c)                               Defend, indemnify and hold harmless
Administrative Agent and each Lender, and their respective officers and
directors, from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
violation of, noncompliance with or liability under any Environmental Laws
applicable to the operations of the Borrower, its Subsidiaries or the Projects,
or any orders, requirements or demands of Governmental Authorities related
thereto, including, without limitation, attorney’s and consultant’s fees,
investigation and laboratory fees, response costs, court costs and litigation
expenses, except to the extent that any of the foregoing arise out of the gross
negligence or willful misconduct of the party seeking indemnification therefor. 
This indemnity shall continue in full force and effect regardless of the
termination of this Agreement.

 

(d)                             Prior to the acquisition of a new Project after
the Agreement Execution Date, perform or cause to be performed an environmental
investigation which investigation shall include preparation

 

-46-

--------------------------------------------------------------------------------


 

of a “Phase I” report and, if appropriate, a “Phase II” report, in each case
prepared by a recognized environmental engineer in accordance with customary
standards which discloses that the such Project is not in violation of the
representations and covenants set forth in this Agreement, unless such violation
has been disclosed in writing to the Administrative Agent and remediation
actions satisfactory to the Administrative Agent are being taken, and at a
minimum comply with the specifications and procedures attached hereto as
Exhibit G.  In connection with any such investigation, Borrower shall cause to
be prepared a report of such investigation, to be made available to any Lenders
upon reasonable request, for informational purposes and to assure compliance
with the specifications and procedures.

 

6.23                    Permitted Investments.

 

(a)                               The Consolidated Group’s Investment in
Unimproved Land shall not at any time exceed five percent (5%) of Total Asset
Value.

 

(b)                           The Consolidated Group’s aggregate Investment in
(i) Investment Affiliates and (ii) any entity which is not a Wholly-Owned
Subsidiary (valued at the greater of the cash investment in that entity by
Borrower or the portion of Total Asset Value attributable to such entity or its
assets as the case may be) shall not at any time exceed twenty percent (20%) of
Total Asset Value.

 

(c)                               The Consolidated Group’s Investment in First
Mortgage Receivables (with each asset valued at the lower of its acquisition
cost and its fair market value) shall not at any time exceed five percent (5%)
of Total Asset Value.

 

(d)                             The Consolidated Group’s Investment in
Construction in Progress (with each asset valued at the lower of its acquisition
cost and its fair market value) shall not at any time exceed five percent (5%)
of Total Asset Value.

 

(e)                               The Consolidated Group’s Investment in
Marketable Securities shall not at any time exceed five percent (5%) of Total
Asset Value.

 

(f)                                The Consolidated Group’s projected Investment
in Forward Purchase Commitments (valued at the anticipated equity investment
required to close such acquisitions, taking into account the amount of Secured
Indebtedness anticipated to be available to fund such acquisition under
then-current market conditions, all as reasonably projected by Borrower) shall
not at any time exceed ten percent (10%) of Total Asset Value.

 

(g)                              The Consolidated Group’s aggregate Investment
in the above items (a)-(f) in the aggregate shall not at any time exceed twenty-

 

-47-

--------------------------------------------------------------------------------


 

five percent (25%) of Total Asset Value.  In each case (other than item
(b) above) the Consolidated Group’s Investment shall include the Consolidated
Group Pro Rata Share of any Investment Affiliate’s Investment in the specified
asset type.

 

6.24                    Prohibited Encumbrances.  The Borrower agrees that
neither the Borrower nor any other member of the Consolidated Group shall
(i) create a Lien against any Project other than a single first-priority
mortgage or deed of trust, (ii) create a Lien on any Capital Stock or other
ownership interests in any member of the Consolidated Group or any Investment
Affiliate or (iii) enter into or be subject to any agreement governing any
Indebtedness which constitutes a Negative Pledge (other than restrictions on
further subordinate Liens on Projects already encumbered by a first-priority
mortgage or deed of trust).

 

6.25                    Further Assurances.  Borrower shall, at Borrower’s cost
and expense and upon request of the Administration Agent, execute and deliver or
cause to be executed and delivered, to the Administration Agent such further
instruments, documents and certificates, and do and cause to be done such
further acts that may be reasonably necessary or advisable in the reasonable
opinion of the Administration Agent to carry out more effectively the provisions
and purposes of this Agreement and the other Loan Documents.

 

6.26                    Distribution of Income to the Borrower.  Borrower shall
cause all of its Subsidiaries to promptly distribute to Borrower (but not less
frequently than once each fiscal quarter of Borrower unless otherwise approved
by the Administrative Agent), whether in the form of dividends, distributions or
otherwise, all profits, proceeds or other income relating to or arising from
such Subsidiaries’ use, operation, financing, refinancing, sale or other
disposition of their respective assets and properties after (a) the payment by
each such Subsidiary of its debt service and operating expenses for such quarter
and (b) the establishment of reasonable reserves for the payment of operating
expenses not paid on at least a quarterly basis and capital improvements to be
made to such Subsidiary’s assets and properties approved by such Subsidiary in
the ordinary course of business consistent with its past practices, (c) funding
of reserves required by the terms of any deed of trust, mortgage or similar lien
encumbering property of the Subsidiary; (d) payment or establishment of reserves
for payment to minority equity interest holders of amounts required to be paid
in respect of such equity interest.

 

6.27                    More Restrictive Agreements.  Should Borrower, while
this Agreement is in effect or any Note remains unpaid, enter into, refinance or
modify any agreements pertaining to any existing or future Indebtedness or
issuance of Capital Stock which agreements or documents include covenants
(whether affirmative or negative), warranties, representations, or defaults or
events of default (or any other provision which may have the practical effect of
any of the foregoing, including, without limitation, any “put” or mandatory
prepayment of such debt) other than those set forth herein or in any of the
other Loan Documents, Borrower shall promptly so notify the Administrative Agent
and, if requested by the Administrative Agent or the Required Lenders, Borrower,
the Administrative Agent and the Required Lenders shall promptly amend this
Agreement and the other Loan Documents to incorporate some or all of such
provisions as determined by the Required Lenders in their sole discretion;
provided, however, that any such amendment shall provide that, upon cancellation
or termination of the loan agreement, credit agreement or other instrument
pertaining to such other Indebtedness or issuance of Capital Stock (other than
by reason of an event of default thereunder), so long as no Default or Unmatured

 

-48-

--------------------------------------------------------------------------------


 

Default is in existence, such amendment also shall terminate and the provisions
of this Agreement affected by such amendment shall revert to the terms thereof
as in effect prior to giving effect to such amendment.

 

ARTICLE VII.

 

DEFAULTS

 

The occurrence of any one or more of the following events shall constitute a
Default:

 

7.1                            Nonpayment of any principal payment on any Note
when due.

 

7.2                            Nonpayment of interest upon any Note or of any
fee or other payment Obligations under any of the Loan Documents within five
(5) Business Days after the same becomes due.

 

7.3                            The breach of any of the terms or provisions of
Article VI.

 

7.4                            Any representation or warranty made or deemed
made by or on behalf of the Borrower or any of its Subsidiaries to the Lenders
or the Administrative Agent under or in connection with this Agreement, any
Loan, or any material certificate or information delivered in connection with
this Agreement or any other Loan Document shall be materially false on the date
as of which made.

 

7.5                            The breach by the Borrower (other than a breach
which constitutes a Default under Section 7.1, 7.2, 7.3 or 7.4) of any of the
terms or provisions of this Agreement which is not remedied within five (5) days
after written notice from the Administrative Agent or any Lender.

 

7.6                            Failure of the Borrower or any of its
Subsidiaries to pay when due any Recourse Indebtedness, regardless of amount, or
any other Consolidated Outstanding Indebtedness (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) in excess of $50,000,000 in the
aggregate (collectively, “Material Indebtedness”); or the default by the
Borrower or any of its Subsidiaries in the performance of any term, provision or
condition contained in any agreement, or any other event shall occur or
condition exist, which causes or permits any such Material Indebtedness to be
due and payable or required to be prepaid (other than by a regularly scheduled
payment) prior to the stated maturity thereof (provided that the failure to pay
any such Material Indebtedness shall not constitute a Default so long as the
Borrower or its Subsidiaries is diligently contesting the payment of the same by
appropriate legal proceedings and the Borrower or its Subsidiaries have set
aside, in a manner reasonably satisfactory to Administrative Agent, a sufficient
reserve to repay such Indebtedness plus all accrued interest thereon calculated
at the default rate thereunder and costs of enforcement in the event of an
adverse outcome), and provided further that Material Indebtedness shall not
include either (i) that portion of the Consolidated Outstanding Indebtedness due
from IN Retail Fund Algonquin Commons, L.L.C., which is an Investment Affiliate,
under loans made by Teachers Insurance and Annuity Association of America having
current principal balances of approximately $72,300,000 and $19,600,000,
respectively, which are secured by the Projects known as Algonquin Commons and
The Exchange at Algonquin Commons, each located in Algonquin, Illinois (the
“Algonquin Indebtedness”) or (ii) any Recourse Indebtedness of the Borrower or
another member of the Consolidated Group arising from Guarantee Obligations
undertaken with respect to such

 

-49-

--------------------------------------------------------------------------------


 

Algonquin Indebtedness unless and until the fifth (5th) Business Day after the
date on which the holders of the Algonquin Indebtedness institute judicial
proceedings to collect such Recourse Indebtedness); or, under any Swap Contract,
the occurrence of an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Borrower or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which the Borrower or any Subsidiary is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by the Borrower or such
Subsidiary as a result thereof is greater than $10,000,000.

 

7.7                            The Borrower, or any Subsidiary shall (i) have an
order for relief entered with respect to it under the Federal bankruptcy laws as
now or hereafter in effect, (ii) make an assignment for the benefit of
creditors, (iii) apply for, seek, consent to, or acquiesce in, the appointment
of a receiver, custodian, trustee, examiner, liquidator or similar official for
it or any Substantial Portion of its Property, (iv) institute any proceeding
seeking an order for relief under the Federal bankruptcy laws as now or
hereafter in effect or seeking to adjudicate it as a bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (v) take any corporate action to authorize or effect any of
the foregoing actions set forth in this Section 7.7, (vi) fail to contest in
good faith any appointment or proceeding described in Section 7.8 or (vii) admit
in writing its inability to pay its debts generally as they become due.

 

7.8                            A receiver, trustee, examiner, liquidator or
similar official shall be appointed for the Borrower or any Subsidiary or for
any Substantial Portion of the Property of the Borrower or such Subsidiary, or a
proceeding described in Section 7.7(iv) shall be instituted against the Borrower
or any such Subsidiary and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of ninety (90)
consecutive days.

 

7.9                            The Borrower or any of its Subsidiaries shall
fail within sixty (60) days to pay, bond or otherwise discharge any judgments,
warrants, writs of attachment, execution or similar process or orders for the
payment of money in an amount which, when added to all other judgments,
warrants, writs, executions, processes or orders outstanding against Borrower or
any Subsidiary would exceed $10,000,000 in the aggregate, which have not been
stayed on appeal or otherwise appropriately contested in good faith; provided,
however, that if a bond has been issued in favor of the claimant or other Person
obtaining such judgment, warrant, writ, execution, order or process, the issuer
of such bond shall execute a waiver or subordination agreement in form and
substance satisfactory to the Administrative Agent pursuant to which the issuer
of such bond subordinates its right of reimbursement, contribution or
subrogation to the Obligations and waives or subordinates any Lien it may have
on the assets of Borrower or its Subsidiaries.

 

7.10                    The Borrower or any other member of the Controlled Group
shall have been notified by the sponsor of a Multiemployer Plan that it has
incurred withdrawal liability to such Multiemployer Plan in an amount which,
when aggregated with all other amounts required to be paid to Multiemployer
Plans by the Borrower or any other member of the Controlled Group as withdrawal
liability (determined as of the date of such notification), exceeds $1,000,000
or requires payments exceeding $500,000 per annum.

 

-50-

--------------------------------------------------------------------------------


 

7.11                    The Borrower or any other member of the Controlled Group
shall have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, if as a result of such reorganization or
termination the aggregate annual contributions of the Borrower and the other
members of the Controlled Group (taken as a whole) to all Multiemployer Plans
which are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the
respective plan years of each such Multiemployer Plan immediately preceding the
plan year in which the reorganization or termination occurs by an amount
exceeding $500,000.

 

7.12                    Failure to remediate within the time period permitted by
law or governmental order, after all administrative hearings and appeals have
been concluded (or within a reasonable time in light of the nature of the
problem if no specific time period is so established), environmental problems at
Properties owned by the Borrower or any of its Subsidiaries or Investment
Affiliates.

 

7.13                    The occurrence of any “Default” as defined in any Loan
Document or the breach of any of the terms or provisions of any Loan Document,
which default or breach continues beyond any period of grace therein provided.

 

7.14                    The attempted revocation, challenge, disavowment, or
termination by the Borrower or Guarantors of any of the Loan Documents.

 

7.15                    Any Change of Control shall occur.

 

7.16                    Any Change in Management shall occur.

 

7.17                    A federal tax lien shall be filed against Borrower or
any of its Subsidiaries under Section 6323 of the Code or a lien of the PBGC
shall be filed against Borrower or any of its Subsidiaries under Section 4068 of
ERISA and in either case such lien shall remain undischarged (or otherwise
unsatisfied) for a period of twenty-five (25) days after the date of filing.

 

ARTICLE VIII.

 

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

8.1                            Acceleration.  If any Default described in
Section 7.7 or 7.8 occurs with respect to the Borrower, the obligations of the
Lenders to make Loans hereunder shall automatically terminate and the Facility
Obligations shall immediately become due and payable without any election or
action on the part of the Administrative Agent or any Lender.  If any other
Default occurs, so long as a Default exists Lenders shall have no obligation to
make any Loans and the Required Lenders, at any time prior to the date that such
Default has been fully cured, may permanently terminate the obligations of the
Lenders to make Loans hereunder and declare the Facility Obligations to be due
and payable, or both, whereupon if the Required Lenders elected to accelerate
(i) the Facility Obligations shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which the Borrower
hereby expressly waives and (ii) if any automatic or optional acceleration has
occurred, the Administrative Agent, as directed by the Required Lenders (or if
no such direction is given within 30 days after a request for direction, as the
Administrative Agent deems in the best interests of the Lenders, in

 

-51-

--------------------------------------------------------------------------------


 

its sole discretion), shall use its good faith efforts to collect, including
without limitation, by filing and diligently pursuing judicial action, all
amounts owed by the Borrower and any Subsidiary Guarantor under the Loan
Documents.

 

If, within 10 days after acceleration of the maturity of the Facility
Obligations or termination of the obligations of the Lenders to make Loans
hereunder as a result of any Default (other than any Default as described in
Section 7.7 or 7.8 with respect to the Borrower) and before any judgment or
decree for the payment of the Facility Obligations due shall have been obtained
or entered, all of the Lenders (in their sole discretion) shall so direct, the
Administrative Agent shall, by notice to the Borrower, rescind and annul such
acceleration and/or termination.

 

8.2                            Amendments.  Subject to the provisions of this
Article VIII the Required Lenders (or the Administrative Agent with the consent
in writing of the Required Lenders) and the Borrower may enter into agreements
supplemental hereto for the purpose of adding or modifying any provisions to the
Loan Documents or changing in any manner the rights of the Lenders or the
Borrower hereunder or waiving any Default hereunder; provided, however, that no
such supplemental agreement or waiver shall, without the consent of all Lenders:

 

(i)                                  Extend the Maturity Date, or forgive all or
any portion of the principal amount of any Loan or accrued interest thereon,
reduce the Applicable Margins (or modify any definition herein which would have
the effect of reducing the Applicable Margins) or the underlying interest rate
options or extend the time of payment of any such principal, interest or
facility fees.

 

(ii)                              Release any Subsidiary Guarantor, except as
permitted in Section 6.13 (other than a Subsidiary Guarantor that has liquidated
all of its assets and applied all of the proceeds of such liquidation in
accordance with its organizational documents) from the Subsidiary Guaranty or
any other future guarantor (other than a Subsidiary Guarantor that has
liquidated all of its assets and applied all of the proceeds of such liquidation
in accordance with its organizational documents) from any liability it may
undertake with respect to the Obligations.

 

(iii)         Reduce the percentage specified in the definition of Required
Lenders.

 

(iv)         Increase the Aggregate Commitment beyond $175,000,000, except as
and to the extent provided in Section 2.2.

 

(v)          Permit the Borrower to assign its rights under this Agreement.

 

(vi)         Amend Sections 2.10, 8.1, 8.2 or 11.2.

 

(vii)       Amend the definition of (A) Unencumbered Asset Value or (B) any of
the defined terms used in the definition of Unencumbered Asset Value, as set
forth in Article I.

 

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent.  If the Required Lenders have agreed to waive the requirement of
Section 7.15 and permit a Change of Control to occur, each non-consenting Lender
shall have the option to terminate its Commitment, provided that such

 

-52-

--------------------------------------------------------------------------------


 

option is exercised within five (5) Business Days after the Administrative Agent
has notified all Lenders that the Required Lenders have agreed to such a waiver
by written notice from such non-consenting Lender to Administrative Agent and
Borrower.  Upon the termination of such a non-consenting Lender’s Commitment,
such non-consenting Lender’s obligation to fund Loans shall be terminated as of
the date such Change of Control occurs and Borrower shall repay any outstanding
Obligations due to such Lender prior to or concurrently with the occurrence of
such Change of Control.  Following the termination of any Commitment pursuant to
this Section 8.2, the Aggregate Commitment shall be reduced by the amount of the
Commitment or Commitments terminated, and the Percentages of each of the
remaining Lenders shall be adjusted to reflect their share of the new reduced
Aggregate Commitment.

 

8.3                            Preservation of Rights.  No delay or omission of
the Lenders or the Administrative Agent to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Default
or an acquiescence therein, and the making of a Loan notwithstanding the
existence of a Default or the inability of the Borrower to satisfy the
conditions precedent to such Loan shall not constitute any waiver or
acquiescence.  Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 8.2, and then only to the
extent in such writing specifically set forth.  All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent and the Lenders until the Obligations have been paid
in full.

 

8.4                            Insolvency of Borrower.  In the event of the
insolvency of the Borrower, the Lenders shall have no obligation to make further
disbursements of the Facility, and the outstanding principal balance of the
Facility, including accrued and unpaid interest thereon, shall be immediately
due and payable.

 

8.5                            Application of Funds.  After the acceleration of
the Facility Obligations as provided for in Section 8.1 (or after the Facility
Obligations have automatically become immediately due and payable), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

 

(i)                                  to payment of that portion of the
Obligations constituting fees, indemnities, expenses and other amounts
(including attorney costs and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;

 

(ii)                              to payment of that portion of the Obligations
constituting fees, indemnities and other amounts (other than principal and
interest) payable to the Lenders (including fees, charges and disbursements of
counsel to the respective Lenders and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause
(ii) payable to them;

 

(iii)                          to payment of that portion of the Obligations
constituting accrued and unpaid interest on the Loans and other Obligations,
ratably among the Lenders in proportion to the respective amounts described in
this clause (iii) payable to them;

 

-53-

--------------------------------------------------------------------------------


 

(iv)                          to payment of that portion of the Obligations
constituting unpaid principal of the Loans and that portion of the Obligations
constituting Related Swap Obligations which are directly related to this
Agreement and which have an aggregate notional amount not in excess of the
Outstanding Facility Amount, such payment to be made ratably among the Lenders
and Affiliates of Lenders holding such Related Swap Obligations in proportion to
the respective unpaid principal amounts and net amounts due on termination of
the related Swap Contracts owing to them;

 

(v)                              to the payment of that portion of the
Obligations constituting any remaining Related Swap Obligations not paid under
clause (iv) ratably among the Lenders and Affiliates of Lenders holding such
Related Swap Obligations in proportion to the respective net obligations due on
termination of the related Swap Contracts owing to them; and

 

(vi)                          the balance, if any, after all of the Obligations
have been indefeasibly paid in full, to the Borrower or as otherwise required by
Law.

 

ARTICLE IX.

 

GENERAL PROVISIONS

 

9.1                            Survival of Representations.  All representations
and warranties of the Borrower contained in this Agreement shall survive
delivery of the Notes and the making of the Loans herein contemplated.

 

9.2       Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

 

9.3                            Taxes.  Any taxes (excluding taxes on the overall
net income of any Lender) or other similar assessments or charges made by any
governmental or revenue authority in respect of the Loan Documents shall be paid
by the Borrower, together with interest and penalties, if any.

 

9.4                            Headings.  Section headings in the Loan Documents
are for convenience of reference only, and shall not govern the interpretation
of any of the provisions of the Loan Documents.

 

9.5                            Entire Agreement.  The Loan Documents embody the
entire agreement and understanding among the Borrower, the Administrative Agent
and the Lenders and supersede all prior commitments, agreements and
understandings among the Borrower, the Administrative Agent and the Lenders
relating to the subject matter thereof.

 

9.6                            Several Obligations; Benefits of this Agreement. 
The respective obligations of the Lenders hereunder are several and not joint
and no Lender shall be the partner or agent of any other (except to the extent
to which the Administrative Agent is authorized to act as such).  The failure of
any Lender to perform any of its obligations hereunder shall not relieve any
other Lender from any of its obligations hereunder.  This Agreement shall not be
construed so as to

 

-54-

--------------------------------------------------------------------------------


 

confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns.

 

9.7                            Expenses; Indemnification.  The Borrower shall
reimburse the Administrative Agent for any costs, internal charges and
out-of-pocket expenses (including, without limitation, all reasonable fees for
consultants and fees and reasonable expenses for attorneys for the
Administrative Agent, which attorneys may be employees of the Administrative
Agent) paid or incurred by the Administrative Agent in connection with the
amendment, modification, and enforcement of the Loan Documents.  The Borrower
also agrees to reimburse the Administrative Agent and the Lenders for any
reasonable costs, internal charges and out-of-pocket expenses (including,
without limitation, all fees and reasonable expenses for attorneys for the
Administrative Agent and the Lenders, which attorneys may be employees of the
Administrative Agent or the Lenders) paid or incurred by the Administrative
Agent or any Lender in connection with the collection and enforcement of the
Loan Documents (including, without limitation, any workout).  The Borrower
further agrees to indemnify the Administrative Agent, each Lender and their
Affiliates, and their directors and officers against all losses, claims,
damages, penalties, judgments, liabilities and expenses (including, without
limitation, all fees and reasonable expenses for attorneys of the indemnified
parties, all expenses of litigation or preparation therefor whether or not the
Administrative Agent, or any Lender is a party thereto) which any of them may
pay or incur arising out of or relating to this Agreement, the other Loan
Documents, the Projects, the transactions contemplated hereby or the direct or
indirect application or proposed application of the proceeds of any Loan
hereunder or the acts of the Administrative Agent or any Lender entering into
this Agreement, establishing the facility in favor of Borrower evidenced hereby,
possessing information regarding Borrower pursuant hereto, or allegedly having
any direct or indirect influence over Borrower as material creditors or
exercising any rights or remedies under the Loan Documents, except to the extent
that any of the foregoing (i) arise out of the bad faith, gross negligence or
willful misconduct of the party seeking indemnification therefor, or (ii) arise
from the indemnitee’s violation of its own internal policies or from a violation
of laws, rules, or regulations applicable to their operations.  The obligations
of the Borrower under this Section shall survive the termination of this
Agreement.

 

9.8                            Numbers of Documents.  All statements, notices,
closing documents, and requests hereunder shall be furnished to the
Administrative Agent with sufficient counterparts so that the Administrative
Agent may furnish one to each of the Lenders.

 

9.9                            Accounting.  Except as provided to the contrary
herein, all accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP.

 

9.10                    Severability of Provisions.  Any provision in any Loan
Document that is held to be inoperative, unenforceable, or invalid in any
jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable, or
invalid without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

 

9.11                    Nonliability of Lenders.  The relationship between the
Borrower, on the one hand, and the Lenders and the Administrative Agent, on the
other, shall be solely that of borrower and lender.  Neither the Administrative
Agent nor any Lender shall have any fiduciary

 

-55-

--------------------------------------------------------------------------------


 

responsibilities to the Borrower.  Neither the Administrative Agent nor any
Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower’s business
or operations.

 

9.12                    CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER THAN THOSE
CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
ILLINOIS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

9.13                    CONSENT TO JURISDICTION.  THE BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR ILLINOIS STATE COURT SITTING IN CHICAGO IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY
OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION
OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT
FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY
LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY OTHER
JURISDICTION.  ANY JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE
ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT
OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN
A COURT IN CHICAGO, ILLINOIS.

 

9.14                    WAIVER OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE
AGENT AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

 

ARTICLE X.

 

THE ADMINISTRATIVE AGENT

 

10.1                    Appointment.  KeyBank National Association, is hereby
appointed Administrative Agent hereunder and under each other Loan Document, and
each of the Lenders irrevocably authorizes the Administrative Agent to act as
the agent of such Lender.  The Administrative Agent agrees to act as such upon
the express conditions contained in this Article X.  Notwithstanding the use of
the defined term “Administrative Agent,” it is expressly understood and agreed
that the Administrative Agent shall not have any fiduciary responsibilities to
any Lender by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents.  In its

 

-56-

--------------------------------------------------------------------------------


 

capacity as the Lenders’ contractual representative, the Administrative Agent
(i) does not hereby assume any fiduciary duties to any of the Lenders, (ii) is a
“representative” of the Lenders within the meaning of the term “secured party”
as defined in the Illinois Uniform Commercial Code and (iii) is acting as an
independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Loan Documents.  Each of the
Lenders hereby agrees to assert no claim against the Administrative Agent on any
agency theory or any other theory of liability for breach of fiduciary duty, all
of which claims each Lender hereby waives.

 

10.2                    Powers.  The Administrative Agent shall have and may
exercise such powers under the Loan Documents as are specifically delegated to
the Administrative Agent by the terms of each thereof, together with such powers
as are reasonably incidental thereto.  The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.

 

10.3                    General Immunity.  Neither the Administrative Agent nor
any of its directors, officers, agents or employees shall be liable to the
Borrower, the Lenders or any Lender for (i) any action taken or omitted to be
taken by it or them hereunder or under any other Loan Document or in connection
herewith or therewith except for its or their own gross negligence or willful
misconduct; or (ii) any determination by the Administrative Agent that
compliance with any law or any governmental or quasi-governmental rule,
regulation, order, policy, guideline or directive (whether or not having the
force of law) requires the Advances and Commitments hereunder to be classified
as being part of a “highly leveraged transaction”.

 

10.4                    No Responsibility for Loans, Recitals, etc.  Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(i) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (ii) the performance or observance of any
of the covenants or agreements of any obligor under any Loan Document,
including, without limitation, any agreement by an obligor to furnish
information directly to each Lender; (iii) the satisfaction of any condition
specified in Article IV, except receipt of items required to be delivered to the
Administrative Agent; (iv) the validity, effectiveness or genuineness of any
Loan Document or any other instrument or writing furnished in connection
therewith; (v) the value, sufficiency, creation, perfection, or priority of any
interest in any collateral security; or (vi) the financial condition of the
Borrower or any Subsidiary Guarantor.  Except as otherwise specifically provided
herein, the Administrative Agent shall have no duty to disclose to the Lenders
information that is not required to be furnished by the Borrower to the
Administrative Agent at such time, but is voluntarily furnished by the Borrower
to the Administrative Agent (either in its capacity as Administrative Agent or
in its individual capacity).

 

10.5                    Action on Instructions of Lenders.  The Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
and under any other Loan Document in accordance with written instructions signed
by the Required Lenders, and such instructions and any action taken or failure
to act pursuant thereto shall be binding on all of the Lenders.  The Lenders
hereby acknowledge that the Administrative Agent shall be under no duty to take
any discretionary action permitted to be taken by it pursuant to the provisions
of this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required

 

-57-

--------------------------------------------------------------------------------


 

Lenders.  The Administrative Agent shall be fully justified in failing or
refusing to take any action hereunder and under any other Loan Document unless
it shall first be indemnified to its satisfaction by the Lenders pro rata
against any and all liability, cost and expense that it may incur by reason of
taking or continuing to take any such action.

 

10.6                    Employment of Agents and Counsel.  The Administrative
Agent may execute any of its duties as Administrative Agent hereunder and under
any other Loan Document by or through employees, agents, and attorneys-in-fact
and shall not be answerable to the Lenders, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care.  The
Administrative Agent shall be entitled to advice of counsel concerning all
matters pertaining to the agency hereby created and its duties hereunder and
under any other Loan Document.

 

10.7                    Reliance on Documents; Counsel.  The Administrative
Agent shall be entitled to rely upon any Note, notice, consent, certificate,
affidavit, letter, telegram, statement, paper or document believed by it to be
genuine and correct and to have been signed or sent by the proper person or
persons, and, in respect to legal matters, upon the opinion of counsel selected
by the Administrative Agent, which counsel may be employees of the
Administrative Agent.

 

10.8                    Administrative Agent’s Reimbursement and
Indemnification.  The Lenders agree to reimburse and indemnify the
Administrative Agent ratably in proportion to their respective Commitments
(i) for any amounts not reimbursed by the Borrower for which the Administrative
Agent is entitled to reimbursement by the Borrower under the Loan Documents,
(ii) for any other expenses incurred by the Administrative Agent on behalf of
the Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents, if not paid by Borrower
and (iii) for any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any other document delivered in connection therewith or the transactions
contemplated thereby (including without limitation, for any such amounts
incurred by or asserted against the Administrative Agent in connection with any
dispute between the Administrative Agent and any Lender or between two or more
of the Lenders), or the enforcement of any of the terms thereof or of any such
other documents, provided that no Lender shall be liable for any of the
foregoing to the extent they arise from the gross negligence or willful
misconduct or a breach of the Administrative Agent’s express obligations and
undertakings to the Lenders which is not cured after written notice and within
the period described in Section 10.3, The obligations of the Lenders and the
Administrative Agent under this Section 10.8 shall survive payment of the
Obligations and termination of this Agreement.

 

10.9                    Rights as a Lender.  In the event the Administrative
Agent is a Lender, the Administrative Agent shall have the same rights and
powers hereunder and under any other Loan Document as any Lender and may
exercise the same as though it were not the Administrative Agent, and the term
“Lender” or “Lenders” shall, at any time when the Administrative Agent is a
Lender, unless the context otherwise indicates, include the Administrative Agent
in its individual capacity.  The Administrative Agent may accept deposits from,
lend money to, and generally engage in any kind of trust, debt, equity or other
transaction, in addition to those contemplated by this Agreement or any other
Loan Document, with the Borrower or any of its Subsidiaries in which the
Borrower or such Subsidiary is not restricted hereby from engaging with any
other

 

-58-

--------------------------------------------------------------------------------


 

Person.  The Administrative Agent, in its individual capacity, is not obligated
to remain a Lender.

 

10.10            Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements prepared by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and the other Loan Documents.

 

10.11            Successor Administrative Agent.  Except as otherwise provided
below, KeyBank National Association shall at all times serve as the
Administrative Agent during the term of this Facility.  The Administrative Agent
may resign at any time by giving written notice thereof to the Lenders and the
Borrower, such resignation to be effective upon the appointment of a successor
Administrative Agent or, if no successor Administrative Agent has been
appointed, forty-five days after the retiring Administrative Agent gives notice
of its intention to resign.  The Administrative Agent may be removed at any time
with cause by written notice received by the Administrative Agent from all
Lenders holding 66 2/3% of that portion of the Aggregate Commitment not held by
the Administrative Agent, such removal to be effective on the date specified by
the other Lenders.  In addition, if at any time the Commitment of the
Administrative Agent (or the aggregate amount of Advances held by the
Administrative Agent if the Commitments have been terminated) is less than
$10,000,000, the Administrative Agent shall resign from such role at the written
request of any Lender.  Upon any such resignation or removal, the Required
Lenders shall have the right to appoint, on behalf of the Borrower and the
Lenders, a successor Administrative Agent.  If no successor Administrative Agent
shall have been so appointed by the Required Lenders within thirty days after
the resigning Administrative Agent’s giving notice of its intention to resign,
then the resigning Administrative Agent may appoint, on behalf of the Borrower
and the Lenders, a successor Administrative Agent.  Notwithstanding the previous
sentence, the Administrative Agent may at any time without the consent of the
Borrower or any Lender, appoint any of its Affiliates which is a commercial bank
as a successor Administrative Agent hereunder.  If the Administrative Agent has
resigned or been removed and no successor Administrative Agent has been
appointed, the Lenders may perform all the duties of the Administrative Agent
hereunder and the Borrower shall make all payments in respect of the Obligations
to the applicable Lender and for all other purposes shall deal directly with the
Lenders.  No successor Administrative Agent shall be deemed to be appointed
hereunder until such successor Administrative Agent has accepted the
appointment.  Any such successor Administrative Agent shall be a commercial bank
having capital and retained earnings of at least $500,000,000.  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed Administrative Agent.  Upon the effectiveness of the
resignation or removal of the Administrative Agent, the resigning or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the Loan Documents.  After the effectiveness of the
resignation or removal of an Administrative Agent, the provisions of this
Article X shall continue in effect for the benefit of such

 

-59-

--------------------------------------------------------------------------------


 

Administrative Agent in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent hereunder and under the other
Loan Documents.

 

10.12            Notice of Defaults.  If a Lender becomes aware of a Default or
Unmatured Default, such Lender shall notify the Administrative Agent of such
fact provided that the failure to give such notice shall not create liability on
the part of a Lender.  Upon receipt of such notice that a Default or Unmatured
Default has occurred, the Administrative Agent shall notify each of the Lenders
of such fact.

 

10.13            Requests for Approval.  If the Administrative Agent requests in
writing the consent or approval of a Lender, such Lender shall respond and
either approve or disapprove definitively in writing to the Administrative Agent
within ten (10) Business Days (or sooner if such notice specifies a shorter
period for responses based on Administrative Agent’s good faith determination
that circumstances exist warranting its request for an earlier response) after
such written request from the Administrative Agent.  Notwithstanding anything to
the contrary contained herein, the failure of a Lender to respond with such a
written approval or disapproval within such time period shall not result in such
Lender becoming a Defaulting Lender.

 

10.14            Defaulting Lenders.  At such time as a Lender becomes a
Defaulting Lender, such Defaulting Lender’s right to vote on matters which are
subject to the consent or approval of the Required Lenders, each affected Lender
or all Lenders shall be immediately suspended until such time as the Lender is
no longer a Defaulting Lender, except that the amount of the Commitment of the
Defaulting Lender may not be changed without its consent.  If a Defaulting
Lender has failed to fund its pro rata share of any Advance and until such time
as such Defaulting Lender subsequently funds its pro rata share of such Advance,
all Obligations owing to such Defaulting Lender hereunder shall be subordinated
in right of payment, as provided in the following sentence, to the prior payment
in full of all principal of, interest on and fees relating to the Loans funded
by the other Lenders in connection with any such Advance in which the Defaulting
Lender has not funded its pro rata share (such principal, interest and fees
being referred to as “Senior Loans” for the purposes of this section).  All
amounts paid by the Borrower or the Guarantor and otherwise due to be applied to
the Obligations owing to such Defaulting Lender pursuant to the terms hereof
shall be distributed by the Administrative Agent to the other Lenders in
accordance with their respective pro rata shares (recalculated for the purposes
hereof to exclude the Defaulting Lender) until all Senior Loans have been paid
in full.  After the Senior Loans have been paid in full equitable adjustments
will be made in connection with future payments by the Borrower to the extent a
portion of the Senior Loans had been repaid with amounts that otherwise would
have been distributed to a Defaulting Lender but for the operation of this
Section 10.14.  This provision governs only the relationship among the
Administrative Agent, each Defaulting Lender and the other Lenders; nothing
hereunder shall limit the obligation of the Borrower to repay all Loans in
accordance with the terms of this Agreement.  The provisions of this section
shall apply and be effective regardless of whether a Default occurs and is
continuing, and notwithstanding (i) any other provision of this Agreement to the
contrary, (ii) any instruction of the Borrower as to its desired application of
payments or (iii) the suspension of such Defaulting Lender’s right to vote on
matters which are subject to the consent or approval of the Required Lenders or
all Lenders.

 

-60-

--------------------------------------------------------------------------------


 

ARTICLE XI.

 

SETOFF; RATABLE PAYMENTS

 

11.1                    Setoff.  In addition to, and without limitation of, any
rights of the Lenders under applicable law, if the Borrower becomes insolvent,
however evidenced, or any Default occurs, any and all deposits (including all
account balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any of its Affiliates to or for the credit or account of the Borrower may be
offset and applied toward the payment of the Obligations owing to such Lender,
at any time prior to the date that such Default has been fully cured, whether or
not the Obligations, or any part hereof, shall then be due.  Notwithstanding the
foregoing, to avoid the effect of any “single action” rule or any other adverse
effect upon the rights and remedies available to the Lenders against Borrower,
prior to exercising any such setoff right against Borrower each Lender agrees to
advise the Administrative Agent of such intended action and obtain the prior
written consent of the Required Lenders to such intended action.

 

11.2                    Ratable Payments.  If any Lender, whether by setoff or
otherwise, has payment made to it upon its Loans (other than payments received
pursuant to Sections 3.1, 3.2, 3.4 or 3.5) in a greater proportion than that
received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Loans held by the other Lenders so that after such
purchase each Lender will hold its ratable proportion of Loans.  If any Lender,
whether in connection with setoff or amounts which might be subject to setoff or
otherwise, receives collateral or other protection for its Obligations or such
amounts which may be subject to setoff, such Lender agrees, promptly upon
demand, to take such action necessary such that all Lenders share in the
benefits of such collateral ratably in proportion to their Loans.  In case any
such payment is disturbed by legal process, or otherwise, appropriate further
adjustments shall be made.

 

ARTICLE XII.

 

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

12.1                    Successors and Assigns.  The terms and provisions of the
Loan Documents shall be binding upon and inure to the benefit of the Borrower
and the Lenders and their respective successors and assigns, except that (i) the
Borrower shall not have the right to assign its rights or obligations under the
Loan Documents and (ii) any assignment by any Lender must be made in compliance
with Section 12.3.  The parties to this Agreement acknowledge that clause
(ii) of this Section 12.1 relates only to absolute assignments and does not
prohibit assignments creating security interests, including, without limitation,
(x) any pledge or assignment by any Lender of all or any portion of its rights
under this Agreement and any Note to a Federal Reserve Bank or (y) in the case
of a Lender which is a fund, any pledge or assignment of all or any portion of
its rights under this Agreement and any Note to its trustee in support of its
obligations to its trustee; provided, however, that no such pledge or assignment
creating a security interest shall release the transferor Lender from its
obligations hereunder unless and until the parties thereto have complied with
the provisions of Section 12.3.  The Administrative Agent may treat the Person
which made any Loan or which holds any Note as the owner thereof for all
purposes hereof unless and until such Person complies with Section 12.3;
provided, however, that the

 

-61-

--------------------------------------------------------------------------------


 

Administrative Agent may in its discretion (but shall not be required to) follow
instructions from the Person which made any Loan or which holds any Note to
direct payments relating to such Loan or Note to another Person.  Any assignee
of the rights to any Loan or any Note agrees by acceptance of such assignment to
be bound by all the terms and provisions of the Loan Documents.  Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the owner of the rights to any Loan (whether
or not a Note has been issued in evidence thereof), shall be conclusive and
binding on any subsequent holder or assignee of the rights to such Loan.

 

12.2                    Participations.

 

12.2.1        Permitted Participants; Effect.  Any Lender may, in the ordinary
course of its business and in accordance with applicable law, at any time sell
to one or more banks, financial institutions, pension funds, or any other funds
or entities (“Participants”) participating interests in any Loan owing to such
Lender, any Note held by such Lender, any Commitment of such Lender or any other
interest of such Lender under the Loan Documents.  In the event of any such sale
by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the holder of any such Note for all
purposes under the Loan Documents, all amounts payable by the Borrower under
this Agreement shall be determined as if such Lender had not sold such
participating interests, and the Borrower and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under the Loan Documents.

 

12.2.2        Voting Rights.  Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, modification or
waiver of any provision of the Loan Documents other than any amendment,
modification or waiver with respect to any Loan or Commitment in which such
Participant has an interest which would require consent of all the Lenders
pursuant to the terms of Section 8.2 or of any other Loan Document.

 

12.2.3        Benefit of Setoff.  The Borrower agrees that each Participant
which has previously advised the Borrower in writing of its purchase of a
participation in a Lender’s interest in its Loans shall be deemed to have the
right of setoff provided in Section 11.1 in respect of its participating
interest in amounts owing under the Loan Documents to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
the Loan Documents, including without limitation the obligation to advise, and
to obtain the prior written consent of, the Required Lenders with respect to any
exercise of such right of setoff.  Each Lender shall retain the right of setoff
provided in Section 11.1 with respect to the amount of participating interests
sold to each Participant, provided that such Lender and Participant may not each
setoff amounts against the same portion of the Obligations, so as to collect the
same amount from the Borrower twice.  The Lenders agree to share with each
Participant, and each Participant, by exercising the right of setoff provided in
Section 11.1, agrees to share with each Lender, any amount received pursuant to
the exercise of its right of setoff, such amounts to be shared in accordance
with Section 11.2 as if each Participant were a Lender.

 

-62-

--------------------------------------------------------------------------------


 

12.3                    Assignments.

 

12.3.1        Permitted Assignments.  Any Lender may, in the ordinary course of
its business and in accordance with applicable law, at any time assign to any
Eligible Assignee all or any portion (greater than or equal to $10,000,000 for
each assignee, so long as the hold position of the assigning Lender is not less
than $10,000,000) of its rights and obligations under the Loan Documents.  Such
assignment shall be substantially in the form of Exhibit D hereto or in such
other form as may be agreed to by the parties thereto.  The consent of the
Administrative Agent shall be required prior to an assignment becoming effective
with respect to an Eligible Assignee which is not a Lender or an Affiliate
thereof.  Such consent shall not be unreasonably withheld and shall be given or
withheld within ten (10) Business Days after the Administrative Agent’s receipt
of a Lender’s written request for such consent.

 

12.3.2        Effect; Effective Date.  Upon (i) delivery to the Administrative
Agent of a notice of assignment, substantially in the form attached as
Exhibit “I” to Exhibit D hereto (a “Notice of Assignment”), together with any
consents required by Section 12.3.1, and (ii) payment of a $3,500 fee by the
assignor or assignee to the Administrative Agent for processing such assignment,
such assignment shall become effective on the effective date specified in such
Notice of Assignment.  The Notice of Assignment shall contain a representation
by the Eligible Assignee to the effect that none of the consideration used to
make the purchase of the Commitment and Loans under the applicable assignment
agreement are “plan assets” as defined under ERISA and that the rights and
interests of the Eligible Assignee in and under the Loan Documents will not be
“plan assets” under ERISA.  On and after the effective date of such assignment,
such Eligible Assignee shall for all purposes be a Lender party to this
Agreement and any other Loan Document executed by the Lenders and shall have all
the rights and obligations of a Lender under the Loan Documents, to the same
extent as if it were an original party hereto, and no further consent or action
by the Borrower, the Lenders or the Administrative Agent shall be required to
release the transferor Lender, and the transferor Lender shall automatically be
released on the effective date of such assignment, with respect to the
percentage of the Aggregate Commitment and Loans assigned to such Eligible
Assignee.  Upon the consummation of any assignment to a Eligible Assignee
pursuant to this Section 12.3.2, the transferor Lender, the Administrative Agent
and the Borrower shall make appropriate arrangements so that replacement Notes
are issued to such transferor Lender and new Notes or, as appropriate,
replacement Notes, are issued to such Eligible Assignee, in each case in
principal amounts reflecting their Commitment, as adjusted pursuant to such
assignment.

 

12.4                    Dissemination of Information.  The Borrower authorizes
each Lender to disclose to any Participant or Eligible Assignee or any other
Person acquiring an interest in the Loan Documents by operation of law (each a
“Transferee”) and any prospective Transferee any and all information in such
Lender’s possession concerning the creditworthiness of the Borrower and its
Subsidiaries, subject to Section 9.11 of this Agreement.

 

12.5                    Tax Treatment.  If any interest in any Loan Document is
transferred to any Transferee which is organized under the laws of any
jurisdiction other than the United States or any State thereof, the transferor
Lender shall cause such Transferee, concurrently with the effectiveness of such
transfer, to comply with the provisions of Section 3.5.

 

-63-

--------------------------------------------------------------------------------


 

ARTICLE XIII.

 

NOTICES

 

13.1                    Giving Notice.  Except as otherwise permitted by
Section 2.11 with respect to notices and other communications provided to any
party hereto under this Agreement or any other Loan Document shall be in writing
or by telex or by facsimile and addressed or delivered to such party at its
address set forth below its signature hereto or at such other address (or to
counsel for such party) as may be designated by such party in a notice to the
other parties.  Any notice, if mailed and properly addressed with postage
prepaid, shall be deemed given when received; any notice, if transmitted by
telex or facsimile, shall be deemed given when transmitted (answerback confirmed
in the case of telexes).

 

13.2                    Change of Address.  The Borrower, the Administrative
Agent and any Lender may each change the address for service of notice upon it
by a notice in writing to the other parties hereto.

 

ARTICLE XIV.

 

COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  This Agreement shall be
effective when it has been executed by the Borrower and the Lenders and each
party has notified the Administrative Agent by telex or telephone, that it has
taken such action.

 

(Remainder of page intentionally left blank.)

 

-64-

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower and the Lenders, individually and in their
respective capacities as Agents, have executed this Agreement as of the date
first above written.

 

 

INLAND REAL ESTATE CORPORATION

 

 

 

 

 

By:

    /s/ BRETT A. BROWN

 

 

Print Name:  Brett A. Brown

 

Title:  Chief Financial Officer

 

 

 

2901 Butterfield Road

 

Oak Brook, IL 60523

 

Phone: 630-218-7351

 

Facsimile: 630-218-7350

 

Attention: Mark E. Zalatoris

 

Email: zalatoris@inlandrealestate.com

 

S-1

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION,

COMMITMENT:

Individually and as Administrative Agent

$30,000,000

 

 

 

 

 

 

By:

      /s/ NATHAN WEYER

 

Print Name:

   Nathan Weyer

 

Title:

   Vice President

 

 

 

 

 

1200 Abernathy Rd NE, Suite 1550

 

Atlanta, GA 30328

 

Phone: 216-689-4660

 

Facsimile: 216-689-3566

 

Attention: Kevin Murray

 

Email: Kevin_P_Murray@KeyBank.com

 

 

 

 

 

With a copy to:

 

 

 

KeyBank National Association

 

KeyBank Real Estate Capital

 

Mailcode OH-01-49-0424

 

4900 Tiedeman Road, 4th Floor

 

Brooklyn, OH 44144

 

Phone: 216-813-1603

 

Facsimile: 216-370-6206

 

Attention: John P. Hyland

 

S-2

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

COMMITMENT:

Individually and as Co-Syndication Agent

$35,000,000

 

 

 

 

 

 

By:

      /s/ PATRICIA H. GARDENHIRE

 

Name:

 Patricia H. Gardenhire

 

Title:

   Vice President

 

 

 

Bank of America, N.A.

 

101 South Tryon Street

 

NC1-007-11-15

 

Charlotte, NC  28255-0001

 

Phone:  (980) 386-7296

 

Facsimile:  (980) 386-6434

 

Attention:  Kay P. Ostwalt

 

Email:  kay.p.ostwalt@baml.com

 

S-3

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK,

COMMITMENT:

NATIONAL ASSOCIATION,

$35,000,000

Individually and as Co-Syndication Agent

 

 

 

 

 

By:

      /s/ WINITA LAU

 

 

Name: Winita Lau

 

Title:   Vice President

 

 

 

Wells Fargo Bank

 

123 North Wacker Drive, Suite 1900

 

Chicago, IL 60606

 

Phone: (312) 269-4809

 

Facsimile: (312) 782-0969

 

Attention: Karen Skutt

 

Email: karen.t.skutt@wellsfargo.com

 

S-4

--------------------------------------------------------------------------------


 

 

RBS CITIZENS, NATIONAL ASSOCIATION,

COMMITMENT:

D/B/A CHARTER ONE,

$25,000,000

Individually and as Co-Documentation Agent

 

 

 

 

 

By:

      /s/ SAMUEL A. BLUSO

 

Name:  Samuel A. Bluso

 

Title:   Senior Vice President

 

 

 

RBS Citizens, d/b/a Charter One

 

1215 Superior Avenue 6th Floor

 

Cleveland, OH 44114

 

Phone: (216) 277-0199

 

Facsimile: (216) 277-4607

 

Attention: Donald W. Woods

 

Email: donald.w.woods@rbscitizens.com

 

S-5

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL,

COMMITMENT:

Individually and as Co-Documentation Agent

$25,000,000

 

 

 

 

 

 

By:

      /s/ AARON LANSKI

 

Name:  Aaron Lanski

 

Title:   Managing Director

 

 

 

Bank of Montreal

 

115 South LaSalle Street, 5 East

 

Chicago, IL  60603

 

Phone:  (312) 461-6364

 

Facsimile:  (312) 461-2968

 

Attention:  Aaron Lanski

 

Email: aaron.lanski@harrisbank.com

 

S-6

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

COMMITMENT:

 

$25,000,000

 

 

By:

      /s/ JOEL G. DALSON

 

Name:  Joel G. Dalson

 

Title:  Vice President

 

 

 

PNC Real Estate

 

One North Franklin Street, Suite 2150

 

C-L01-21

 

Chicago, IL 60606

 

Phone: (312) 338-2226

 

Facsimile: (312) 384-4623

 

Attention: Joel G. Dalson

 

Email: joel.dalson@pnc.com

 

S-7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AMENDMENT REGARDING INCREASE

 

This Amendment Regarding Increase to Second Amended and Restated Term Loan
Agreement (the “Agreement”) is made as of
                                      ,             , by and among Inland Real
Estate Corporation (the “Borrower”), KeyBank National Association, as
“Administrative Agent,” and one or more existing or new “Lenders” shown on the
signature pages hereof.

 

R E C I T A L S

 

A.                                Borrower, Administrative Agent and certain
other Lenders have entered into that certain Second Amended and Restated Term
Loan Agreement dated as of July       , 2012 (as amended, the “Loan
Agreement”).  All capitalized terms used herein and not otherwise defined shall
have the meanings given to them in the Loan Agreement.

 

B.                                 Pursuant to the terms of the Loan Agreement,
the Lenders initially agreed to provide Borrower with a term loan in an
aggregate principal amount of $175,000,000.  The Borrower and the Agent on
behalf of the Lenders now desire to amend the Loan Agreement in order to, among
other things (i) increase the Aggregate Commitment to $                      ;
and (ii) admit [name of new banks] as “Lenders” under the Loan Agreement.

 

NOW, THEREFORE, in consideration of the foregoing Recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

AGREEMENTS

 

1.                                    The foregoing Recitals to this Amendment
hereby are incorporated into and made part of this Amendment.

 

2.                                    From and after                   ,
         (the “Effective Date”) (i) [name of new banks] shall be considered as
“Lenders” under the Loan Agreement and the Loan Documents, and (ii) [name of
existing Lenders] shall each be deemed to have increased its Commitment to the
amount shown next to their respective signatures on the signature pages of this
Amendment, each having a Commitment in the amount shown next to their respective
signatures on the signature pages of this Amendment.  The Borrower shall, on or
before the Effective Date, execute and deliver to each new Lender a Note to
evidence the Loans to be made by such Lender.

 

3.                                    From and after the Effective Date, the
Aggregate Commitment shall equal                      Million Dollars
($      ,000,000).

 

4.            For purposes of Section 13.1 of the Loan Agreement (Giving
Notice), the address(es) and facsimile number(s) for [name of new banks] shall
be as specified below their respective signature(s) on the signature pages of
this Amendment.

 

A-1

--------------------------------------------------------------------------------


 

5.                                    The Borrower hereby represents and
warrants that, as of the Effective Date, there is no Default or Unmatured
Default, the representations and warranties contained in Article V of the Loan
Agreement are true and correct in all material respects as of such date and the
Borrower has no offsets or claims against any of the Lenders.

 

6.                                    As expressly modified as provided herein,
the Loan Agreement shall continue in full force and effect.

 

7.                                    This Amendment may be executed in any
number of counterparts, all of which taken together shall constitute one
agreement, and any of the parties hereto may execute this Amendment by signing
any such counterpart.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.

 

 

INLAND REAL ESTATE CORPORATION

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

 

 

 

2901 Butterfield Road, Oak Brook, Illinois

 

 

Phone: 630-218-7351

 

 

Facsimile: 630-218-7350

 

 

Attention: Mark E. Zalatoris

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

 

 

 

1200 Abernathy Rd NE, Suite 1550

 

 

Atlanta, GA 30328

 

 

Phone: 216-689-4660

 

 

Facsimile: 216-689-3566

 

 

Attention: Kevin Murray

 

 

 

 

With a copy to:

 

A-2

--------------------------------------------------------------------------------


 

 

KeyBank National Association
KeyBank Real Estate Capital
Mailcode OH-01-49-0424
4900 Tiedeman Road, 4th Floor
Brooklyn, OH  44144
Phone:  216-813-1603

 

 

Facsimile:  216-370-6206

 

 

Attention:  John P. Hyland

 

 

 

 

[NAME OF NEW LENDER]

 

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

 

 

 

 

[Address of New Lender]

 

 

 

 

 

Phone:

 

 

 

Facsimile:

 

 

 

Attention:

 

 

 

Amount of Commitment:

 

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTE

 

 

                       , 2012

 

Inland Real Estate Corporation, a corporation organized under the laws of the
State of Maryland (the “Borrower”), promises to pay to the order of
                                                   (the “Lender”) the aggregate
unpaid principal amount of all Loans made by the Lender to the Borrower pursuant
to Article II of the Second Amended and Restated Term Loan Agreement (as the
same may be amended or modified, the “Agreement”) hereinafter referred to, in
immediately available funds at the main office of KeyBank National Association
in Cleveland, Ohio, as Administrative Agent, together with interest on the
unpaid principal amount hereof at the rates and on the dates set forth in the
Agreement.  The Borrower shall pay remaining unpaid principal of and accrued and
unpaid interest on the Loans in full on the Maturity Date or such earlier date
as may be required under the Agreement.

 

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

 

This Note amends and restates in its entirety that certain [Amended and
Restated] Note dated as of June 24, 2010 made by Borrower in favor of Lender.

 

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Second Amended and Restated Term Loan Agreement, dated as of
August        , 2012 among the Borrower, KeyBank National Association,
individually and as Administrative Agent, and the other Lenders named therein,
to which Agreement, as it may be amended from time to time, reference is hereby
made for a statement of the terms and conditions governing this Note, including
the terms and conditions under which this Note may be prepaid or its maturity
date accelerated.  Capitalized terms used herein and not otherwise defined
herein are used with the meanings attributed to them in the Agreement.

 

If there is a Default under the Agreement or any other Loan Document and Agent
exercises the remedies provided under the Agreement and/or any of the Loan
Documents for the Lenders, then in addition to all amounts recoverable by the
Agent and the Lenders under such documents, Agent and the Lenders shall be
entitled to receive reasonable attorneys fees and expenses incurred by Agent and
the Lenders in connection with the exercise of such remedies.

 

Borrower and all endorsers severally waive presentment, protest and demand,
notice of protest, demand and of dishonor and nonpayment of this Note, and any
and all lack of diligence or delays in collection or enforcement of this Note,
and expressly agree that this Note, or any payment hereunder, may be extended
from time to time, and expressly consent to the release of any party liable for
the obligation secured by this Note, the release of any of the security for this
Note, the acceptance of any other security therefor, or any other indulgence or
forbearance whatsoever, all without notice to any party and without affecting
the liability of the Borrower and any endorsers hereof.

 

B-1

--------------------------------------------------------------------------------


 

This Note shall be governed and construed under the internal laws of the State
of Illinois.

 

BORROWER AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER
THIS NOTE OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE
LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS NOTE AND AGREE THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND NOT BEFORE A JURY.

 

 

INLAND REAL ESTATE CORPORATION, a Maryland corporation

 

 

 

 

 

By:

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

B-2

--------------------------------------------------------------------------------


 

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF INLAND REAL ESTATE CORPORATION,
DATED                     , 2012

 

Date

 

Principal
Amount of
Loan

 

Maturity
of Interest
Period

 

Maturity
Principal
Amount
Paid

 

Unpaid
Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

COMPLIANCE CERTIFICATE

 

KeyBank National Association, as Administrative Agent

127 Public Square
Cleveland, Ohio  44114

 

Re:                          Second Amended and Restated Term Loan Agreement
dated as of August          , 2012 (as amended, modified, supplemented,
restated, or renewed, from time to time, the “Agreement”) between INLAND REAL
ESTATE CORPORATION (the “Borrower”), and KEYBANK NATIONAL ASSOCIATION, as
Administrative Agent for itself and the other lenders parties thereto from time
to time (“Lenders”).

 

Reference is made to the Agreement.  Capitalized terms used in this Certificate
(including schedules and other attachments hereto, this “Certificate”) without
definition have the meanings specified in the Agreement.

 

Pursuant to applicable provisions of the Agreement, Borrower hereby certifies to
the Lenders that the information furnished in the attached schedules, including,
without limitation, each of the calculations listed below are true, correct and
complete in all material respects as of the last day of the fiscal periods
subject to the financial statements and associated covenants being delivered to
the Lenders pursuant to the Agreement together with this Certificate (such
statements the “Financial Statements” and the periods covered thereby the
“reporting period”) and for such reporting periods.

 

The undersigned hereby further certifies to the Lenders that:

 

1.         Compliance with Financial Covenants.  Schedule A attached hereto sets
forth financial data and computations evidencing the Borrower’s compliance with
certain covenants of the Agreement, all of which data and computations are true,
complete and correct.

 

2.         Review of Condition.  The undersigned has reviewed the terms of the
Agreement, including, but not limited to, the representations and warranties of
the Borrower set forth in the Agreement and the covenants of the Borrower set
forth in the Agreement, and has made, or caused to be made under his or her
supervision, a review in reasonable detail of the transactions and condition of
the Borrower through the reporting periods.

 

3.         Representations and Warranties.  To the undersigned’s actual
knowledge, the representations and warranties of the Borrower contained in the
Loan Documents, including those contained in the Agreement, are true and
accurate in all material respects as of the date hereof and were true and
accurate in all material respects at all times during the reporting period
except as expressly noted on Schedule B hereto.

 

4.         Covenants.  To the undersigned’s actual knowledge, during the
reporting period, the Borrower observed and performed all of the respective
covenants and other agreements under the Agreement and the Loan Documents, and
satisfied each of the conditions contained therein to

 

C-1

--------------------------------------------------------------------------------


 

be observed, performed or satisfied by the Borrower, except as expressly noted
on Schedule B hereto.

 

5.         No Event of Default.  To the undersigned’s actual knowledge, no Event
of Default exists as of the date hereof or existed at any time during the
reporting period, except as expressly noted on Schedule B hereto.

 

IN WITNESS WHEREOF, this Certificate is executed by the undersigned this       
day of                   .

 

 

INLAND REAL ESTATE CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

ASSIGNMENT AGREEMENT

 

This Assignment Agreement (this “Assignment Agreement”) between
                          (the “Assignor”) and  (the “Assignee”) is dated as of
                ,  .  The parties hereto agree as follows:

 

1.         PRELIMINARY STATEMENT.  The Assignor is a party to a Second Amended
and Restated Loan Agreement (which, as it may be amended, modified, renewed or
extended from time to time is herein called the “Loan Agreement”) described in
Item 1 of Schedule 1 attached hereto (“Schedule 1”).  Capitalized terms used
herein and not otherwise defined herein shall have the meanings attributed to
them in the Loan Agreement.

 

2.         ASSIGNMENT AND ASSUMPTION.  The Assignor hereby sells and assigns to
the Assignee, and the Assignee hereby purchases and assumes from the Assignor,
an interest in and to the Assignor’s rights and obligations under the Loan
Agreement such that after giving effect to such assignment the Assignee shall
have purchased pursuant to this Assignment Agreement the percentage interest
specified in Item 3 of Schedule 1 of all outstanding rights and obligations
under the Loan Agreement and the other Loan Documents.  The aggregate Commitment
(or Loans, if the applicable Commitment has been terminated) purchased by the
Assignee hereunder is set forth in Item 4 of Schedule 1.

 

3.         EFFECTIVE DATE.  The effective date of this Assignment Agreement (the
“Effective Date”) shall be the later of the date specified in Item 5 of Schedule
1 or two (2) Business Days (or such shorter period agreed to by the Agent) after
a Notice of Assignment substantially in the form of Exhibit “I” attached hereto
has been delivered to the Administrative Agent.  Such Notice of Assignment must
include the consent of the Agent required by Section 12.3.1 of the Loan
Agreement.  In no event will the Effective Date occur if the payments required
to be made by the Assignee to the Assignor on the Effective Date under
Sections 4 and 5 hereof are not made on the proposed Effective Date.  The
Assignor will notify the Assignee of the proposed Effective Date no later than
the Business Day prior to the proposed Effective Date.  As of the Effective
Date, (i) the Assignee shall have the rights and obligations of a Lender under
the Loan Documents with respect to the rights and obligations assigned to the
Assignee hereunder and (ii) the Assignor shall relinquish its rights and be
released from its corresponding obligations under the Loan Documents with
respect to the rights and obligations assigned to the Assignee hereunder.

 

4.         PAYMENTS OBLIGATIONS.  On and after the Effective Date, the Assignee
shall be entitled to receive from the Agent all payments of principal, interest
and fees with respect to the interest assigned hereby.  The Assignee shall
advance funds directly to the Agent with respect to all Loans and reimbursement
payments made on or after the Effective Date with respect to the interest
assigned hereby.  [In consideration for the sale and assignment of Loans
hereunder, (i) the Assignee shall pay the Assignor, on the Effective Date, an
amount equal to the principal amount of the portion of all Floating Rate Loans
assigned to the Assignee hereunder and (ii) with respect to each Fixed Rate Loan
made by the Assignor and assigned to the Assignee hereunder which is outstanding
on the Effective Date, (a) on the last day of the Interest Period therefor or
(b) on such earlier date agreed to by the Assignor and the Assignee or (c) on
the date

 

D-1

--------------------------------------------------------------------------------


 

on which any such Fixed Rate Loan either becomes due (by acceleration or
otherwise) or is prepaid (the date as described in the foregoing clauses (a),
(b) or (c) being hereinafter referred to as the “Fixed Rate Due Date”), the
Assignee shall pay the Assignor an amount equal to the principal amount of the
portion of such Fixed Rate Loan assigned to the Assignee which is outstanding on
the Fixed Rate Due Date.  If the Assignor and the Assignee agree that the
applicable Fixed Rate Due Date for such Fixed Rate Loan shall be the Effective
Date, they shall agree, solely for purposes of dividing interest paid by the
Borrower on such Fixed Rate Loan, to an alternate interest rate applicable to
the portion of such Loan assigned hereunder for the period from the Effective
Date to the end of the related Interest Period (the “Agreed Interest Rate”) and
any interest received by the Assignee in excess of the Agreed Interest Rate,
with respect to such Fixed Rate Loan for such period, shall be remitted to the
Assignor.  [In the event interest for any period from the Effective Date to but
not including the Fixed Rate Due Date is not paid when due by the Borrower with
respect to any Fixed Rate Loan sold by the Assignor to the Assignee hereunder,
the Assignee shall pay to the Assignor interest for such period on the portion
of such Fixed Rate Loan sold by the Assignor to the Assignee hereunder at the
applicable rate provided by the Loan Agreement.]  In the event a prepayment of
any Fixed Rate Loan which is existing on the Effective Date and assigned by the
Assignor to the Assignee hereunder occurs after the Effective Date but before
the applicable Fixed Rate Due Date, the Assignee shall remit to the Assignor any
excess of the funding indemnification amount paid by the Borrower under
Section 3.4 of the Loan Agreement an account of such prepayment with respect to
the portion of such Fixed Rate Loan assigned to the Assignee hereunder over the
amount which would have been paid if such prepayment amount were calculated
based on the Agreed Interest Rate and only covered the portion of the Interest
Period after the Effective Date.  The Assignee will promptly remit to the
Assignor (i) the portion of any principal payments assigned hereunder and
received from the Agent with respect to any Fixed Rate Loan prior to its Fixed
Rate Due Date and (ii) any amounts of interest on Loans and fees received from
the Agent which relate to the portion of the Loans assigned to the Assignee
hereunder for periods prior to the Effective Date, in the case of Floating Rate
Loans or fees, or the Fixed Rate Due Date, in the case of Fixed Rate Loans, and
not previously paid by the Assignee to the Assignor.]*  In the event that either
party hereto receives any payment to which the other party hereto is entitled
under this Assignment Agreement, then the party receiving such amount shall
promptly remit it to the other party hereto.

 

*Each Assignor may insert its standard payment provisions in lieu of the payment
terms included in this Exhibit.

 

5.         FEES PAYABLE BY THE ASSIGNEE.  The Assignee shall pay to the Assignor
a fee on each day on which a payment of interest or facility fees is made under
the Loan Agreement with respect to the amounts assigned to the Assignee
hereunder (other than a payment of interest or facility fees attributable to the
period prior to the Effective Date or, in the case of Fixed Rate Loans, the
Payment Date, which the Assignee is obligated to deliver to the Assignor
pursuant to Section 4 hereof).  The amount of such fee shall be the difference
between (i) the interest or fee, as applicable, paid with respect to the amounts
assigned to the Assignee hereunder and (ii) the interest or fee, as applicable,
which would have been paid with respect to the amounts assigned to the Assignee
hereunder if each interest rate was calculated at the rate of  % rather than the
actual percentage used to calculate the interest rate paid by the Borrower, as
applicable.  In addition, the Assignee agrees to pay  % of the fee required to
be paid to the Agent in connection with this Assignment Agreement.

 

D-2

--------------------------------------------------------------------------------


 

6.         REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE ASSIGNOR’S
LIABILITY.  The Assignor represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder, that such
interest is free and clear of any adverse claim created by the Assignor and that
it has all necessary right and authority to enter into this Assignment.  It is
understood and agreed that the assignment and assumption hereunder are made
without recourse to the Assignor and that the Assignor makes no other
representation or warranty of any kind to the Assignee.  Neither the Assignor
nor any of its officers, directors, employees, agents or attorneys shall be
responsible for (i) the due execution, legality, validity, enforceability,
genuineness, sufficiency or collectability of any Loan Document, including
without limitation, documents granting the Assignor and the other Lenders a
security interest in assets of the Borrower or any guarantor, (ii) any
representation, warranty or statement made in or in connection with any of the
Loan Documents, (iii) the financial condition or creditworthiness of the
Borrower or any guarantor, (iv) the performance of or compliance with any of the
terms or provisions of any of the Loan Documents, (v) inspecting any of the
Property, books or records of the Borrower, (vi) the validity, enforceability,
perfection, priority, condition, value or sufficiency of any collateral securing
or purporting to secure the Loans or (vii) any mistake, error of judgment, or
action taken or omitted to be taken in connection with the Loans or the Loan
Documents.

 

7.         REPRESENTATIONS OF THE ASSIGNEE.  The Assignee (i) confirms that it
has received a copy of the Loan Agreement, together with copies of the financial
statements requested by the Assignee and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement, (ii) agrees that it will, independently and
without reliance upon the Administrative Agent, the Assignor or any other Lender
and based on such documents and information at it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, (iii) appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto, (iv) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Loan Documents are required to be performed by it as a Lender,
(v) agrees that its payment instructions and notice instructions are as set
forth in the attachment to Schedule 1, (vi) confirms that none of the funds,
monies, assets or other consideration being used to make the purchase and
assumption hereunder are “plan assets” as defined under ERISA and that its
rights, benefits and interests in and under the Loan Documents will not be “plan
assets” under ERISA, [and (vii) attaches the forms prescribed by the Internal
Revenue Service of the United States certifying that the Assignee is entitled to
receive payments under the Loan Documents without deduction or withholding of
any United States federal income taxes].**

 

**to be inserted if the Assignee is not incorporated under the laws of the
United States, or a state thereof.

 

8.         INDEMNITY.  The Assignee agrees to indemnify and hold the Assignor
harmless against any and all losses, costs and expenses (including, without
limitation, reasonable attorneys’ fees) and liabilities incurred by the Assignor
in connection with or arising in any manner from the Assignee’s non-performance
of the obligations assumed under this Assignment Agreement.

 

D-3

--------------------------------------------------------------------------------


 

9.            SUBSEQUENT ASSIGNMENTS.  After the Effective Date, the Assignee
shall have the right pursuant to Section 12.3.1 of the Loan Agreement to assign
the rights which are assigned to the Assignee hereunder to any entity or person,
provided that (i) any such subsequent assignment does not violate any of the
terms and conditions of the Loan Documents or any law, rule, regulation, order,
writ, judgment, injunction or decree and that any consent required under the
terms of the Loan Documents has been obtained and (ii) unless the prior written
consent of the Assignor is obtained, the Assignee is not thereby released from
its obligations to the Assignor hereunder, if any remain unsatisfied, including,
without limitation, its obligations under Sections 4, 5 and 8 hereof.

 

10.       REDUCTIONS OF AGGREGATE COMMITMENT.  If any reduction in the Aggregate
Commitment occurs between the date of this Assignment Agreement and the
Effective Date, the percentage interest specified in Item 3 of Schedule 1 shall
remain the same, but the dollar amount purchased shall be recalculated based on
the reduced Aggregate Commitment.

 

11.       ENTIRE AGREEMENT.  This Assignment Agreement and the attached Notice
of Assignment embody the entire agreement and understanding between the parties
hereto and supersede all prior agreements and understandings between the parties
hereto relating to the subject matter hereof.

 

12.       GOVERNING LAW.  This Assignment Agreement shall be governed by the
internal law, and not the law of conflicts, of the State of Illinois.

 

13.       NOTICES.  Notices shall be given under this Assignment Agreement in
the manner set forth in the Loan Agreement.  For the purpose hereof, the
addresses of the parties hereto (until notice of a change is delivered) shall be
the address set forth in the attachment to Schedule 1.

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

D-4

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

D-5

--------------------------------------------------------------------------------


 

Attachment to SCHEDULE 1 to ASSIGNMENT AGREEMENT

 

Attach Assignor’s Administrative Information Sheet, which must

include notice address for the Assignor and the Assignee

 

D-6

--------------------------------------------------------------------------------


 

SCHEDULE 1
to Assignment Agreement

 

1.         Description and Date of Loan Agreement:

 

 

 

2.         Date of Assignment Agreement:

 

 

 

,

 

 

 

 

 

 

 

3.         Amounts (As of Date of Item 2 above):

 

 

 

a.         Aggregate Commitment

 

(Loans)* under

 

Loan Agreement

$

 

 

 

b.         Assignee’s Percentage

 

of the Aggregate Commitment

 

purchased under this

 

Assignment Agreement**

 

%

 

 

4.         Amount of Assignor’s (Loan Amount)**

 

Commitment Purchased under this

 

Assignment Agreement:

$

 

 

 

5.         Proposed Effective Date:

 

 

 

Accepted and Agreed:

 

[NAME OF ASSIGNOR]

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

Title:

 

 

Title:

 

 

*          If a Commitment has been terminated, insert outstanding Loans in
place of Commitment

 

**        Percentage taken to 10 decimal places

 

D-7

--------------------------------------------------------------------------------


 

EXHIBIT “I”
to Assignment Agreement

 

NOTICE OF ASSIGNMENT

 

                              ,        

 

To:                           KeyBank National Association
4900 Tiedeman Road, 4th Floor
Brooklyn, OH  44144

Attention:  John Hyland

 

From:          [NAME OF ASSIGNOR] (the “Assignor”)

[NAME OF ASSIGNEE] (the “Assignee”)

 

1.         We refer to that certain Second Amended and Restated Term Loan
Agreement (the “Loan Agreement”) described in Item 1 of Schedule 1 attached
hereto (“Schedule 1”).  Capitalized terms used herein and not otherwise defined
herein shall have the meanings attributed to them in the Loan Agreement.

 

2.         This Notice of Assignment (this “Notice”) is given and delivered to
the Administrative Agent pursuant to Section 12.3.2 of the Loan Agreement.

 

3.         The Assignor and the Assignee have entered into an Assignment
Agreement, dated as of  ,  (the “Assignment”), pursuant to which, among other
things, the Assignor has sold, assigned, delegated and transferred to the
Assignee, and the Assignee has purchased, accepted and assumed from the Assignor
the percentage interest specified in Item 3 of Schedule 1 of all outstandings,
rights and obligations under the Loan Agreement.  The Effective Date of the
Assignment shall be the later of the date specified in Item 5 of Schedule 1 or
two (2) Business Days (or such shorter period as agreed to by the Administrative
Agent) after this Notice of Assignment and any fee required by Section 12.3.2 of
the Loan Agreement have been delivered to the Administrative Agent, provided
that the Effective Date shall not occur if any condition precedent agreed to by
the Assignor and the Assignee has not been satisfied.

 

4.         The Assignor and the Assignee hereby give to the Administrative Agent
notice of the assignment and delegation referred to herein.  The Assignor will
confer with the Administrative Agent before the date specified in Item 5 of
Schedule 1 to determine if the Assignment Agreement will become effective on
such date pursuant to Section 3 hereof, and will confer with the Administrative
Agent to determine the Effective Date pursuant to Section 3 hereof if it occurs
thereafter.  The Assignor shall notify the Administrative Agent if the
Assignment Agreement does not become effective on any proposed Effective Date as
a result of the failure to satisfy the conditions precedent agreed to by the
Assignor and the Assignee.  At the request of the Administrative Agent, the
Assignor will give the Administrative Agent written confirmation of the
satisfaction of the conditions precedent.

 

5.         The Assignor or the Assignee shall pay to the Administrative Agent on
or before the Effective Date the processing fee of $3,500 required by
Section 12.3.2 of the Loan Agreement.

 

D-8

--------------------------------------------------------------------------------


 

 

6.         If Notes are outstanding on the Effective Date, the Assignor and the
Assignee request and direct that the Administrative Agent prepare and cause the
Borrower to execute and deliver new Notes or, as appropriate, replacements
notes, to the Assignor and the Assignee.  The Assignor and, if applicable, the
Assignee each agree to deliver to the Administrative Agent the original Note
received by it from the Borrower upon its receipt of a new Note in the
appropriate amount.

 

7.         The Assignee advises the Administrative Agent that notice and payment
instructions are set forth in the attachment to Schedule 1.

 

8.         The Assignee hereby represents and warrants that none of the funds,
monies, assets or other consideration being used to make the purchase pursuant
to the Assignment are “plan assets” as defined under ERISA and that its rights,
benefits, and interests in and under the Loan Documents will not be “plan
assets” under ERISA.

 

9.         The Assignee authorizes the Administrative Agent to act as its
Administrative Agent under the Loan Documents in accordance with the terms
thereof.  The Assignee acknowledges that the Administrative Agent has no duty to
supply information with respect to the Borrower or the Loan Documents to the
Assignee until the Assignee becomes a party to the Loan Agreement.*

 

*May be eliminated if Assignee is a party to the Loan Agreement prior to the
Effective Date.

 

NAME OF ASSIGNOR

 

NAME OF ASSIGNEE

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

Title:

 

 

Title:

 

 

D-9

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND, IF REQUIRED BY THE
LOAN AGREEMENT, CONSENTED TO BY
KEYBANK NATIONAL ASSOCIATION, as Agent

 

By:

 

 

 

 

 

Title:

 

 

 

[Attach photocopy of Schedule 1 to Assignment]

 

D-10

--------------------------------------------------------------------------------


 

EXHIBIT E

 

LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION

 

To:                           KeyBank National Association
as Administrative Agent (the “Agent”)
under the Loan Agreement Described Below

 

Re:                          Second Amended and Restated Term Loan Agreement,
dated August______, 2012 (as the same may be amended or modified, the “Loan
Agreement”), among Inland Real Estate Corporation, a corporation organized under
the laws of the State of Maryland (the “Borrower”), the Agent, and the Lenders
named therein.  Terms used herein and not otherwise defined shall have the
meanings assigned thereto in the Loan Agreement.

 

The Agent is specifically authorized and directed to act upon the following
standing money transfer instructions with respect to the proceeds of Advances or
other extensions of credit from time to time until receipt by the Agent of a
specific written revocation of such instructions by the Borrower, provided,
however, that the Agent may otherwise transfer funds as hereafter directed in
writing by the Borrower in accordance with Section 13.1 of the Loan Agreement or
based on any telephonic notice made in accordance with Section 2.11 of the Loan
Agreement.

 

Facility Identification Number(s)

 

 

Customer/Account Name

 

 

Transfer Funds To

 

 

 

 

For Account No.

 

 

Reference/Attention To

 

 

Authorized Officer (Customer Representative)

 

Date

 

 

 

 

 

 

 

(Please Print)

 

Signature

 

 

 

Bank Officer Name

 

Date

 

 

 

 

 

 

 

(Please Print)

 

Signature

 

(Deliver Completed Form to Credit Support Staff For Immediate
Processing)

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

SUBSIDIARY GUARANTY

 

This Guaranty is made as of August______, 2012 by the parties identified in the
signature pages thereto, and any Joinder to Guaranty hereafter delivered
(collectively, the “Subsidiary Guarantors”), to and for the benefit of KeyBank
National Association, individually (“KeyBank”) and as administrative agent
(“Administrative Agent”) for itself and the lenders under the Loan Agreement (as
defined below) and their respective successors and assigns (collectively, the
“Lenders”) and to and for the benefit of the counterparties to those certain
“Related Swap Contracts” (as defined in the Loan Agreement), which may include
Lenders and certain Affiliates of Lenders (collectively, the “Related Creditors”
and, with the Lenders, the “Credit Parties”).

 

RECITALS

 

A.                                 Inland Real Estate Corporation, a corporation
organized under the laws of the State of Maryland (“Borrower”), and Subsidiary
Guarantors have requested that the Lenders make a loan available to Borrower in
an aggregate principal amount of $175,000,000, subject to future increase by an
amount not to exceed the Maximum Commitment Increase (the “Facility”).

 

B.                                 The Lenders have agreed to make available the
Facility to Borrower pursuant to the terms and conditions set forth in that
certain Second Amended and Restated Term Loan Agreement of even date herewith
among Borrower, the Administrative Agent, and the Lenders named therein (as
amended, modified or restated from time to time, the “Loan Agreement”).  All
capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to such terms in the Loan Agreement.

 

C.                                 Borrower has executed and delivered or will
execute and deliver to the Lenders promissory notes in the principal amount of
each Lender’s Commitment and promissory notes in the principal amount, if any,
of each Lender’s Loan as evidence of Borrower’s indebtedness to each such Lender
with respect to the Facility (the promissory notes described above, together
with any amendments or allonges thereto, or restatements, replacements or
renewals thereof, and/or new promissory notes to new Lenders under the Loan
Agreement, are collectively referred to herein as the “Notes”).

 

D.                                Borrower may enter into certain Related Swap
Contracts with one or more of the Lenders or Affiliates of Lenders.

 

E.                                  Subsidiary Guarantors are subsidiaries of
Borrower.  Subsidiary Guarantors acknowledge that the extension of credit by the
Administrative Agent and the Lenders to Borrower pursuant to the Loan Agreement
and the execution and delivery of Related Swap Contracts by certain Lenders and
Affiliates of Lenders will benefit Subsidiary Guarantors by making funds
available to Subsidiary Guarantors through Borrower and by enhancing the
financial strength of the consolidated group of which Subsidiary Guarantors and
Borrower are members.  The execution and delivery of this Guaranty by Subsidiary
Guarantors are conditions precedent to the performance by the Lenders of their
obligations under the Loan Agreement and the execution and delivery of any
Related Swap Contracts by such Lenders and Affiliates of Lender.

 

F-1

--------------------------------------------------------------------------------


 

AGREEMENTS

 

NOW, THEREFORE, Subsidiary Guarantors, in consideration of the matters described
in the foregoing Recitals, which Recitals are incorporated herein and made a
part hereof, and for other good and valuable consideration, hereby agree as
follows:

 

1.                                  Subsidiary Guarantors absolutely,
unconditionally, and irrevocably guaranty to each of the Lenders and Lenders’
Affiliates:

 

(a)                             the full and prompt payment of the principal of
and interest on the Notes when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, and the prompt payment
of all sums which may now be or may hereafter become due and owing under the
Notes, the Loan Agreement, and the other Loan Documents;

 

(b)                              prompt payment of all sums which may now be or
may hereafter be come due and owing under the Related Swap Contracts;

 

(c)                               the payment of all Enforcement Costs (as
hereinafter defined in Paragraph 7 hereof); and

 

(d)                             the full, complete, and punctual observance,
performance, and satisfaction of all of the obligations, duties, covenants, and
agreements of Borrower under the Loan Agreement and the Loan Documents and under
the Related Swap Contracts.

 

All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Guaranteed Indebtedness.”  All obligations described in subparagraph (d) of
this Paragraph 1 are referred to herein as the “Obligations.”  Subsidiary
Guarantors and the Credit Parties agree that Subsidiary Guarantors’ obligations
hereunder shall not exceed the greater of:  (i) the aggregate amount of all
monies received, directly or indirectly, by Subsidiary Guarantors from Borrower
after the date hereof (whether by loan, capital infusion or other means), or
(ii) the maximum amount of the Guaranteed Indebtedness not subject to avoidance
under Title 11 of the United States Code, as same may be amended from time to
time, or any applicable state law (the “Bankruptcy Code”).  To that end, to the
extent such obligations would otherwise be subject to avoidance under the
Bankruptcy Code if Subsidiary Guarantors are not deemed to have received
valuable consideration, fair value or reasonably equivalent value for its
obligations hereunder, each Subsidiary Guarantor’s obligations hereunder shall
be reduced to that amount which, after giving effect thereto, would not render
such Subsidiary Guarantor insolvent, or leave such Subsidiary Guarantor with an
unreasonably small capital to conduct its business, or cause such Subsidiary
Guarantor to have incurred debts (or intended to have incurred debts) beyond its
ability to pay such debts as they mature, as such terms are determined, and at
the time such obligations are deemed to have been incurred, under the Bankruptcy
Code.  In the event a Subsidiary Guarantor shall make any payment or payments
under this Guaranty each other guarantor of the Guaranteed Indebtedness shall
contribute to such Subsidiary Guarantor an amount equal to such non-paying
Subsidiary Guarantor’s pro rata share (based on their respective maximum
liabilities hereunder and under such other guaranty) of such payment or payments
made by such Subsidiary Guarantor, provided

 

F-2

--------------------------------------------------------------------------------


 

that such contribution right shall be subordinate and junior in right of payment
in full of all the Guaranteed Indebtedness to Lenders.

 

2.                                    In the event of any default by Borrower in
making payment of the Guaranteed Indebtedness, or in performance of the
Obligations, as aforesaid, in each case beyond the expiration of any applicable
grace period, Subsidiary Guarantors agree, on demand by the Administrative Agent
or the holder of a Note or Credit Party under a Related Swap Contract, to pay
all the Guaranteed Indebtedness and to perform all the Obligations as are then
or thereafter become due and owing or are to be performed under the terms of the
Notes, the Loan Agreement, and the other Loan Documents or under the Related
Swap Contract, as the case may be.

 

3.                                 Subsidiary Guarantors do hereby waive
(i) notice of acceptance of this Guaranty by the Administrative Agent and the
Credit Parties and any and all notices and demands of every kind which may be
required to be given by any statute, rule or law, (ii) any defense, right of
set-off or other claim which Subsidiary Guarantors may have against Borrower or
which Subsidiary Guarantors or Borrower may have against the Administrative
Agent or the Credit Parties or the holder of a Note, (iii) presentment for
payment, demand for payment (other than as provided for in Paragraph 2 above),
notice of nonpayment (other than as provided for in Paragraph 2 above) or
dishonor, protest and notice of protest, diligence in collection and any and all
formalities which otherwise might be legally required to charge Subsidiary
Guarantors with liability, (iv) any failure by the Administrative Agent and the
Credit Parties to inform Subsidiary Guarantors of any facts the Administrative
Agent and the Credit Parties may now or hereafter know about Borrower, the
Facility, Related Swap Contract, or the transactions contemplated by the Loan
Agreement, it being understood and agreed that the Administrative Agent and the
Lenders and the Credit Parties have no duty so to inform and that Subsidiary
Guarantors are fully responsible for being and remaining informed by Borrower of
all circumstances bearing on the existence or creation, or the risk of
nonpayment of the Guaranteed Indebtedness or the risk of nonperformance of the
Obligations, and (v) any and all right to cause a marshalling of assets of
Borrower or any other action by any court or governmental body with respect
thereto, or to cause the Administrative Agent and the Credit Party to proceed
against any other security given to a Credit Party in connection with the
Guaranteed Indebtedness or the Obligations.  Credit may be granted or continued
from time to time by the Credit Parties to Borrower without notice to or
authorization from Subsidiary Guarantors, regardless of the financial or other
condition of Borrower at the time of any such grant or continuation.  The
Administrative Agent and the Credit Parties shall have no obligation to disclose
or discuss with Subsidiary Guarantors the Credit Parties’ assessment of the
financial condition of Borrower.  Subsidiary Guarantors acknowledge that no
representations of any kind whatsoever have been made by the Administrative
Agent and the Credit Parties to Subsidiary Guarantors.  No modification or
waiver of any of the provisions of this Guaranty shall be binding upon the
Administrative Agent and the Credit Parties except as expressly set forth in a
writing duly signed and delivered on behalf of the Administrative Agent and the
Credit Parties.  Subsidiary Guarantors further agree that any exculpatory
language contained in the Loan Agreement, the Notes, and the other Loan
Documents or in the Related Swap Contracts shall in no event apply to this
Guaranty, and will not prevent the Administrative Agent and the Credit Parties
from proceeding against Subsidiary Guarantors to enforce this Guaranty.

 

F-3

--------------------------------------------------------------------------------


 

4.                                    Subsidiary Guarantors further agree that
Subsidiary Guarantors’ liability as guarantor shall in no way be impaired by any
renewals or extensions which may be made from time to time, with or without the
knowledge or consent of Subsidiary Guarantors of the time for payment of
interest or principal under a Note or by any forbearance or delay in collecting
interest or principal under a Note, or by any waiver by the Administrative Agent
and the Lenders under the Loan Agreement, or any other Loan Documents, or any
waiver by the Related Creditors under any Related Swap Contracts or by the
Administrative Agent or the Credit Parties’ failure or election not to pursue
any other remedies they may have against Borrower, or by any change or
modification in a Note, the Loan Agreement, or any other Loan Documents or in a
Related Swap Contract, or by the acceptance by the Administrative Agent or the
Credit Parties of any security or any increase, substitution or change therein,
or by the release by the Administrative Agent and the Credit Parties of any
security or any withdrawal thereof or decrease therein, or by the application of
payments received from any source to the payment of any obligation other than
the Guaranteed Indebtedness, even though a Credit Party might lawfully have
elected to apply such payments to any part or all of the Guaranteed
Indebtedness, it being the intent hereof that Subsidiary Guarantors shall remain
liable as principal for payment of the Guaranteed Indebtedness and performance
of the Obligations until all indebtedness has been paid in full and the other
terms, covenants and conditions of the Loan Agreement, and other Loan Documents
and the Related Swap Contracts and this Guaranty have been performed,
notwithstanding any act or thing which might otherwise operate as a legal or
equitable discharge of a surety.  Subsidiary Guarantors further understand and
agree that the Administrative Agent and the Credit Parties may at any time enter
into agreements with Borrower to amend and modify a Note, the Loan Agreement or
any of the other Loan Documents or any Related Swap Contract, or any thereof,
and may waive or release any provision or provisions of a Note, the Loan
Agreement, or any other Loan Document or any Related Swap Contract and, with
reference to such instruments, may make and enter into any such agreement or
agreements as the Administrative Agent, the Credit Parties and Borrower may deem
proper and desirable, without in any manner impairing this Guaranty or any of
the Administrative Agent’s, and Credit Parties’ rights hereunder or any of
Subsidiary Guarantors’ obligations hereunder.

 

5.                                    This is an absolute, unconditional,
complete, present and continuing guaranty of payment and performance and not of
collection.  Each Subsidiary Guarantor agrees that its obligations hereunder
shall be joint and several with any and all other guarantees given in connection
with the Guaranteed Indebtedness or Obligations from time to time.  Subsidiary
Guarantors agree that this Guaranty may be enforced by the Administrative Agent
and the Credit Parties without the necessity at any time of resorting to or
exhausting any security or collateral, if any, given in connection herewith or
with a Note, the Loan Agreement, or any of the other Loan Documents or the
Related Swap Contracts or by or resorting to any other guaranties, and
Subsidiary Guarantors hereby waive the right to require the Administrative Agent
and the Credit Parties to join Borrower in any action brought hereunder or to
commence any action against or obtain any judgment against Borrower or to pursue
any other remedy or enforce any other right.  Subsidiary Guarantors further
agree that nothing contained herein or otherwise shall prevent the
Administrative Agent and the Credit Parties from pursuing concurrently or
successively all rights and remedies available to them at law and/or in equity
or under a Note, the Loan Agreement or any other Loan Documents or under the
Related Swap Contracts, and the exercise of any of their rights or the
completion of any of their remedies shall not constitute a discharge of any of
Subsidiary Guarantors’ obligations hereunder, it being the purpose and intent of
Subsidiary Guarantors that the obligations of such Subsidiary Guarantors
hereunder shall be primary,

 

F-4

--------------------------------------------------------------------------------


 

absolute, independent and unconditional under any and all circumstances
whatsoever.  Neither Subsidiary Guarantors’ obligations under this Guaranty nor
any remedy for the enforcement thereof shall be impaired, modified, changed or
released in any manner whatsoever by any impairment, modification, change,
release or limitation of the liability of Borrower under a Note, the Loan
Agreement, or any other Loan Document or under a Related Swap Contract or by
reason of Borrower’s bankruptcy or by reason of any creditor or bankruptcy
proceeding instituted by or against Borrower.  This Guaranty shall continue to
be effective and be deemed to have continued in existence or be reinstated (as
the case may be) if at any time payment of all or any part of any sum payable
pursuant to a Note, the Loan Agreement, or any other Loan Document or pursuant
to a Related Swap Contract is rescinded or otherwise required to be returned by
the payee upon the insolvency, bankruptcy, or reorganization of the payor, all
as though such payment to such Credit Party had not been made, regardless of
whether such Credit Party contested the order requiring the return of such
payment.  The obligations of Subsidiary Guarantors pursuant to the preceding
sentence shall survive any termination, cancellation, or release of this
Guaranty.

 

6.                                    This Guaranty shall be assignable by a
Credit Party to any assignee of all or a portion of such Credit Party’s rights
under the Loan Documents or Related Swap Contracts.

 

7.                                    If:  (i) this Guaranty, a Note, or any of
the Loan Documents or any Related Swap Contract are placed in the hands of an
attorney for collection or is collected through any legal proceeding; (ii) an
attorney is retained to represent the Administrative Agent or any Credit Party
in any bankruptcy, reorganization, receivership, or other proceedings affecting
creditors’ rights and involving a claim under this Guaranty, a Note, the Loan
Agreement, or any Loan Document or any Related Swap Contract; (iii) an attorney
is retained to enforce any of the other Loan Documents or a Related Swap
Contract or to provide advice or other representation with respect to the Loan
Documents or a Related Swap Contract in connection with an enforcement action or
potential enforcement action; or (iv) an attorney is retained to represent the
Administrative Agent or any Credit Party in any other legal proceedings
whatsoever in connection with this Guaranty, a Note, the Loan Agreement, any of
the Loan Documents or any Related Swap Contract, or any property subject thereto
(other than any action or proceeding brought by any Credit Facility or
participant against the Administrative Agent alleging a breach by the
Administrative Agent of its duties under the Loan Documents), then Subsidiary
Guarantors shall pay to the Administrative Agent or such Credit Party upon
demand all reasonable attorney’s fees, costs and expenses, including, without
limitation, court costs, filing fees and all other costs and expenses incurred
in connection therewith (all of which are referred to herein as “Enforcement
Costs”), in addition to all other amounts due hereunder.

 

8.                                    The parties hereto intend that each
provision in this Guaranty comports with all applicable local, state and federal
laws and judicial decisions.  However, if any provision or provisions, or if any
portion of any provision or provisions, in this Guaranty is found by a court of
law to be in violation of any applicable local, state or federal ordinance,
statute, law, administrative or judicial decision, or public policy, and if such
court should declare such portion, provision or provisions of this Guaranty to
be illegal, invalid, unlawful, void or unenforceable as written, then it is the
intent of all parties hereto that such portion, provision or provisions shall be
given force to the fullest possible extent that they are legal, valid and
enforceable, that the remainder of this Guaranty shall be construed as if such
illegal, invalid, unlawful, void or unenforceable portion, provision or
provisions were not contained therein, and

 

F-5

--------------------------------------------------------------------------------


 

that the rights, obligations and interest of the Administrative Agent and the
Credit Parties or the holder of a Note under the remainder of this Guaranty
shall continue in full force and effect.

 

9.                                    Any indebtedness of Borrower to Subsidiary
Guarantors now or hereafter existing is hereby subordinated to the Facility
Indebtedness.  Subsidiary Guarantors will not seek, accept, or retain for
Subsidiary Guarantors’ own account, any payment from Borrower on account of such
subordinated debt at any time when a Default or Unmatured Default exists under
the Loan Agreement or the Loan Documents or when a default under any Related
Swap Contract has occurred and is continuing beyond any applicable notice and
cure period thereunder, and any such payments to Subsidiary Guarantors made
while any such event has occurred and is continuing on account of such
subordinated debt shall be collected and received by Subsidiary Guarantors in
trust for the Credit Parties and shall be paid over to the Administrative Agent
on behalf of the Lenders or to the applicable Related Creditor, as the case may
be, on account of the Guaranteed Indebtedness without impairing or releasing the
obligations of Subsidiary Guarantors hereunder.

 

10.                            Subsidiary Guarantors hereby subordinate to the
Guaranteed Indebtedness any and all claims and rights, including, without
limitation, subrogation rights, contribution rights, reimbursement rights and
set-off rights, which Subsidiary Guarantors may have against Borrower arising
from a payment made by Subsidiary Guarantors under this Guaranty and agree that,
until the entire Guaranteed Indebtedness is paid in full, not to assert or take
advantage of any subrogation rights of Subsidiary Guarantors or the Credit
Parties or any right of Subsidiary Guarantors or the Credit Parties to proceed
against (i) Borrower for reimbursement, or (ii) any other guarantor or any
collateral security or guaranty or right of offset held by the Credit Parties
for the payment of the Guaranteed Indebtedness and performance of the
Obligations, nor shall Subsidiary Guarantors seek or be entitled to seek any
contribution or reimbursement from Borrower or any other guarantor in respect of
payments made by Subsidiary Guarantors hereunder.  It is expressly understood
that the agreements of Subsidiary Guarantors set forth above constitute
additional and cumulative benefits given to the Credit Parties for their
security and as an inducement for their extension of credit to Borrower.

 

11.                            Any amounts received by a Credit Parties from any
source on account of any indebtedness may be applied by such Credit Parties
toward the payment of such indebtedness, and in such order of application, as
such Credit Party may from time to time elect.

 

12.                          Subsidiary Guarantors hereby submit to personal
jurisdiction in the State of Illinois for the enforcement of this Guaranty and
waives any and all personal rights to object to such jurisdiction for the
purposes of litigation to enforce this Guaranty.  Subsidiary Guarantors hereby
consent to the jurisdiction of either the Circuit Court of Cook
County, Illinois, or the United States District Court for the Northern District
of Illinois, in any action, suit, or proceeding which the Administrative Agent
or a Credit Party may at any time wish to file in connection with this Guaranty
or any related matter.  Subsidiary Guarantors hereby agree that an action, suit,
or proceeding to enforce this Guaranty may be brought in any state or federal
court in the State of Illinois and hereby waives any objection which Subsidiary
Guarantors may have to the laying of the venue of any such action, suit, or
proceeding in any such court; provided, however, that the provisions of this
Paragraph shall not be deemed to preclude the Administrative Agent or a Credit
Party from filing any such action, suit, or proceeding in any other appropriate
forum.

 

F-6

--------------------------------------------------------------------------------


 

13.                            All notices and other communications provided to
any party hereto under this Guaranty shall be in writing or by telex or by
facsimile and addressed or delivered to such party at its address set forth
below or at such other address as may be designated by such party in a notice to
the other parties.  Any notice, if mailed and properly addressed with postage
prepaid, shall be deemed given when received; any notice, if transmitted by
facsimile, shall be deemed given when transmitted.  Notice may be given as
follows:

 

To Subsidiary Guarantors:

 

c/o Inland Real Estate Corporation
2901 Butterfield Road
Oak Brook, Illinois  60523
Attention:                                  Mark E. Zalatoris
Telephone:                          630-218-7351
Facsimile:                                 630-218-7350

 

With a copy to:

 

c/o Inland Real Estate Corporation
2901 Butterfield Road
Oak Brook, Illinois  60523
Attention:                                  Beth S. Brooks
Telephone:                          630-645-2078
Facsimile:                                 630-218-7350

 

To KeyBank as Administrative Agent and as a Lender:

 

1200 Abernathy Rd NE, Suite 1550
Atlanta, Georgia  30328
Attention:                              Kevin Murray
Phone:                                                    216-689-4660
Facsimile:                                216-689-3566

 

With a copy to:

 

KeyBank National Association
4900 Tiedeman Road, 4th Floor
Brooklyn, OH  44144
Attention:  John Hyland
Phone:  (216) 813-1603
Facsimile:  (216) 370-6206

 

F-7

--------------------------------------------------------------------------------


 

With a copy to:

 

SNR Denton US LLP
233 South Wacker Drive
Suite 7800
Chicago, Illinois  60606

Attention:

Patrick G. Moran, Esq.

Telephone:

312-876-8132

Facsimile:

312-876-7934

 

If to any other Lender, to its address set forth in the Loan Agreement.

 

If to any Related Creditor, to its address set forth in the applicable Related
Swap Contract.

 

14.       This Guaranty shall be binding upon the heirs, executors, legal and
personal representatives, successors and assigns of Subsidiary Guarantors and
shall inure to the benefit of the Administrative Agent and the Credit Parties’
successors and assigns.

 

15.       This Guaranty shall be construed and enforced under the internal laws
of the State of Illinois.

 

16.       SUBSIDIARY GUARANTORS, THE ADMINISTRATIVE AGENT AND THE CREDIT
PARTIES, BY THEIR ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT OR RELATED SWAP CONTRACT OR RELATING THERETO
OR ARISING FROM THE LENDING OR COUNTERPARTY RELATIONSHIP WHICH IS THE SUBJECT OF
THIS GUARANTY AND AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE
A COURT AND NOT BEFORE A JURY.

 

17.       From time to time, additional parties may execute a joinder
substantially in the form of Exhibit A hereto, and thereby become a party to
this Guaranty.  From and after delivery of such joinder, the Subsidiary
delivering such joinder shall be a Subsidiary Guarantor, and be bound by all of
the terms and provisions of this Guaranty.

 

F-8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Subsidiary Guarantors have delivered this Guaranty in the
State of Illinois as of the date first written above.

 

 

INLAND NANTUCKET SQUARE, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

 

 

 

 

INLAND LANSING SQUARE, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

 

 

 

 

INLAND EASTGATE SHOPPING CENTER, L.L.C., a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

F-9

--------------------------------------------------------------------------------


 

 

INLAND ORLAND GREENS, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

 

 

 

 

INLAND TWO RIVERS PLAZA, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

 

 

 

 

INLAND ELMWOOD PARK, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

 

 

 

 

INLAND PARK CENTER PLAZA, L.L.C.,

 

a Delaware limited liability company

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

F-10

--------------------------------------------------------------------------------


 

 

INLAND V. RICHARDS PLAZA, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

 

 

 

 

INLAND GATEWAY SQUARE, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

 

 

 

 

INLAND SCHAUMBURG PROMENADE, L.L.C., a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

 

 

 

 

INLAND BRUNSWICK MARKETPLACE, L.L.C., a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

F-11

--------------------------------------------------------------------------------


 

 

INLAND MEDINA MARKETPLACE, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

 

 

 

 

INLAND 1290 CHICAGO AVENUE, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

 

 

 

 

INLAND HARTFORD PLAZA, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

 

 

 

 

INLAND REAL ESTATE-ILLINOIS, L.L.C., a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

F-12

--------------------------------------------------------------------------------


 

 

INLAND MAPLE PARK PLACE, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

 

 

 

 

INLAND RIVER SQUARE, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

 

 

 

 

INLAND SIX CORNERS, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

 

 

 

 

INLAND REAL ESTATE LB I, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

F-13

--------------------------------------------------------------------------------


 

 

INLAND SKOKIE FASHION SQUARE II, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate – Illinois, L.L.C., a

 

 

Delaware limited liability company, its sole member

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

INLAND WEST RIVER CROSSINGS, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

INLAND HICKORY CREEK, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

F-14

--------------------------------------------------------------------------------


 

 

INLAND 250 GOLF SCHAUMBURG, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

INLAND 1738 HAMMOND, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

INLAND PLYMOUTH COLLECTION, L.L.C., a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

INLAND FREEPORT SOUTHWEST AVENUE, L.L.C., a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

F-15

--------------------------------------------------------------------------------


 

 

INLAND BAYTOWNE SQUARE, L.L.C., a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

INLAND RYAN, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

INLAND REAL ESTATE HAMILTON, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

F-16

--------------------------------------------------------------------------------


 

 

INLAND 200 CELEBRATION PLACE DELAWARE BUSINESS TRUST, a Delaware business trust

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its Signatory Trustee

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

INLAND HUTCHINSON, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

INLAND MANAKATO HEIGHTS, L.L.C., a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

F-17

--------------------------------------------------------------------------------


 

 

INLAND NORTH AURORA VENTURE, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

INLAND ROCHESTER MARKETPLACE, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

INLAND REAL ESTATE UNIVERSITY CROSSINGS, L.L.C., a Delaware limited liability
company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

INLAND WAUCONDA CROSSINGS, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

F-18

--------------------------------------------------------------------------------


 

 

INLAND APACHE SHOPPES, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

INLAND BERGEN PLAZA, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

INLAND BERWYN PLAZA, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

INLAND CHESTNUT COURT, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

F-19

--------------------------------------------------------------------------------


 

 

INLAND ELMHURST CITY CENTRE, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Brett A. Brown

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

INLAND ORLAND LAGRANGE RD. OUTLOT, L.L.C., a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  Brett A. Brown

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

INLAND REAL ESTATE HIGHWAY 41, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  Brett A. Brown

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

INLAND ST. JAMES CROSSING, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  Brett A. Brown

 

 

Title:  Chief Financial Officer

 

F-20

--------------------------------------------------------------------------------


 

 

INLAND WAUCONDA SHOPPING CENTER, L.L.C., a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  Brett A. Brown

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

INLAND WINNETKA COMMONS, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Inland Real Estate Corporation,

 

 

a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  Brett A. Brown

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

PHARMACY PORTFOLIO V, DST,

 

a Delaware business trust

 

 

 

 

By:

IRC-IREX Venture II, L.L.C.,

 

 

a Delaware limited liability company, depositor

 

 

 

 

By:

Inland Exchange Venture Corporation,

 

 

a Delaware corporation, its co-member

 

 

 

 

 

 

 

 

By:

 

 

 

Name:  Brett A. Brown

 

 

Title:  Chief Financial Officer

 

F-21

--------------------------------------------------------------------------------


 

EXHIBIT A TO SUBSIDIARY GUARANTY

 

FORM OF JOINDER TO GUARANTY

 

THIS JOINDER is executed by                     , a                     
(“Subsidiary”), which hereby agrees as follows:

 

1.                                    All capitalized terms used herein and not
defined in this Joinder shall have the meanings provided in that certain
Subsidiary Guaranty (the “Guaranty”) dated as of August         , 2012 executed
for the benefit of KeyBank National Association, as agent for itself and certain
other lenders, with respect to a loan from the Lenders to Inland Real Estate
Corporation (“Borrower”) and for the benefit of certain “Related Creditors”
under “Related Swap Contracts” (as such terms are defined therein).

 

2.                                    As required by the Loan Agreement
described in the Guaranty, Subsidiary is executing this Joinder to become a
party to the Guaranty.

 

3.                                    Each and every term, condition,
representation, warranty, and other provision of the Guaranty, by this
reference, is incorporated herein as if set forth herein in full and the
undersigned agrees to fully and timely perform each and every obligation of a
Subsidiary Guarantor under such Guaranty.

 

[INSERT SIGNATURE BLOCK]

 

F-22

--------------------------------------------------------------------------------


 

EXHIBIT G

 

ENVIRONMENTAL INVESTIGATION SPECIFICATIONS AND PROCEDURES

 

Phase I Environmental Site Assessments to be prepared in accordance with the
ASTM Standard Practice for Environmental Site Assessments:  Phase I
Environmental Site Assessment Process (ASTM Designation E1527-94), a summary of
which follows:

 

This ASTM practice is generally considered the industry standard for conducting
a Phase I Environmental Site Assessment (ESA).  The purpose of this standard is
to “define good commercial and customary practice in the Untied States of
America for conducting an ESA of a parcel of commercial real estate with respect
to the range of contaminants within the scope of the Comprehensive Environmental
Response, Compensation and Liability Act (CERCLA) and petroleum products.”  The
ASTM Phase I ESA is intended to permit a user to satisfy one of the requirements
to qualify for the innocent landowner defense to CERCLA liability; that is, the
practice that constitutes “all appropriate inquiry into the previous ownership
and uses of the property consistent with good commercial or customary practices”
as defined in 42 USC 9601(35)(B).

 

The goal of the ASTM Phase I ESA is to identify “recognized environmental
conditions.”  Recognized environmental conditions means the presence or likely
presence of any hazardous substances or petroleum products on a property under
conditions that indicate an existing release, a past release, or a material
threat of a release of any hazardous substances or petroleum products into
structures on the property or into the ground, groundwater, or surface water of
the property.  The term includes hazardous substances or petroleum products even
under conditions in compliance with laws.  The term is not intended to include
de minimus conditions that generally would not be the subject of an enforcement
action if brought to the attention of appropriate governmental agencies.

 

The ASTM standard indicates that a Phase I ESA should consist of four main
components:  1) Records Review; 2) Site Reconnaissance; 3) Interviews; and 4)
Report.  The purpose of the records review is to obtain and review records that
will help identify recognized environmental conditions in connection with the
property.  The site reconnaissance involves physical observation of the
property’s exterior and interior, as well as an observation of adjoining
properties.  Interviews with previous and current owners and occupants, and
local government officials provides insight into the presence or absence of
recognized environmental conditions in connection with the property.  The final
component of the ESA, the report, contains the findings of the ESA and
conclusions regarding the presence or absence of recognized environmental
conditions in connection with the property.  It includes documentation to
support the analysis, opinions, and conclusions found in the report.

 

While the use of this practice is intended to constitute appropriate inquiry for
purposes of CERCLA’s innocent landowner defense, it is not intended that its use
be limited to that purpose.  The ASTM standard is intended to be an approach to
conducting an inquiry designed to identify recognized environmental conditions
in connection with a property, and environmental site assessments.

 

G-1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF OPINION OF BORROWER’S COUNSEL

 

                     , 2012

 

KeyBank National Association
as Administrative Agent for the Lenders
127 Public Square, 8th Floor

Cleveland, Ohio

 

Re:                          $175,000,000 Term Loan to Inland Real Estate
Corporation

 

Ladies and Gentlemen:

 

We have acted as counsel for the Borrower and the Subsidiary Guarantors in
connection with a $175,000,000 loan, (the “Loan”), which Loan is being made
pursuant to that certain Second Amended and Restated Term Loan Agreement dated
as of August         , 2012 (the “Loan Agreement”) between Borrower, KeyBank
National Association and the several lenders from time to time parties thereto
(collectively, the “Lenders”).

 

In connection with the Loan we have been furnished with originals or copies
certified to our satisfaction of the Articles of Incorporation and Bylaws of the
Borrower, the [partnership agreement and certificate of limited partnership] of
the Subsidiary Guarantors (as defined in the Loan Agreement), and all such
corporate and other records of the Borrower and the Subsidiary Guarantors, with
such declarations and agreements, and certificates of officers and
representatives of the Borrower and the Subsidiary Guarantors, and with such
other documents, and we have made such other examinations and investigations as
we have deemed necessary as a basis for the opinions expressed below.

 

We have examined the originals of the following documents, each of which is
addressed to the Lender or to which the Lender is a party (all of which are
sometimes collectively referred to as the “Loan Documents”):

 

1.                                    The Loan Agreement.

 

2.                                    [describe any new promissory notes and
other new Loan Documents].

 

Based upon the foregoing, we are of the opinion that:

 

1.

 

Borrower is a corporation duly formed, validly existing and in good standing
under the laws of the State of [                  ]. Borrower has all requisite
power and authority to own its properties, carry on its business and to deliver
and perform its obligations under the Loan Documents.

 

 

 

2.

 

[Each Subsidiary Guarantor] is a [limited partnership or limited liability
company] duly organized, validly existing and in good standing under the laws of
the State of [                ]. [Each Subsidiary Guarantor] has all requisite
power and authority to own its properties, carry on its

 

H-1

--------------------------------------------------------------------------------


 

 

 

business and to deliver and perform its obligations under the Loan Documents.

 

 

 

3.

 

The execution, delivery, and performance by each of the Borrower and Subsidiary
Guarantors of the Loan Documents to which it is a party has been duly authorized
by all necessary action of the Borrower, and Subsidiary Guarantors, as the case
may be, and does not (i) require any consent or approval of any partner or
shareholder of such entity or any other person or entity excepting such consents
or approvals as have actually been obtained; (ii) violate any provision of any
law, rule, or regulation of the United States or the States of Illinois or
[            ], or any provision of the partnership or corporate law presently
in effect having applicability to the Borrower, Subsidiary Guarantors or, as
applicable; (iii) violate any provision of the partnership agreement of the
Borrower or the articles of incorporation or bylaws of Subsidiary Guarantors;
(iv) violate any presently existing statutory or administrative provision or
judicial decision applicable to the Borrower or the Subsidiary Guarantors; or
(v) result in a breach of, or constitute a default under, any agreement or
instrument affecting the Borrower or Subsidiary Guarantors.

 

 

 

3.

 

Each Loan Document to which it is a party (a) has been properly authorized,
executed and delivered by each of the Borrower and the Subsidiary Guarantors,
(b) constitutes the legal, valid, and binding obligations of the Borrower and
the Subsidiary Guarantors, and (c) is enforceable in accordance with its terms.

 

 

 

4.

 

To our knowledge, no presently existing authorization, exemption, consent,
approval, license, or registration with any court or governmental department,
commission, bureau, agency, or instrumentality will be necessary for the valid,
binding, and enforceable execution, delivery and performance by the Borrower or
the General Partners of the Loan Documents.

 

 

 

5.

 

To our knowledge, there are no actions, suits, or proceedings pending or
threatened against the Borrower or the Subsidiary Guarantors before any court or
governmental entity or instrumentality which could reasonably be expected to
have a Material Adverse Effect (as defined in the Loan Agreement).

 

 

 

6.

 

The Loan Documents are governed by the laws of the State of Illinois, and the
Loan, including the interest rate reserved in the applicable Note and all fees
and charges paid or to be paid by or on behalf of Borrower in connection with
such Loan pursuant to the applicable Loan Documents, is not in violation of the
usury laws of the State of Illinois.

 

The opinions expressed herein are expressly made subject to and qualified by the
following:

 

H-2

--------------------------------------------------------------------------------


 

(a)                               We have assumed that the Loan Documents are
duly authorized and validly executed and delivered by the Agent, the Lenders and
all other parties other than the Borrower and the Subsidiary Guarantors.

 

(b)                               This opinion is based upon existing laws,
ordinances and regulations in effect as of the date hereof.

 

(c)                                This opinion is limited to the laws of the
State of Illinois and applicable federal law and no opinion is expressed as to
the laws of any other jurisdiction.

 

(d)                              We have assumed the authenticity of all
documents submitted to us as originals (other than the Loan Documents) and the
conformity to original documents of all documents (other than the Loan
Documents) submitted to us as certified or photostatic copies.

 

(e)                                The opinions expressed herein are qualified
to the extent that:  (i) the enforceability of any rights or remedies in any
agreement or instruments may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting the rights of creditors generally; and
(ii) the availability of specific performance, injunctive relief or any other
equitable remedy is subject to the discretion of a court of competent
jurisdiction.

 

This opinion may be relied upon by only by the addressees hereof, its attorneys,
auditors, advisors, participants, and their respective successors and assigns,
and not by any other party.

 

 

Very truly yours,

 

H-3

--------------------------------------------------------------------------------


 

EXHIBIT I

 

MINIMUM INSURANCE REQUIREMENTS WITH
RESPECT TO QUALIFYING UNENCUMBERED PROPERTIES

 

Borrower shall obtain and keep in full force and effect either permanent All
Perils insurance coverage or builder’s risk insurance coverage as appropriate,
reasonably satisfactory to the Administrative Agent, on each of the Qualifying
Unencumbered Properties.  All insurance policies shall be issued by carriers
with a Best’s Insurance Reports policy holder’s rating of A or better and a
financial size category of Class VII or higher.  The policies shall provide for
the following, and any other coverage that the Administrative Agent may from
time to time reasonably deem necessary:

 

a)

 

Unless such Property is vacant land, coverage Against All Peril and/or Builders
Risk in the amount of 100% of the replacement cost of all improvements located
or to be located on the site of such Property. Such coverage shall include an
endorsement insuring against loss due to acts of terrorism in commercially
reasonable amounts as approved by the Administrative Agent. If the policy is
written on a CO-INSURANCE basis, the policy shall contain an AGREED AMOUNT
ENDORSEMENT as evidence that the coverage is in an amount sufficient to insure
the portion of Total Asset Value represented by such Property.

 

 

 

b)

 

Public liability coverage in a minimum amount of not less than $2,000,000 per
occurrence and $5,000,000 in the aggregate.

 

 

 

c)

 

Rent loss or business interruption coverage in a minimum amount approved by the
Administrative Agent of not less than the appraised rentals for a minimum of
twelve months.

 

 

 

d)

 

Flood hazard coverage in commercially reasonable amounts as approved by the
Administrative Agent, if any portions of the retail or other commercial
buildings on such Property are located in a special flood hazard area (“Flood
Hazard Area”) as designated by the Federal Emergency Management Agency on its
Flood Hazard Boundary Map and Flood Insurance Rate Maps, and the Department of
Housing and Urban Development, Federal Insurance Administration, Special Flood
Hazard Area Maps.

 

 

 

e)

 

Workers Compensation and Disability insurance as required by law.

 

 

 

f)

 

Such other types and amounts of insurance with respect to such Properties and
the operation thereof which are commonly maintained in the case of other
property and buildings similar to such Properties in nature, use, location,
height, and type of construction, as may from time to time be reasonably
required by the Administrative Agent.

 

Borrower shall cause the premium on each such insurance policy to be paid on or
prior to the date when due and shall provide the Administrative Agent with
notice of such renewal at least thirty (30) days prior to expiration.  Further,
each policy shall provide that it may not be

 

I-1

--------------------------------------------------------------------------------


 

canceled, reduced or terminated without at least thirty (30) days (or at least
ten (10) days for non-payment of premium) prior written notice to the
Administrative Agent

 

I-2

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

SUBSIDIARIES
(WHICH ARE NOT SUBSIDIARY GUARANTORS)

 

Legal Name

 

Tax ID

Aurora Commercial Investments, L.L.C., a Delaware limited liability company

 

38-3877472

IN Retail Fund Algonquin Commons, L.L.C., an Illinois limited liability company

 

20-3773203

IN Retail Manager, L.L.C., a Delaware limited liability company

 

34-2012073

Inland 1290 Chicago Avenue, L.L.C., a Delaware limited liability company

 

20-8631811

Inland 1293 Higgins Rd, L.L.C., a Delaware limited liability company

 

20-8631877

Inland 1738 Hammond, L.L.C., a Delaware limited liability company

 

38-3700343

Inland 200 Celebration Place Delaware Business Trust

 

37-1434128

Inland 200 Celebration Place, L.L.C., a Delaware limited liability company

 

02-0623499

Inland 250 Golf Schaumburg, L.L.C., a Delaware limited liability company

 

61-1469281

Inland Apache Shoppes, L.L.C., a Delaware limited liability company

 

20-8030136

Inland Aurora Venture, L.L.C., a Delaware limited liability company

 

20-3423403

Inland Baytowne Square, L.L.C., a Delaware limited liability company

 

37-1488106

Inland Bergen Plaza, L.L.C., a Delaware limited liability company

 

45-3122003

Inland Berwyn Plaza, L.L.C., a Delaware limited liability company

 

45-0677792

Inland Big Lake, L.L.C., a Delaware limited liability company

 

20-3562678

Inland Bohl Farm, L.L.C., a Delaware limited liability company

 

27-2814256

Inland Boise, L.L.C., a Delaware limited liability company

 

27-0980482

Inland Bradley Commons, L.L.C., a Delaware limited liability company

 

45-3710303

Inland Brunswick Marketplace, L.L.C., a Delaware limited liability company

 

14-1853068

Inland Burnsville Crossing, L.L.C., a Delaware limited liability company

 

27-2814207

Inland Chestnut Court, L.L.C., a Delaware limited liability company

 

45-3122181

Inland Cliff Lake, L.L.C., a Delaware limited liability company

 

27-2814099

Inland Commercial Property Management, Inc., an Illinois corporation

 

36-3928433

Inland Countryside, L.L.C., a Delaware limited liability company

 

27-2178363

Inland Crystal Point, L.L.C., a Delaware limited liability company

 

20-2513517

Inland Downers Grove Marketplace, L.L.C., a Delaware limited liability company

 

20-3656075

Inland Eastgate Shopping Center, L.L.C., a Delaware limited liability company

 

20-2328376

Inland Edinburgh Festival, L.L.C., a Delaware limited liability company

 

27-2813975

Inland Elmhurst City Centre, L.L.C., a Delaware limited liability company

 

45-3122214

Inland Elmwood Park, L.L.C., a Delaware limited liability company

 

76-0726666

Inland Exchange Venture Corporation

 

26-4809999

Inland Freeport Southwest Avenue, L.L.C., a Delaware limited liability company

 

32-0113619

Inland Gateway Square, L.L.C., a Delaware limited liability company

 

20-2328295

Inland Grand Hunt Center, L.L.C., a Delaware limited liability company

 

20-8631958

Inland Grayhawk Manager, L.L.C., a Delaware limited liability company

 

20-4044404

Inland Grayhawk, L.L.C., a Delaware limited liability company

 

20-3562639

Inland Gurnee, L.L.C., a Delaware limited liability company

 

27-2178432

Inland Hammond Mills, L.L.C., a Delaware limited liability company

 

27-2814035

 

Schedule 1-1

--------------------------------------------------------------------------------


 

Legal Name

 

Tax ID

Inland Hartford Plaza, L.L.C., a Delaware limited liability company

 

20-8632051

Inland Hawthorne Village Commons, L.L.C., a Delaware limited liability company

 

20-8632124

Inland Hickory Creek, L.L.C., a Delaware limited liability company

 

61-1477062

Inland Hutchinson, L.L.C., a Delaware limited liability company

 

47-0898235

Inland Iroquois Center, L.L.C., a Delaware limited liability company

 

20-8632435

Inland Joliet Commons I and II, L.L.C., a Delaware limited liability company

 

27-3662057

Inland Lake Park Plaza, L.L.C., a Delaware limited liability company

 

45-3114564

Inland Lakemoor, L.L.C., a Delaware limited liability company

 

20-8685116

Inland Lansing Square, L.L.C., a Delaware limited liability company

 

20-2328013

Inland Mankato Heights, L.L.C., a Delaware limited liability company

 

76-0726665

Inland Maple Grove, L.L.C., a Delaware limited liability company

 

45-3114517

Inland Maple Park Place, LLC, a Delaware limited liability company

 

61-1477068

Inland McHenry Road, L.L.C., a Delaware limited liability company

 

27-2178258

Inland Medina Marketplace, L.L.C., a Delaware limited liability company

 

14-1853064

Inland Menomonee Falls, L.L.C., a Delaware limited liability company

 

27-3899340

Inland Nantucket Square, L.L.C., a Delaware limited liability company

 

20-8632213

Inland North Aurora Venture, L.L.C., a Delaware limited liability company

 

20-4927536

Inland Oak Forest Commons, L.L.C., a Delaware limited liability company

 

45-3122093

Inland Orland Greens, L.L.C., a Delaware limited liability company

 

37-1487346

Inland Orland LaGrange Rd. Outlot L.L.C., a Delaware limited liability company

 

80-0804210

Inland Orland Park Place IV, LLC., a Delaware limited liability company

 

34-2032023

Inland Park Center Plaza, L.L.C., a Delaware limited liability company

 

37-1487349

Inland Park Place Plaza, L.L.C., a Delaware limited liability company

 

45-3114441

Inland Pine Tree, L.L.C., a Delaware limited liability company

 

20-3655945

Inland Plymouth Collection, L.L.C., a Delaware limited liability company

 

35-2229012

Inland PT JV I, L.L.C., a Delaware limited liability company

 

20-8685219

Inland Real Estate Aurora Commons, L.L.C., a Delaware limited liability company

 

36-4484515

Inland Real Estate Column I, L.L.C., an Illinois limited liability company

 

36-4255068

Inland Real Estate Deer Trace, L.L.C., a Delaware limited liability company

 

38-3651484

Inland Real Estate Hamilton, L.L.C., a Delaware limited liability company

 

36-4499783

Inland Real Estate Highway 41, L.L.C., a Delaware limited liability company

 

20-2957731

Inland Real Estate LB I Corporation

 

36-4251215

Inland Real Estate LB I LLC, a Delaware limited liability company

 

36-4251217

Inland Real Estate Naperwest, L.L.C., a Delaware limited liability company

 

32-0029634

Inland Real Estate Park Square, L.L.C., a Delaware limited liability company

 

35-2176090

Inland Real Estate Townes Crossing, L.L.C., a Delaware limited liability company

 

37-1431696

Inland Real Estate University Crossings, L.L.C., a Delaware limited liability
company

 

56-2474307

Inland Real Estate-Illinois, L.L.C., a Delaware limited liability company

 

36-4334804

Inland River Square, L.L.C., a Delaware limited liability company

 

20-2328181

Inland Rivertree Court, L.L.C., a Delaware limited liability company

 

45-0677948

Inland Rochester Marketplace, L.L.C., a Delaware limited liability company

 

76-0737642

Inland Ryan, LLC, a Delaware limited liability company

 

36-4311741

 

Schedule 1-2

--------------------------------------------------------------------------------


 

Legal Name

 

Tax ID

Inland Salem Square, L.L.C., a Delaware limited liability company

 

20-8632273

Inland Schaumburg Promenade, L.L.C., a Delaware limited liability company

 

20-2328245

Inland Shakopee Valley Marketplace, L.L.C., a Delaware limited liability company

 

14-1853071

Inland Shingle Creek, L.L.C., a Delaware limited liability company

 

27-2813929

Inland Shops at Orchard Place, L.L.C., a Delaware limited liability company

 

14-1853059

Inland Six Corners, L.L.C., a Delaware limited liability company

 

30-0127320

Inland Skokie Fashion Square II, L.L.C., a Delaware limited liability company

 

30-0230934

Inland St. James Crossing, L.L.C., a Delaware limited liability company

 

45-3122132

Inland Tinley Cars, L.L.C., a Delaware limited liability company

 

27-2814154

Inland TRS Property Management, Inc., an Illinois corporation

 

27-2770392

Inland Tuscany Village, L.L.C., a Delaware limited liability company

 

20-8493967

Inland Two Rivers Plaza, L.L.C., a Delaware limited liability company

 

37-1487347

Inland V. Richards Plaza, L.L.C., a Delaware limited liability company

 

37-1487348

Inland Venture Corporation

 

20-3795142

Inland Warsaw, L.L.C., a Delaware limited liability company

 

90-0816454

Inland Wauconda Crossings, L.L.C., a Delaware limited liability company

 

20-5390544

Inland Wauconda Shopping Center, L.L.C., a Delaware limited liability company

 

45-3114345

Inland Waupaca, L.L.C., a Delaware limited liability company

 

20-4542138

Inland West River Crossings, L.L.C., a Delaware limited liability company

 

61-1477063

Inland Westgate, L.L.C., a Delaware limited liability company

 

90-0797827

Inland Winnetka Commons, L.L.C., a Delaware limited liability company

 

45-0678053

Inland Woodland Heights, L.L.C., a Delaware limited liability company

 

27-3662257

INP Retail Management Company, L.L.C., a Delaware limited liability company

 

27-2800637

NARE Inland North Aurora Venture, L.L.C., a Delaware limited liability company

 

20-4927603

Winfield Commercial Investments, L.L.C., a Delaware limited liability company

 

35-2447570

 

Schedule 1-3

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

INDEBTEDNESS AND LIENS

 

(See Sections 5.13 and 6.16)

 

Indebtedness Incurred By

 

Indebtedness Owed to

 

Property Encumbered

 

Maturity Date

 

Amount of

Indebtedness

 

 

 

 

 

 

 

 

 

Inland Boise, L.L.C., a Delaware limited liability company

 

Metropolitan Capital Bank

 

Corporate - IRC

 

October 1, 2012

 

2,700,000.00

 

 

 

 

 

 

 

 

 

Inland Salem Square, L.L.C., a Delaware limited liability company

 

Wells Fargo

 

Salem Square

 

December 21, 2020

 

4,897,000.00

 

 

 

 

 

 

 

 

 

Inland Hawthorne Village Commons, L.L.C., a Delaware limited liability company

 

Wells Fargo

 

Hawthorn Village Commons

 

December 21, 2020

 

6,443,000.00

 

 

 

 

 

 

 

 

 

Inland Grand Hunt Center, L.L.C., a Delaware limited liability company

 

TCF Bank

 

Grand Hunt Center Outlot

 

April 30, 2015

 

1,495,317.59

 

 

 

 

 

 

 

 

 

Inland Real Estate Aurora Commons, L.L.C., a Delaware limited liability company

 

Wells Fargo

 

Aurora Commons

 

December 21, 2020

 

6,443,000.00

 

 

 

 

 

 

 

 

 

Inland 1293 Higgins Rd, L.L.C., a Delaware limited liability company

 

TCF Bank

 

Dominick’s - Schaumburg

 

April 30, 2015

 

6,784,695.18

 

 

 

 

 

 

 

 

 

Inland Rivertree Court, L.L.C., a Delaware limited liability company

 

Equitrust Life Insurance Company

 

Rivertree Court

 

September 1, 2022

 

22,000,000.00

 

 

 

 

 

 

 

 

 

Inland Countryside, L.L.C., a Delaware limited liability company

 

TCF Bank

 

Dominick’s - Countryside

 

April 30, 2015

 

1,497,251.98

 

 

 

 

 

 

 

 

 

Inland Iroquois Center, L.L.C., a Delaware limited liability company

 

Principal Real Estate

 

Iroquois Center

 

April 1, 2014

 

8,750,000.00

 

 

 

 

 

 

 

 

 

Inland Real Estate-Illinois, L.L.C., a Delaware limited liability company

 

Bank of America

 

Skokie Fashion Square

 

December 31, 2014

 

6,200,000.00

 

 

 

 

 

 

 

 

 

Inland Downers Grove Marketplace, L.L.C., a Delaware limited liability company

 

Allstate

 

Downers Grove Market

 

November 1, 2012

 

12,500,000.00

 

 

 

 

 

 

 

 

 

Inland Woodland Heights, L.L.C., a Delaware limited liability company

 

Wells Fargo

 

Woodland Heights

 

December 21, 2020

 

4,175,000.00

 

 

 

 

 

 

 

 

 

Inland Edinburgh Festival, L.L.C., a Delaware limited liability company

 

Bank of America

 

Edinburgh Festival

 

December 31, 2012

 

3,833,525.82

 

 

 

 

 

 

 

 

 

Inland Joliet Commons I and II, L.L.C., a Delaware limited liability company

 

Wells Fargo

 

Joliet Commons

 

December 21, 2020

 

11,237,000.00

 

 

 

 

 

 

 

 

 

Inland Tinley Cars, L.L.C., a Delaware limited liability company

 

Bank of America

 

Carmax - Tinley Park

 

December 31, 2012

 

9,627,879.36

 

 

 

 

 

 

 

 

 

Inland Hammond Mills, L.L.C., a Delaware limited liability company

 

Bank of America

 

Food 4 Less - Hammond

 

December 31, 2012

 

2,687,874.47

 

 

 

 

 

 

 

 

 

Inland McHenry Road, L.L.C., a Delaware limited liability company

 

TCF Bank

 

Cub Foods - Buffalo Grove

 

April 30, 2015

 

3,878,625.44

 

 

 

 

 

 

 

 

 

Inland Burnsville Crossing, L.L.C., a Delaware limited liability company

 

Bank of America

 

Burnsville Crossing

 

December 31, 2012

 

3,745,399.33

 

 

 

 

 

 

 

 

 

Inland Cliff Lake, L.L.C., a Delaware limited liability company

 

Bank of America

 

Cliff Lake Centre

 

December 31, 2012

 

3,921,653.34

 

 

 

 

 

 

 

 

 

Inland Maple Grove, L.L.C., a Delaware limited liability company

 

Security Benefit Life

 

Dunkirk Square

 

September 1, 2022

 

4,050,000.00

 

 

 

 

 

 

 

 

 

Inland Park Place Plaza, L.L.C., a Delaware limited liability company

 

Security Benefit Life

 

Park Place Plaza

 

September 1, 2022

 

6,500,000.00

 

 

 

 

 

 

 

 

 

Inland Shingle Creek, L.L.C., a Delaware limited liability company

 

Bank of America

 

Shingle Creek

 

December 31, 2012

 

1,916,762.89

 

 

 

 

 

 

 

 

 

Inland Pine Tree, L.L.C., a Delaware limited liability company

 

Wells Fargo

 

Pine Tree Plaza

 

December 21, 2020

 

10,825,000.00

 

 

 

 

 

 

 

 

 

Inland Bohl Farm, L.L.C., a Delaware limited liability company

 

Bank of America

 

Bohl Farm Marketplace

 

December 31, 2012

 

5,067,304.71

 

Schedule 2-1

--------------------------------------------------------------------------------


 

Indebtedness Incurred By

 

Indebtedness Owed to

 

Property Encumbered

 

Maturity Date

 

Amount of

Indebtedness

 

 

 

 

 

 

 

 

 

Inland Gurnee, L.L.C., a Delaware limited liability company

 

TCF Bank

 

Petsmart

 

April 30, 2015

 

2,152,648.61

 

 

 

 

 

 

 

 

 

Inland Real Estate Deer Trace, L.L.C., a Delaware limited liability company

 

Wells Fargo

 

Deer Trace

 

December 21, 2020

 

9,691,000.00

 

 

 

 

 

 

 

 

 

Inland Real Estate Townes Crossing, L.L.C., a Delaware limited liability company

 

Wells Fargo

 

Townes Crossing

 

December 21, 2020

 

6,289,000.00

 

 

 

 

 

 

 

 

 

Inland Real Estate Park Square, L.L.C., a Delaware limited liability company

 

Principal Life Insurance

 

Park Square

 

January 1, 2014

 

10,000,000.00

 

 

 

 

 

 

 

 

 

Inland Shakopee Valley Marketplace, L.L.C., a Delaware limited liability company

 

Metlife Insurance Company

 

Shakopee Valley Marketplace

 

December 1, 2017

 

7,812,026.77

 

 

 

 

 

 

 

 

 

Inland Shops at Orchard Place, L.L.C., a Delaware limited liability company

 

Metlife Insurance Company

 

Shops At Orchard Place

 

December 1, 2017

 

24,412,583.95

 

 

 

 

 

 

 

 

 

Inland Crystal Point, L.L.C., a Delaware limited liability company

 

Metlife Insurance Company

 

Crystal Point

 

December 1, 2017

 

17,479,410.08

 

 

 

 

 

 

 

 

 

Inland Big Lake, L.L.C., a Delaware limited liability company

 

Principal Life Insurance

 

Big Lake Town Square

 

January 1, 2014

 

6,250,000.00

 

 

 

 

 

 

 

 

 

Inland Grayhawk Manager, L.L.C., a Delaware limited liability company

 

Midland Loan Services

 

Shoppes At Grayhawk

 

April 1, 2014

 

16,413,824.11

 

 

 

 

 

 

 

 

 

Inland Waupaca, L.L.C., a Delaware limited liability company

 

TCF Bank

 

Roundy’s - Waupaca

 

April 30, 2015

 

4,220,736.23

 

 

 

 

 

 

 

 

 

Inland Orland Park Place IV, LLC., a Delaware limited liability company

 

Prudential Asset Resources, Inc

 

Orland Park Place Outlots

 

December 1, 2014

 

5,341,246.56

 

 

 

 

 

 

 

 

 

IN Retail Fund Algonquin Commons, L.L.C., an Illinois limited liability company

 

Wells Fargo

 

Algonquin Commons

 

November 1, 2014

 

71,602,386.65

 

 

 

 

 

 

 

 

 

IN Retail Fund Algonquin Commons, L.L.C., an Illinois limited liability company

 

Wells Fargo

 

Algonquin Commons II

 

November 1, 2014

 

18,645,284.67

 

 

 

 

 

 

 

 

 

Inland Menomonee Falls, L.L.C., a Delaware limited liability company

 

Wells Fargo

 

Roundy’s Menomonee Falls

 

December 1, 2020

 

10,300,000.00

 

 

 

 

 

 

 

 

 

Inland PT JV I, L.L.C., a Delaware limited liability company

 

Bank of America

 

Orchard Crossing

 

August 31, 2013

 

14,800,000.00

 

 

 

 

 

 

 

 

 

Inland Bradley Commons, L.L.C., a Delaware limited liability company

 

Goldman Sachs

 

Bradley Commons

 

January 6, 2022

 

14,330,000.00

 

 

 

 

 

 

 

 

 

Inland Westgate, L.L.C., a Delaware limited liability company

 

Cantor Commercial

 

Westgate

 

March 11, 2022

 

40,372,750.00

 

 

 

 

 

 

 

 

 

Inland North Aurora Venture, L.L.C., a Delaware limited liability company

 

Bank of America

 

North Aurora Towne Center I&II

 

September 30, 2012

 

4,300,000.00

 

Schedule 2-2

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

LITIGATION

 

(See Section 5.6)

 

None.

 

Schedule 3-1

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

ENVIRONMENTAL MATTERS

 

(See Section 5.19)

 

None.

 

Schedule 4-1

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

LIST OF SUBSIDIARY GUARANTORS

 

Building Name

 

Title Holder

 

F.E.I.N. #

 

 

 

 

 

22nd Street Plaza Outlot

 

Inland Real Estate-Illinois, L.L.C., a Delaware limited liability company

 

36-4334804

 

 

 

 

 

Apache Shoppes

 

Inland Apache Shoppes, L.L.C., a Delaware limited liability company

 

20-8030136

 

 

 

 

 

Bally’s Total Fitness

 

Inland Ryan, LLC, a Delaware limited liability company

 

36-4311741

 

 

 

 

 

Baytowne Shoppes

 

Inland Baytowne Square, L.L.C., a Delaware limited liability company

 

37-1488106

 

 

 

 

 

Baytowne Square

 

Inland Baytowne Square, L.L.C., a Delaware limited liability company

 

37-1488106

 

 

 

 

 

Bergen Plaza

 

Inland Bergen Plaza, L.L.C., a Delaware limited liability company

 

45-3122003

 

 

 

 

 

Berwyn Plaza

 

Inland Berwyn Plaza, L.L.C., a Delaware limited liability company

 

45-0677792

 

 

 

 

 

Brunswick Market Center

 

Inland Brunswick Marketplace, L.L.C., a Delaware limited liability company

 

14-1853068

 

 

 

 

 

Butera Market

 

Inland 1290 Chicago Avenue, L.L.C., a Delaware limited liability company

 

20-8631811

 

 

 

 

 

Carmax - Schaumburg

 

Inland 250 Golf Schaumburg, L.L.C., a Delaware limited liability company

 

61-1469281

 

 

 

 

 

Chestnut Court

 

Inland Chestnut Court, L.L.C., a Delaware limited liability company

 

45-3122181

 

 

 

 

 

Cub Foods - Hutchinson

 

Inland Hutchinson, L.L.C., a Delaware limited liability company

 

47-0898235

 

 

 

 

 

Disney Celebration 200

 

Inland 200 Celebration Place Delaware Business Trust

 

37-1434128

 

 

 

 

 

Eastgate Center

 

Inland Eastgate Shopping Center, L.L.C., a Delaware limited liability company

 

20-2328376

 

 

 

 

 

Elmhurst City Centre

 

Inland Elmhurst City Centre, L.L.C., a Delaware limited liability company

 

45-3122214

 

 

 

 

 

Gateway Square

 

Inland Gateway Square, L.L.C., a Delaware limited liability company

 

20-2328295

 

 

 

 

 

Glendale Heights Retail

 

Inland Real Estate-Illinois, L.L.C., a Delaware limited liability company

 

36-4334804

 

 

 

 

 

Golf Road Plaza

 

Inland Real Estate-Illinois, L.L.C., a Delaware limited liability company

 

36-4334804

 

 

 

 

 

Hammond Mills

 

Inland 1738 Hammond, L.L.C., a Delaware limited liability company

 

38-3700343

 

 

 

 

 

Hartford Plaza

 

Inland Hartford Plaza, L.L.C., a Delaware limited liability company

 

20-8632051

 

 

 

 

 

Hickory Creek Market Place

 

Inland Hickory Creek, L.L.C., a Delaware limited liability company

 

61-1477062

 

 

 

 

 

Lake Park

 

Inland Real Estate LB I LLC, a Delaware limited liability company

 

36-4251217

 

 

 

 

 

Lansing Square

 

Inland Lansing Square, L.L.C., a Delaware limited liability company

 

20-2328013

 

 

 

 

 

Mankato Heights Plaza

 

Inland Mankato Heights, L.L.C., a Delaware limited liability company

 

76-0726665

 

 

 

 

 

Maple Park Place

 

Inland Maple Park Place, LLC, a Delaware limited liability company

 

61-1477068

 

 

 

 

 

Medina Marketplace

 

Inland Medina Marketplace, L.L.C., a Delaware limited liability company

 

14-1853064

 

 

 

 

 

Mosaic Crossing

 

Inland Real Estate-Illinois, L.L.C., a Delaware limited liability company

 

36-4334804

 

 

 

 

 

Mundelein Plaza

 

Inland Real Estate-Illinois, L.L.C., a Delaware limited liability company

 

36-4334804

 

 

 

 

 

Nantucket Square

 

Inland Nantucket Square, L.L.C., a Delaware limited liability company

 

20-8632213

 

 

 

 

 

Naper West

 

Inland Real Estate LB I LLC, a Delaware limited liability company

 

36-4251217

 

 

 

 

 

North Aurora Town Center I, II & III

 

Inland North Aurora Venture, L.L.C., a Delaware limited liability company

 

20-4927536

 

 

 

 

 

Oak Forest Commons

 

Inland Real Estate LB I LLC, a Delaware limited liability company

 

36-4251217

 

 

 

 

 

Oak Forest Commons III

 

Inland Real Estate-Illinois, L.L.C., a Delaware limited liability company

 

36-4334804

 

 

 

 

 

Oak Lawn Town Center

 

Inland Real Estate-Illinois, L.L.C., a Delaware limited liability company

 

36-4334804

 

 

 

 

 

Orland Greens

 

Inland Orland Greens, L.L.C., a Delaware limited liability company

 

37-1487346

 

 

 

 

 

Orland Park Place Outlots II

 

Inland Orland LaGrange Rd. Outlot, L.L.C., a Delaware limited liability company

 

80-080-4210

 

 

 

 

 

Park Avenue Centre

 

Inland Real Estate Highway 41, L.L.C., a Delaware limited liability company

 

20-2957731

 

 

 

 

 

Park Center

 

Inland Park Center Plaza, L.L.C., a Delaware limited liability company

 

37-1487349

 

 

 

 

 

Park St Claire

 

Inland Real Estate-Illinois, L.L.C., a Delaware limited liability company

 

36-4334804

 

 

 

 

 

Plymouth Collection

 

Inland Plymouth Collection, L.L.C., a Delaware limited liability company

 

35-2229012

 

 

 

 

 

Quarry Outlot

 

Inland Real Estate-Illinois, L.L.C., a Delaware limited liability company

 

36-4334804

 

 

 

 

 

Rite-Aid

 

Inland Real Estate Hamilton, L.L.C., a Delaware limited liability company

 

36-4499783

 

 

 

 

 

River Square

 

Inland River Square, L.L.C., a Delaware limited liability company

 

20-2328181

 

 

 

 

 

Rochester Marketplace

 

Inland Rochester Marketplace, L.L.C., a Delaware limited liability company

 

76-0737642

 

 

 

 

 

Rose Plaza

 

Inland Elmwood Park, L.L.C., a Delaware limited liability company

 

76-0726666

 

 

 

 

 

Schaumburg Plaza

 

Inland Real Estate-Illinois, L.L.C., a Delaware limited liability company

 

36-4334804

 

 

 

 

 

Schaumburg Promenade

 

Inland Schaumburg Promenade, L.L.C., a Delaware limited liability company

 

20-2328245

 

 

 

 

 

Six Corners Plaza

 

Inland Six Corners, L.L.C., a Delaware limited liability company

 

30-0127320

 

 

 

 

 

Skokie Fashion Square II

 

Inland Skokie Fashion Square II, L.L.C., a Delaware limited liability company

 

30-0230934

 

 

 

 

 

St James Crossing

 

Inland St. James Crossing, L.L.C., a Delaware limited liability company

 

45-3122132

 

 

 

 

 

Staples

 

Inland Freeport Southwest Avenue, L.L.C., a Delaware limited liability company

 

32-0113619

 

 

 

 

 

The Plaza

 

Inland V. Richards Plaza, L.L.C., a Delaware limited liability company

 

37-1487348

 

 

 

 

 

The Shops At Cooper’s Grove

 

Inland Real Estate-Illinois, L.L.C., a Delaware limited liability company

 

36-4334804

 

Schedule 5-1

--------------------------------------------------------------------------------


 

Building Name

 

Title Holder

 

F.E.I.N. #

 

 

 

 

 

Two Rivers Plaza

 

Inland Two Rivers Plaza, L.L.C., a Delaware limited liability company

 

37-1487347

 

 

 

 

 

University Crossings

 

Inland Real Estate University Crossings, L.L.C., a Delaware limited liability
company

 

56-2474307

 

 

 

 

 

Verizon

 

Inland Real Estate-Illinois, L.L.C., a Delaware limited liability company

 

36-4334804

 

 

 

 

 

Walgreens Hampton Milwaukee

 

Pharmacy Portfolio V, DST, a Delaware Statutory Trust

 

30-6324236

 

 

 

 

 

Wauconda Crossings

 

Inland Wauconda Crossings, L.L.C., a Delaware limited liability company

 

20-5390544

 

 

 

 

 

Wauconda Shopping Center

 

Inland Wauconda Shopping Center, L.L.C., a Delaware limited liability company

 

45-3114345

 

 

 

 

 

West River Crossings

 

Inland West River Crossings, L.L.C., a Delaware limited liability company

 

61-1477063

 

 

 

 

 

Winnetka Commons

 

Inland Winnetka Commons, L.L.C., a Delaware limited liability company

 

45-0678053

 

Schedule 5-2

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

LIST OF INVESTMENT AFFILIATES

 

(See Section 5.7)

 

Joint Venture Partner:

 

Borrower Member Affiliate:

 

 

 

New York State Teacher’s Retirement System

 

Inland Real Estate Corporation

 

 

 

Inland Private Capital Corporation

 

Inland Exchange Venture Corporation

 

 

 

Terrance M. King / TMK Aurora Venture, LLC

 

Inland Aurora Venture, L.L.C.

 

 

 

TDC Lakemoor Select, LLC

 

Inland Lakemoor, L.L.C.

 

 

 

Pine Tree Institutional Realty, LLC

 

Inland PT JV I, L.L.C.

 

 

 

PGGM

 

Inland Real Estate Corporation

 

Schedule 6-1

--------------------------------------------------------------------------------


 

SCHEDULE 7

 

LIST OF QUALIFYING UNENCUMBERED PROPERTIES

 

 

Bldg Name

 

Bldg Name

 

 

 

 

 

 

22nd Street Plaza Outlot

 

North Aurora Town Center I, II & III

Apache Shoppes

 

Oak Forest Commons

Bally’s Total Fitness

 

Oak Forest Commons III

Baytowne Shoppes

 

Oak Lawn Town Center

Baytowne Square

 

Orland Greens

Bergen Plaza

 

Orland Park Place Outlots II

Berwyn Plaza

 

Park Avenue Centre

Brunswick Market Center

 

Park Center

Butera Market

 

Park St Claire

Carmax - Schaumburg

 

Plymouth Collection

Chestnut Court

 

Quarry Outlot

Cub Foods - Hutchinson

 

Rite-Aid

Cub Foods - Indianapolis

 

River Square

Disney Celebration 200

 

Rochester Marketplace

Eastgate Center

 

Rose Plaza

Elmhurst City Centre

 

Schaumburg Plaza

Gateway Square

 

Schaumburg Promenade

Glendale Heights Retail

 

Six Corners Plaza

Golf Road Plaza

 

Skokie Fashion Square II

Hammond Mills

 

St James Crossing

Hartford Plaza

 

Staples

Hickory Creek Market Place

 

The Plaza

Lake Park

 

The Shops At Cooper’s Grove

Lansing Square

 

Two Rivers Plaza

Mankato Heights Plaza

 

University Crossings

Maple Park Place

 

Verizon

Medina Marketplace

 

Walgreens Hampton Milwaukee

Mosaic Crossing

 

Wauconda Crossings

Mundelein Plaza

 

Wauconda Shopping Center

Nantucket Square

 

West river Crossings

Naper West

 

Winnetka Commons

 

Schedule 7-1

--------------------------------------------------------------------------------


 

SCHEDULE 8

 

APPLICABLE MARGINS

 

Prior to the date that Borrower obtains an Investment Grade Rating from at least
two (2) of Moody’s, Fitch and S&P, the interest due hereunder with respect to
the Advances shall vary from time to time and shall be determined by reference
to the Type of Advance and the then-current Leverage Ratio.  Any such change in
the Applicable Margin shall be made on the fifth (5th) day subsequent to the
date on which the Administrative Agent receives a compliance certificate
pursuant to Section 6.1(v) with respect to the preceding fiscal quarter of
Borrower, provided that the Administrative Agent does not object to the
information provided in such certificate. In the event any such compliance
certificate is not delivered by Borrower when due under Section 6.1(v) the
Administrative Agent shall have the right, if so directed by the Required
Lenders, to increase the Applicable Margins to the next higher level until such
compliance certificate is delivered, by delivering written notice thereof to
Borrower. Such changes shall be given prospective effect only, and no
recalculation shall be done with respect to interest accrued prior to the date
of such change in the Applicable Margin.  If any such compliance certificate
shall later be determined to be incorrect and as a result a higher Applicable
Margin should have been in effect for any period, Borrower shall pay to the
Administrative Agent for the benefit of the Lenders all additional interest
which would have accrued if the original compliance certificate had been
correct, as shown on an invoice to be prepared by the Administrative Agent and
delivered to Borrower, on the next Payment Date following delivery of such
invoice.  The per annum Applicable Margins that will be either added to the
Alternate Base Rate to determine the Floating Rate or added to LIBOR Base Rate
(as adjusted for any Reserve Requirement) to determine the LIBOR Rate for any
LIBOR Interest Period (the “Leverage Based Pricing Grid”) shall be determined as
follows:

 

Leverage Based Pricing Grid

Leverage Ratio

 

LIBOR Applicable Margin

 

ABR
Applicable Margin

< 45%

 

1.65%

 

0.65%

> 45%, < 50%

 

1.75%

 

0.75%

> 50%, < 55%

 

1.95%

 

0.95%

> 55%

 

2.25%

 

1.25%

 

 

As of the Agreement Execution Date, based on the Leverage Ratio shown on the
most recent compliance certificate delivered to the Administrative Agent by
Borrower, the LIBOR Applicable Margin is ———–% and the ABR Applicable Margin is
———–%.

 

After Borrower has obtained an Investment Grade Rating from at least two (2) of
Moody’s, Fitch and S&P, the Applicable Margins thereafter shall vary from time
to time and shall be determined by reference to the Type of Advance and the
then-current Credit Ratings of Borrower.  The change from the Leverage Based
Pricing Grid above to the Rating Based Pricing Grid below shall be effective as
of the first day of the first calendar month immediately following the month in
which the Administrative Agent receives written notice delivered by the Borrower
that it has achieved such two (2) Investment Grade Ratings.  Any subsequent
change in any of the Borrower’s Credit Ratings which would cause a different
level to be applicable shall be effective

 

Schedule 8-1

--------------------------------------------------------------------------------


 

as of the first day of the first calendar month immediately following the month
in which the Administrative Agent receives written notice delivered by the
Borrower that such change in a Credit Rating has occurred; provided, however, if
the Borrower has not delivered the notice required but the Administrative Agent
becomes aware that any of the Borrower’s Credit Ratings have changed, then the
Administrative Agent shall adjust the level effective as of the first day of the
first calendar month following the date the Administrative Agent becomes aware
of such change in Borrower’s Credit Ratings.  The per annum Applicable Margins
that will be either added to the Alternate Base Rate to determine the Floating
Rate or added to LIBOR Base Rate (as adjusted for any Reserve Requirement) to
determine the LIBOR Rate for any LIBOR Interest Period (the “Ratings Based
Pricing Grid”) shall be determined as follows:

 

Credit Rating (S&P/Fitch/Moody’s)

 

LIBOR
Applicable
Margin

 

ABR
Applicable
Margin

At least A- or A3

 

1.05%

 

0.05%

At least BBB+ or Baa1

 

1.15%

 

0.15%

At least BBB or Baa2

 

1.35%

 

0.40%

At least BBB- or Baa3

 

1.65%

 

0.70%

Below BBB- and Baa3

 

2.15%

 

1.15%

 

If the rating agencies assign Credit Ratings which correspond to two different
but adjacent levels in the Ratings Based Pricing Grid, the Applicable Margins
will be determined based on the level corresponding to the lower of such two
adjacent levels of Credit Ratings.  If the rating agencies assign Credit Ratings
which correspond to either three different levels in the Ratings Based Pricing
Grid or to two different, non-adjacent levels in the Ratings Based Pricing Grid,
the Applicable Margins will be determined based on the level which is one
(1) level above the lowest of such Credit Ratings.  If Borrower ceases to be
rated by two (2) or more of Moody’s, Fitch and S&P, the Applicable Margins shall
instead be calculated based on the Leverage Based Pricing Grid, effective in
each case as of the first day of the first calendar month immediately following
the month in which the Administrative Agent receives written notice delivered by
the Borrower that such cessation has occurred; provided, however, if the
Borrower has not delivered the notice required but the Administrative Agent
becomes aware of such cessation, then the Administrative Agent shall adjust the
level effective as of the first day of the first calendar month following the
date the Administrative Agent becomes aware of such cessation.

 

Schedule 8-2

--------------------------------------------------------------------------------